Exhibit 10.0
$125,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
L.B. FOSTER COMPANY, as a Borrower,
THE OTHER BORROWERS PARTY HERETO,
THE GUARANTORS PARTY HERETO
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
and
BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
PNC CAPITAL MARKETS LLC, as Lead Arranger
Dated as of May 2, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      1.   CERTAIN DEFINITIONS     1       1.1   Certain
Definitions     1       1.2   Construction     24       1.3   Accounting
Principles; Changes in GAAP     24  
 
                    2.   REVOLVING CREDIT AND SWING LOAN FACILITIES     25      
2.1   Revolving Credit Commitments     25  
 
      2.1.1   Revolving Credit Loans     25  
 
      2.1.2   Swing Loan Commitment     27  
 
      2.1.3   Optional Currency Sublimit     28       2.2   Nature of Lenders’
Obligations with Respect to Revolving Credit Loans     28       2.3   Commitment
Fees     28       2.4   Revolving Credit Loan Requests; Swing Loan Requests    
29  
 
      2.4.1   Revolving Credit Loan Requests     29  
 
      2.4.2   Swing Loan Requests     29       2.5   Making Revolving Credit
Loans and Swing Loans; Presumptions by the Administrative Agent; Repayment of
Revolving Credit Loans; Borrowings to Repay Swing Loans     30  
 
      2.5.1   Making Revolving Credit Loans     30  
 
      2.5.2   Presumptions by the Administrative Agent     30  
 
      2.5.3   Making Swing Loans     31  
 
      2.5.4   Repayment of Revolving Credit Loans     31  
 
      2.5.5   Borrowings to Repay Swing Loans     31  
 
      2.5.6   Swing Loans Under Cash Management Agreements     31       2.6  
Notes     32       2.7   Use of Proceeds     32       2.8   Letter of Credit
Subfacility     32           2.8.1   Issuance of Letters of Credit     32  
 
      2.8.2   Letter of Credit Fees     33  
 
      2.8.3   Disbursements, Reimbursement     33  
 
      2.8.4   Repayment of Participation Advances     35  
 
      2.8.5   Documentation     35  
 
      2.8.6   Determinations to Honor Drawing Requests     36  
 
      2.8.7   Nature of Participation and Reimbursement Obligations     36  
 
      2.8.8   Indemnity     37  
 
      2.8.9   Liability for Acts and Omissions     38  
 
      2.8.10   Issuing Lender Reporting Requirements     39       2.9  
Utilization of Commitments in Optional Currencies     39  
 
      2.9.1   Periodic Computations of Dollar Equivalent Amounts of Revolving
Credit Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency     39  

 



--------------------------------------------------------------------------------



 



                     
 
      2.9.2   Notices From Lenders That Optional Currencies Are Unavailable to
Fund New Loans     40  
 
      2.9.3   Notices From Lenders That Optional Currencies Are Unavailable to
Fund Renewals of the Euro-Rate Option     40  
 
      2.9.4   European Monetary Union     41  
 
      2.9.5   Requests for Additional Optional Currencies     41       2.10  
Defaulting Lenders     41       2.11   Provisions Applicable to All Loans     43
 
 
      2.11.1   Notes     43  
 
      2.11.2   Joint and Several Obligations     44  
 
                    3.   RESERVED     44  
 
                    4.   INTEREST RATES     44       4.1   Interest Rate Options
    44  
 
      4.1.1   Revolving Credit Interest Rate Options; Swing Line Interest Rate  
  44  
 
      4.1.2   Rate Quotations     45       4.2   Interest Periods     45  
 
      4.2.1   Amount of Borrowing Tranche     45  
 
      4.2.2   Renewals     45       4.3   Interest After Default     45  
 
      4.3.1   Letter of Credit Fees, Interest Rate     45  
 
      4.3.2   Other Obligations     45  
 
      4.3.3   Acknowledgment     45       4.4   Euro-Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available     46  
 
      4.4.1   Unascertainable     46  
 
      4.4.2   Illegality; Increased Costs; Deposits Not Available     46  
 
      4.4.3   Administrative Agent’s and Lender’s Rights     46       4.5  
Selection of Interest Rate Options     47       4.6   Interest Act (Canada)
Disclosure     47       4.7   Canadian Usury Provision     47  
 
                    5.   PAYMENTS     48       5.1   Payments     48       5.2  
Pro Rata Treatment of Lenders     48       5.3   Sharing of Payments by Lenders
    49       5.4   Presumptions by Administrative Agent     49       5.5  
Interest Payment Dates     50       5.6   Voluntary Prepayments     50  
 
      5.6.1   Right to Prepay     50  
 
      5.6.2   Replacement of a Lender     51       5.7   Mandatory Prepayments  
  51  
 
      5.7.1   Mandatory Prepayment of Loans     51  
 
      5.7.2   Application Among Interest Rate Options     52  
 
      5.7.3   Cash Collateralization     52  

ii



--------------------------------------------------------------------------------



 



                     
 
      5.7.4   Application of Prepayments     52  
 
      5.7.5   No Deemed Cure     52       5.8   Increased Costs     52  
 
      5.8.1   Increased Costs Generally     52  
 
      5.8.2   Capital Requirements     53  
 
      5.8.3   Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans     53  
 
      5.8.4   Delay in Requests     54       5.9   Taxes     54  
 
      5.9.1   Payments Free of Taxes     54  
 
      5.9.2   Payment of Other Taxes by the Borrowers     54  
 
      5.9.3   Indemnification by the Borrowers     54  
 
      5.9.4   Evidence of Payments     55  
 
      5.9.5   Status of Lenders     55  
 
      5.9.6   Lenders' Cooperation in Tax Matters     56       5.10   Indemnity
    56       5.11   Settlement Date Procedures     57  
 
                    6.   REPRESENTATIONS AND WARRANTIES     58       6.1  
Representations and Warranties     58  
 
      6.1.1   Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default     58  
 
      6.1.2   Subsidiaries and Owners; Investment Companies     58  
 
      6.1.3   Validity and Binding Effect     58  
 
      6.1.4   No Conflict; Material Agreements; Consents     59  
 
      6.1.5   Litigation     59  
 
      6.1.6   Financial Statements     59  
 
      6.1.7   Margin Stock     60  
 
      6.1.8   Full Disclosure     60  
 
      6.1.9   Taxes     60  
 
      6.1.10   Patents, Trademarks, Copyrights, Licenses, Etc.     60  
 
      6.1.11   Reserved     60  
 
      6.1.12   Insurance     60  
 
      6.1.13   ERISA Compliance     61  
 
      6.1.14   Environmental Matters     61  
 
      6.1.15   Solvency     61  
 
      6.1.16   Business and Property of Borrowers     61       6.2   Updates to
Schedules     61  
 
                    7.   CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
    62       7.1   First Loans and Letters of Credit     62  
 
      7.1.1   Deliveries     62  
 
      7.1.2   Payment of Fees     63       7.2   Each Loan or Letter of Credit  
  63  

iii



--------------------------------------------------------------------------------



 



                      8.   COVENANTS     63       8.1   Affirmative Covenants  
  64  
 
      8.1.1   Preservation of Existence, Etc.     64  
 
      8.1.2   Payment of Liabilities, Including Taxes, Etc.     64  
 
      8.1.3   Maintenance of Insurance     64  
 
      8.1.4   Maintenance of Properties and Leases     64  
 
      8.1.5   Visitation Rights     64  
 
      8.1.6   Keeping of Records and Books of Account     65  
 
      8.1.7   Compliance with Laws; Use of Proceeds     65  
 
      8.1.8   Anti-Terrorism Laws     65       8.2   Negative Covenants     65  
 
      8.2.1   Indebtedness     65  
 
      8.2.2   Liens; Lien Covenants     66  
 
      8.2.3   Guaranties     66  
 
      8.2.4   Loans and Investments     66  
 
      8.2.5   Dividends and Related Distributions     67  
 
      8.2.6   Merger, Consolidation, and Acquisition of Assets     68  
 
      8.2.7   Dispositions of Assets or Subsidiaries     69  
 
      8.2.8   Affiliate Transactions     69  
 
      8.2.9   Subsidiaries, Partnerships and Joint Ventures     69  
 
      8.2.10   Continuation of or Change in Business     70  
 
      8.2.11   Fiscal Year     70  
 
      8.2.12   Changes in Organizational Documents     70  
 
      8.2.13   Maximum Leverage Ratio     70  
 
      8.2.14   Minimum Interest Coverage Ratio     70       8.3   Reporting
Requirements     70  
 
      8.3.1   Quarterly Financial Statements     70  
 
      8.3.2   Annual Financial Statements     71  
 
      8.3.3   Certificate of the Company     71  
 
      8.3.4   Notices     71  
 
                    9.   DEFAULT     72       9.1   Events of Default     72  
 
      9.1.1   Payments Under Loan Documents     72  
 
      9.1.2   Breach of Warranty     72  
 
      9.1.3   Breach of Negative Covenants or Visitation Rights     73  
 
      9.1.4   Breach of Other Covenants     73  
 
      9.1.5   Defaults in Other Agreements or Indebtedness     73  
 
      9.1.6   Final Judgments or Orders     73  
 
      9.1.7   Loan Document Unenforceable     73  
 
      9.1.8   Events Relating to Plans and Benefit Arrangements     73  
 
      9.1.9   Change of Control     73  
 
      9.1.10   Relief Proceedings     74       9.2   Consequences of Event of
Default     74  
 
      9.2.1   Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings     74  

iv



--------------------------------------------------------------------------------



 



                     
 
      9.2.2   Bankruptcy, Insolvency or Reorganization Proceedings     74  
 
      9.2.3   Set-off     75  
 
      9.2.4   Application of Proceeds     75  
 
                    10.   THE ADMINISTRATIVE AGENT     76       10.1  
Appointment and Authority     76       10.2   Rights as a Lender     76      
10.3   Exculpatory Provisions     76       10.4   Reliance by Administrative
Agent     77       10.5   Delegation of Duties     77       10.6   Resignation
of Administrative Agent     77       10.7   Non-Reliance on Administrative Agent
and Other Lenders     78       10.8   No Other Duties, etc.     79       10.9  
Administrative Agent’s Fee     79       10.10   No Reliance on Administrative
Agent’s Customer Identification Program     79  
 
                    11.   GUARANTY     79       11.1   Guaranty by the Domestic
Loan Parties     79       11.2   Guaranty by the Foreign Loan Parties     80    
  11.3   Additional Undertaking     80       11.4   Guaranty Unconditional    
80       11.5   Loan Parties’ Obligations to Remain in Effect; Restoration    
81       11.6   Waiver of Acceptance, etc.     81       11.7   Subrogation    
81       11.8   Effect of Stay     82  
 
                    12.   MISCELLANEOUS     82       12.1   Modifications,
Amendments or Waivers     82  
 
      12.1.1   Increase of Commitment     82  
 
      12.1.2   Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment     82  
 
      12.1.3   Release of Guarantor     82  
 
      12.1.4   Miscellaneous     82       12.2   No Implied Waivers; Cumulative
Remedies     83       12.3   Expenses; Indemnity; Damage Waiver     83  
 
      12.3.1   Costs and Expenses     83  
 
      12.3.2   Indemnification by the Borrowers     83  
 
      12.3.3   Reimbursement by Lenders     84  
 
      12.3.4   Waiver of Consequential Damages, Etc.     84  
 
      12.3.5   Payments     85       12.4   Holidays     85       12.5  
Notices; Effectiveness; Electronic Communication     85  
 
      12.5.1   Notices Generally     85  
 
      12.5.2   Electronic Communications     85  
 
      12.5.3   Change of Address, Etc.     86       12.6   Severability     86  

v



--------------------------------------------------------------------------------



 



                          12.7   Duration; Survival     86       12.8  
Successors and Assigns     86  
 
      12.8.1   Successors and Assigns Generally     86  
 
      12.8.2   Assignments by Lenders     86  
 
      12.8.3   Register     88  
 
      12.8.4   Participations     88  
 
      12.8.5   Limitations upon Participant Rights Successors and Assigns
Generally     89  
 
      12.8.6   Certain Pledges; Successors and Assigns Generally     89      
12.9   Confidentiality     89  
 
      12.9.1   General     89  
 
      12.9.2   Sharing Information With Affiliates of the Lenders     90      
12.10   Counterparts; Integration; Effectiveness     90  
 
      12.10.1   Counterparts; Integration; Effectiveness     90       12.11  
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL     90  
 
      12.11.1   Governing Law     90  
 
      12.11.2   SUBMISSION TO JURISDICTION     90  
 
      12.11.3   WAIVER OF VENUE     91  
 
      12.11.4   SERVICE OF PROCESS     91  
 
      12.11.5   WAIVER OF JURY TRIAL     91       12.12   USA PATRIOT Act Notice
    92       12.13   Borrower Agent     92       12.14   Foreign Loan Parties  
  92       12.15   Joinder of Borrowers and Guarantors; Release of Foreign
Borrowers     92  
 
      12.15.1   Joinder of Borrowers and Guarantors     92  

vi



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

         
SCHEDULES
       
SCHEDULE 1.1(A)
  -   PRICING GRID
SCHEDULE 1.1(B)
  -   COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(P)
  -   PERMITTED LIENS
SCHEDULE 2.8.1
  -   LETTERS OF CREDIT
SCHEDULE 6.1.1
  -   QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2
  -   SUBSIDIARIES
SCHEDULE 6.1.14
  -   ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.1.1
  -   OPINION OF COUNSEL
SCHEDULE 8.2.1
  -   PERMITTED INDEBTEDNESS
SCHEDULE 8.2.3
  -   GUARANTIES
SCHEDULE 8.2.4
  -   INVESTMENTS
SCHEDULE 8.2.9
  -   SUBSIDIARIES, PARTNERSHIPS, JOINT VENTURES
 
       
EXHIBITS
       
EXHIBIT 1.1(A)
  -   ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(B)
  -   BORROWER JOINDER
EXHIBIT 1.1(G)(1)
  -   GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
  -   GUARANTY AGREEMENT
EXHIBIT 1.1(I)
  -   INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(L)
  -   LENDER JOINDER
EXHIBIT 1.1(N)(1)
  -   REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
  -   SWING LOAN NOTE
EXHIBIT 2.4.1
  -   LOAN REQUEST
EXHIBIT 2.4.2
  -   SWING LOAN REQUEST
EXHIBIT 8.2.6
  -   ACQUISITION COMPLIANCE CERTIFICATE
EXHIBIT 8.3.3
  -   QUARTERLY COMPLIANCE CERTIFICATE

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as
of May 2, 2011 and is made by and among L.B. FOSTER COMPANY, a Pennsylvania
corporation (the “Company”), CXT INCORPORATED, a Delaware corporation (“CXT”),
SALIENT SYSTEMS, INC., an Ohio corporation (“Salient Systems”), PORTEC RAIL
PRODUCTS, INC., a West Virginia corporation (“Portec Rail”), PORTEC, RAIL
PRODUCTS LTD., a corporation incorporated under the laws of Canada (“Portec
Ltd.”) and KELSAN TECHNOLOGIES CORP., a corporation amalgamated under the laws
of Canada (“Kelsan” and together with the Company, CXT, Salient Systems, Portec
Rail and Portec Ltd., collectively referred to here in as the “Borrowers”), each
of the other BORROWERS and each of the GUARANTORS (as hereinafter defined) from
time to time a party hereto, the LENDERS (as hereinafter defined) from time to
time a party hereto, PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the “Administrative Agent”) and Bank of America, N.A., as
a Co-Syndication Agent, and Wells Fargo Bank, National Association, as a
Co-Syndication Agent.
     The Borrowers have requested the Lenders to provide a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed
$125,000,000, with sublimits for (a) the issuance of Letters of Credit in
Dollars and in Optional Currencies in an amount not to exceed $20,000,000,
(b) borrowings of Swing Loans in Dollars in an amount not to exceed $15,000,000,
and (c) borrowings in Optional Currencies in an amount not to exceed
$15,000,000; and with an accordion feature not to exceed $50,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:
1. CERTAIN DEFINITIONS
     1.1 Certain Definitions. In addition to words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, respectively, unless the context hereof clearly requires otherwise:
          Acquisition Compliance Certificate shall have the meaning ascribed to
such term in Section 8.2.6(e) [Merger, Consolidation, and Acquisition of Assets]
hereof.
          Administrative Agent shall mean PNC Bank, National Association, and
its successors and assigns.
          Administrative Agent’s Fee shall have the meaning specified in
Section 10.9 [Administrative Agent’s Fee].
          Administrative Agent’s Letter shall have the meaning specified in
Section 10.9 [Administrative Agent’s Fee].
          Affiliate as to any Person shall mean any other Person (i) which
directly or indirectly controls, is controlled by, or is under common control
with such Person, (ii) which

 



--------------------------------------------------------------------------------



 



beneficially owns or holds 20% or more of any class of the voting or other
equity interests of such Person, or (iii) 20% or more of any class of voting
interests or other equity interests of which is beneficially owned or held,
directly or indirectly, by such Person.
          Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA PATRIOT Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
          Applicable Commitment Fee Rate shall mean the percentage rate per
annum based on the Leverage Ratio then in effect according to the pricing grid
on Schedule 1.1(A) below the heading “Commitment Fee”.
          Applicable Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Standby Letter of Credit Fee” or
“Commercial Letter of Credit Fee”, as applicable.
          Applicable Margin shall mean, as applicable:
          (A) the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”, or
          (B) the percentage spread to be added to the Euro-Rate applicable to
Revolving Credit Loans under the Euro-Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Euro-Rate Spread”.
          Approved Fund shall mean any fund that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
          Arranger shall mean PNC Capital Markets LLC.
          Assignment and Assumption Agreement shall mean an assignment and
assumption agreement entered into by a Lender and an assignee permitted under
Section 12.8 [Successors and Assigns], in substantially the form of
Exhibit 1.1(A).
          Authorized Officer shall mean, with respect to any Loan Party, the
Chief Executive Officer, President, Chief or Deputy Chief Financial Officer,
Treasurer or Assistant Treasurer of such Loan Party or such other individuals,
designated by written notice to the Administrative Agent from such Loan Party,
authorized to execute notices, reports and other documents on behalf of the Loan
Parties required hereunder. The Loan Parties may amend such

- 2 -



--------------------------------------------------------------------------------



 



list of individuals from time to time by giving written notice of such amendment
to the Administrative Agent.
          Base Rate shall mean, for any day, a fluctuating per annum rate of
interest equal to the highest of (a) the Federal Funds Open Rate, plus fifty
basis points (0.5%), (b) the Prime Rate, or (c) the Daily Euro-Rate, plus one
hundred basis points (1.0%). Any change in the Base Rate (or any component
thereof) shall take effect at the opening of business on the day such change
occurs.
          Base Rate Option shall mean the option of the Borrowers to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].
          Borrower Agent shall have the meaning ascribed to such term in
Section 12.13 [Borrower Agent] hereof.
          Borrower Joinder shall mean a joinder by a Person as a Borrower under
this Agreement and the other Loan Documents in substantially the form of
Exhibit 1.1(B).
          Borrowers shall mean the Company, CXT, Salient Systems, Portec Rail,
Portec, Ltd. and Kelsan, any other Person which joins this Agreement as a
Borrower after the date hereof, and the successors and assigns of each of the
foregoing to the extent permitted under this Agreement.
          Borrowing Date shall mean, with respect to any Loan, the date for the
making thereof or the renewal or conversion thereof at or to the same or a
different Interest Rate Option, which shall be a Business Day.
          Borrowing Tranche shall mean specified portions of Loans outstanding
as follows: (i) any Loans to which a Euro-Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrowers and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
          Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Pittsburgh, Pennsylvania and if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the London interbank market.
          Canadian Borrower shall mean any Borrower incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.
          Cash Collateralize means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of each Issuing Lender and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation satisfactory to Administrative Agent and the
Issuing Lenders (which documents are hereby consented to by the

- 3 -



--------------------------------------------------------------------------------



 



Lenders). Such cash collateral shall be maintained in blocked, interest bearing
deposit accounts at the Administrative Agent.
          Cash On Hand shall mean, as of any date of determination, an amount
equal to the aggregate amount of all cash and cash equivalents of the Company
and its Subsidiaries as of such date, other than cash pledged, escrowed or on
deposit to secure performance obligations.
          Cash Management Agreements shall have the meaning specified in
Section 2.5.6 [Swing Loans under Cash Management Agreements].
          Change in Law shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
Law, (b) any change in any Law or in the administration, interpretation or
application thereof by any Official Body or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of Law) by any
Official Body; provided however, for purposes of this Agreement, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines and
directives in connection therewith are deemed to have gone into effect and
adopted after the date of this Agreement, and provided further, for purposes of
Section 5.8.2 [Capital Requirements], all requests, rules, guidelines or
directives promulgated by the Bank of International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities with
respect to capital adequacy shall be deemed to be a Change in Law regardless of
the date adopted, issued, promulgated or implemented.
          Closing Date shall mean the Business Day on which the first Loan shall
be made, which shall be May 2, 2011.
          Co-Syndication Agents shall collectively mean Bank of America, N.A.
and Wells Fargo Bank, National Association.
          Coal Train Holdings shall mean Coal Train Holdings, Inc., a
corporation incorporated under the laws of the State of Delaware.
          Code shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
          Commercial Letter of Credit shall mean a commercial letter of credit
issued in respect of the purchase of goods or services in the ordinary course of
business.
          Commitment shall mean as to any Lender the aggregate of its Revolving
Credit Commitment and, in the case of PNC, its Swing Loan Commitment, and
Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitment of all of the Lenders.
          Commitment Fee shall have the meaning specified in Section 2.3
[Commitment Fees].

- 4 -



--------------------------------------------------------------------------------



 



          Compliance Certificate shall have the meaning specified in
Section 8.3.3 [Certificate of the Company].
          Computation Date shall have the meaning specified in Section 2.9.1
[Periodic Computations of Dollar Equivalent amounts of Revolving Credit Loans
and Letters of Credit Outstanding; Repayment in Same Currency].
          Consolidated EBITDA for any period of determination shall mean (a) the
sum of: (i) net income, (ii) depreciation, (iii) amortization, (iv) interest
expense, (v) income tax expense, (vi) non-cash expenses in connection with the
Borrowers’ employee stock option plan, (vii) reasonable transaction costs and
expenses related to the Portec Acquisition, (viii) integration expenses incurred
during fiscal year 2011 in an amount not to exceed $2,000,000 relating to the
Portec Acquisition, (ix) reasonable transaction costs and expenses related to
Permitted Acquisitions in an aggregate amount not to exceed $2,500,000 applied
by the Borrowers in the period that any such Permitted Acquisition occurred, and
(x) any other non-cash charges, non-cash expenses or non-cash losses of the
Company or any of its consolidated Subsidiaries (including but not limited to
costs recognized related to an acquisition purchase price allocation to tangible
or intangible assets not classified as depreciation or amortization); provided,
however, that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses shall be subtracted from
consolidated net income in calculating Consolidated EBITDA in the period when
such payments are made, minus (b) non-cash credits to net income, in each case
of the Company and its Subsidiaries (including but not limited to benefits
recognized related to an acquisition purchase price allocation to tangible or
intangible assets not classified as depreciation or amortization) for such
period determined and consolidated in accordance with GAAP; provided, however,
that for the purposes of this definition, with respect to a business acquired by
the Loan Parties pursuant to a Permitted Acquisition, Consolidated EBITDA shall
be calculated on a pro forma basis in a manner acceptable to the Administrative
Agent, using historical numbers, in accordance with GAAP as if the Permitted
Acquisition had been consummated at the beginning of such period, and provided,
further, that for the purposes of this definition, with respect to a business or
assets conveyed or disposed of by the Loan Parties pursuant to Section 8.2.6
[Merger, Consolidation, and Acquisition of Assets], Consolidated EBITDA shall be
calculated as if such disposition or conveyance had been consummated at the
beginning of such period.
          Consolidated Total Net Indebtedness shall mean as of any date of
determination the aggregate of all Indebtedness of the Company and its
Subsidiaries (excluding the indebtedness described in Section (iv) of the
definition of Indebtedness) as of such date determined and consolidated in
accordance with GAAP minus Cash on Hand in excess of $15,000,000 which is held
by the Company and its Subsidiaries. Consolidated Total Net Indebtedness shall
be measured at the end of each fiscal quarter or the quarter most recently ended
if such date is not a fiscal quarter end.
          Customer shall mean and include the account debtor with respect to any
account receivable and/or the prospective purchaser of goods, services or both
with respect to any contract or contract right, and/or any party who enters into
or proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

- 5 -



--------------------------------------------------------------------------------



 



          Daily Euro-Rate shall mean, for any day, the rate per annum determined
by the Administrative Agent by dividing (x) the Published Rate by (y) a number
equal to 1.00 minus the Euro-Rate Reserve Percentage on such day.
          Defaulting Lender shall mean any Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Loans or (iii) pay over to the Administrative Agent, the Issuing
Lender, PNC (as the Swing Loan Lender) or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrowers or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to the Administrative Agent, (d) has become the subject
of a Bankruptcy Event or (e) has failed at any time to comply with the
provisions of Section 5.3 with respect to purchasing participations from the
other Lenders, whereby such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its Ratable Share of such payments due and
payable to all of the Lenders.
          As used in this definition and in Section 2.10 [Defaulting Lenders],
the term “Bankruptcy Event” means, with respect to any Person, such Person or
such Person’s direct or indirect parent company becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Official Body or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Official Body or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
          Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money
of the United States of America.

- 6 -



--------------------------------------------------------------------------------



 



          Dollar Equivalent shall mean, with respect to any amount of any
currency, as of any Computation Date, the Equivalent Amount of such currency
expressed in Dollars.
          Domestic Borrowers shall mean the Borrowers which are organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
          Domestic Guarantors shall mean the Guarantors which are organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
          Domestic Loan Parties shall mean the Domestic Borrowers and Domestic
Guarantors.
          Drawing Date shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
          Environmental Laws shall mean all applicable federal, state, local,
tribal, territorial and foreign Laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
          Equivalent Amount shall mean, at any time, as determined by
Administrative Agent (which determination shall be conclusive absent manifest
error), with respect to an amount of any currency (the “Reference Currency”)
which is to be computed as an equivalent amount of another currency (the
“Equivalent Currency”), the amount of such Equivalent Currency converted from
such Reference Currency at Administrative Agent’s spot selling rate (based on
the market rates then prevailing and available to Administrative Agent) for the
sale of such Equivalent Currency for such Reference Currency at a time
determined by Administrative Agent on the second Business Day immediately
preceding the event for which such calculation is made.
          Equivalent Currency shall have the meaning specified in the definition
of Equivalent Amount.
          ERISA shall mean the Employee Retirement Income Security Act of 1974,
as the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.
          ERISA Affiliate shall mean, at any time, any trade or business
(whether or not incorporated) under common control with the Borrowers and are
treated as a single employer under Section 414 of the Code.

- 7 -



--------------------------------------------------------------------------------



 



          ERISA Event shall mean (a) a reportable event (under Section 4043 of
ERISA and regulations thereunder) with respect to a Pension Plan; (b) a
withdrawal by Borrowers or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrowers or any ERISA Affiliate.
          ERISA Group shall mean, at any time, the Borrowers and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the
Internal Revenue Code.
          Euro shall refer to the lawful currency of the Participating Member
States.
          European Interbank Market shall mean the European interbank market for
Euro operating in Participating Member States.
          Euro-Rate shall mean the following:
          (a) with respect to Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates at which US Dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes
hereof, an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for Dollars for an amount comparable to the
principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. The Euro-Rate with respect to Dollar Loans may also be
expressed by the following formula:

- 8 -



--------------------------------------------------------------------------------



 



Euro-Rate =   London interbank offered rate quoted by
Bloomberg or appropriate successor as shown on
Bloomberg Page BBAM1
   1.00 = Euro-Rate Reserve Percentage

          The Euro-Rate shall be adjusted with respect to any Loan to which the
Euro-Rate Option applies that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Company on behalf of the
Borrowers of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.
          (b) with respect to Optional Currency Loans in currency other than
Euro comprising any Borrowing Tranche to which the Euro-Rate Option applies for
any Interest Period, the interest rate per annum determined by Administrative
Agent by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on
such other substitute Bloomberg page that displays rates at which deposits in
the relevant Optional Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Optional Currency for an amount comparable to
the principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. Such Euro-Rate may also be expressed by the following
formula:

Euro-Rate =   Relevant Interbank Market offered rate quoted by
Bloomberg or appropriate successor as shown on
Bloomberg Page BBAM1
   1.00 = Euro-Rate Reserve Percentage

          The Euro-Rate shall be adjusted with respect to any Loan to which the
Euro-Rate Option applies that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Company on behalf of the
Borrowers of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error. The Euro-Rate for
any Loans shall be based upon the Euro-Rate for the currency in which such Loans
are requested.
          (c) with respect to Optional Currency Loans denominated in Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the

- 9 -



--------------------------------------------------------------------------------



 



principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. Such Euro-Rate may also be expressed by the following
formula:

Euro-Rate =   London interbank offered rate quoted by
Bloomberg or appropriate successor as shown on
Bloomberg Page BBAM1
   1.00 = Euro-Rate Reserve Percentage

          The Euro-Rate shall be adjusted with respect to any Loan to which the
Euro-Rate Option applies that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Company on behalf of the
Borrowers of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error. The Euro-Rate for
any Loans shall be based upon the Euro-Rate for the currency in which such Loans
are requested.
          Euro-Rate Option shall mean the option of the Borrowers to have Loans
bear interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).
          Euro-Rate Reserve Percentage shall mean as of any day the maximum
percentage in effect on such day, (i) as prescribed by the Board of Governors of
the Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”); and (ii) to be maintained by a Lender as required
for reserve liquidity, special deposit, or similar purpose by any governmental
or monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a Euro-Rate is to be determined, or (B) any
category of extension of credit or other assets that includes Loans or Borrowing
Tranches to which a Euro-Rate applies.
          Event of Default shall mean any of the events described in Section 9.1
[Events of Default] and referred to therein as an “Event of Default”.
          Excluded Taxes shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of any Borrower hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a

- 10 -



--------------------------------------------------------------------------------



 



result of a Change in Law) to comply with Section 5.9.5 [Status of Lenders],
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 5.9.1 [Payment Free of Taxes] and (d) in the case of a
Foreign Lender (other than an Assignee pursuant to a request by the Company
under Section 5.6.2 [Replacement of a Lender]), any United States federal
withholding Taxes resulting from FATCA (other than as a result of a Change in
Law), except to the extent imposed as a result of the Company not providing to
the IRS the required documentation, certifications, or information prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
or to the Administrative Agent such documentation, certifications, or
information reasonably requested by the Administrative Agent.
          Executive Order No. 13224 shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
          Expiration Date shall mean, with respect to the Revolving Credit
Commitments, the earlier of May 2, 2016 or the date the Revolving Credit
Commitments are terminated or accelerated hereunder.
          FATCA shall mean Sections 1471 through 1474 of the Code or any
amendment or successor to any such Section, or any regulation or official
interpretation thereof issued with respect thereto, so long as such amendment,
successor, regulation, or interpretation is substantially similar to, the
reporting or withholding obligations of Sections 1471 through 1474 of the Code
as of the date of this Agreement with respect to payments to foreign entities
that have dealings with United States Person or that are significantly owned by
United States Persons.
          Federal Funds Effective Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
          Federal Funds Open Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed) which is the daily federal
funds open rate as quoted by ICAP North America, Inc. (or any successor) as set
forth on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or
on such other substitute Bloomberg Screen that displays such rate), or as set
forth on such other recognized electronic source used for the purpose of
displaying such rate as selected by the Administrative Agent (for purposes of
this definition, an “Alternate Source”) (or if such rate for such day does not
appear on the Bloomberg Screen BTMM (or any substitute screen) or on any
Alternate Source, or if there shall at any time, for any reason, no longer exist
a Bloomberg Screen BTMM (or any substitute

- 11 -



--------------------------------------------------------------------------------



 



screen) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies] will change automatically without notice to the
Borrowers, effective on the date of any such change.
          Foreign Borrowers shall mean the Borrowers organized under the laws of
a jurisdiction outside the United States of America, any State thereof or the
District of Columbia.
          Foreign Guarantors shall mean the Guarantors organized under the laws
of a jurisdiction outside the United States of America, any State thereof or the
District of Columbia.
          Foreign Lender shall mean any Lender that is organized under the Laws
of a jurisdiction other than that in which any Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          GAAP shall mean generally accepted accounting principles as are in
effect from time to time, subject to the provisions of Section 1.3 [Accounting
Principles], and applied on a consistent basis both as to classification of
items and amounts.
          Guarantor shall mean each of the parties to this Agreement which is
designated as a “Guarantor” on the signature page hereof and each other Person
which joins this Agreement as a Guarantor after the date hereof.
          Guarantor Joinder shall mean a joinder by a Person as a Guarantor
under the Loan Documents in the form of Exhibit 1.1(G)(1).
          Guaranty of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.
          Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.
          HMRC means HM Revenue & Customs.
          HMRC DT Treaty Passport scheme means the Double Taxation Treaty
Passport scheme launched by HMRC for overseas corporate lenders.
          Increasing Lender shall have the meaning assigned to such term in
Section 2.1.1.1(i) hereof.

- 12 -



--------------------------------------------------------------------------------



 



          Indebtedness shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device calculated in accordance with GAAP,
(v) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not represented
by a promissory note or other evidence of indebtedness and which are not more
than sixty (60) days past due), or (vi) any Guaranty of Indebtedness for
borrowed money.
          Indemnified Taxes shall mean Taxes other than Excluded Taxes.
          Indemnitee shall have the meaning specified in Section 12.3.2
[Indemnification by the Borrowers].
          Information shall mean all information received from the Loan Parties
or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by the Loan
Parties or any of their Subsidiaries, provided that, in the case of information
received from the Loan Parties or any of their Subsidiaries after the date of
this Agreement, such information is clearly identified at the time of delivery
as confidential.
          Insolvency Proceeding shall mean, with respect to any Person, (a) a
case, action or proceeding with respect to such Person (i) before any court or
any other Official Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
          Intercompany Subordination agreement shall mean a Subordination
Agreement among the Loan Parties in the form attached hereto as Exhibit 1.1(I).
          Interest Coverage Ratio shall mean the ratio of (i) Consolidated
EBITDA less capital expenditures of the Company and its Subsidiaries to
(ii) consolidated interest expense of the Company and its Subsidiaries,
calculated as of the end of each fiscal quarter for the four quarters then
ended.

- 13 -



--------------------------------------------------------------------------------



 



          Interest Period shall mean the period of time selected by the
Borrowers in connection with (and to apply to) any election permitted hereunder
by the Borrowers to have Revolving Credit Loans bear interest under the
Euro-Rate Option. Subject to the last sentence of this definition, such period
shall be one Month with respect to Optional Currency Loans and one week or one,
two, three or six Months with respect to all other Revolving Credit Loans. Such
Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrowers is requesting new
Loans, or (ii) the date of renewal of or conversion to the Euro-Rate Option if
the Borrowers are renewing or converting to the Euro-Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrowers shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.
          Interest Rate Hedge shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by the Loan Parties or their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrowers, the Guarantor and/or
their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
          Interest Rate Option shall mean any Euro-Rate Option or Base Rate
Option.
          IRS shall mean the Internal Revenue Service.
          Issuing Lender shall mean PNC, in its individual capacity as issuer of
Letters of Credit hereunder, and any other Lender that Borrowers, Administrative
Agent (whose consent shall not be unreasonably withheld) and such other Lender
may agree may from time to time issue Letters of Credit hereunder.
          Joint Venture shall mean a corporation, partnership, limited liability
company or other entity in which any Person other than the Loan Parties and
their Subsidiaries holds, directly or indirectly, an equity interest.
          Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Official Body.
          Lender Joinder shall mean a joinder by a lender under this Agreement
and the other Loan Documents in substantially the form of Exhibit 1.1(L).
          Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge
which is provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, and (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner.

- 14 -



--------------------------------------------------------------------------------



 



          Lenders shall mean the financial institutions named on Schedule 1.1(B)
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a Lender. For the purpose of any Loan Document
which provides for the granting of a security interest or other Lien to the
Lenders or to the Administrative Agent for the benefit of the Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation is owed.
          Letter of Credit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].
          Letter of Credit Borrowing shall have the meaning specified in
Section 2.8.3 [Disbursements, Reimbursement].
          Letter of Credit Fee shall have the meaning specified in Section 2.8.2
[Letter of Credit Fees].
          Letter of Credit Obligation shall mean, as of any date of
determination, the aggregate amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate
Reimbursement Obligations and Letter of Credit Borrowings on such date.
          Letter of Credit Sublimit shall have the meaning specified in
Section 2.8.1 [Issuance of Letters of Credit].
          Leverage Ratio shall mean, as of the end of any date of determination,
the ratio of (A) Consolidated Total Net Indebtedness to (B) Consolidated EBITDA
(i) for the four fiscal quarters then ending if such date is a fiscal quarter
end or (ii) for the four fiscal quarters most recently ended if such date is not
a fiscal quarter end.
          Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).
          Loan Documents shall mean this Agreement, the Administrative Agent’s
Letter, the Guaranty Agreement, the Notes, the Intercompany Subordination
Agreement, any Borrower Joinder, any Cash Management Agreements, any documents
entered into with respect to a Letter of Credit and any other instruments,
certificates or documents delivered in connection herewith or therewith.
          Loan Parties shall mean the Borrowers and the Guarantors.
          Loan Request shall have the meaning specified in Section 2.4
[Revolving Credit Loan Requests; Swing Loan Requests].

- 15 -



--------------------------------------------------------------------------------



 



          Loans shall mean collectively and Loan shall mean separately all
Revolving Credit Loans, Swing Loans and the Optional Currency Loans or any
Revolving Credit Loan, Swing Loan or Optional Currency Loan. Letters of Credit
shall not be considered Loans hereunder unless drawings under such Letters of
Credit are deemed to be a Revolving Credit Loan pursuant to Section 2.8.3
[Disbursements, Reimbursement] or a Letter of Credit Borrowing pursuant to
Section 2.8.3.3, in which case such Letters of Credit shall be a Loan hereunder.
          Material Adverse Change shall mean any set of circumstances or events
which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Agreement or any
other Loan Document, (b) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or could
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.
          Moody’s shall mean Moody’s Investors Service, Inc. and its successors.
          Month, with respect to an Interest Period under the Euro-Rate Option,
shall mean the interval between the days in consecutive calendar months
numerically corresponding to the first day of such Interest Period. If any
Euro-Rate Interest Period begins on a day of a calendar month for which there is
no numerically corresponding day in the month in which such Interest Period is
to end, the final month of such Interest Period shall be deemed to end on the
last Business Day of such final month.
          Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrowers or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
          New Lender shall have the meaning assigned to such term in
Section 2.1.1.1(i) hereof.
          Non-Consenting Lender shall have the meaning specified in Section 12.1
[Modifications, Amendments or Waivers].
          Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan.
          Obligation shall mean any obligation or liability of any of the Loan
Parties, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent’s Letter or any other Loan Document whether to
the Administrative Agent, any of the Lenders or their Affiliates or other
persons

- 16 -



--------------------------------------------------------------------------------



 



provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product.
          Official Body shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          Optional Currency shall mean the following lawful currencies: Canadian
dollars, British pounds sterling, the Euro, Australian dollars, Mexican peso and
any other currency approved by Administrative Agent and all of the Lenders
pursuant to Section 2.9.5 [Requests for Additional Optional Currencies]. Subject
to Section 2.9.4 [European Monetary Union], each Optional Currency must be the
lawful currency of the specified country.
          Optional Currency Loans shall mean have the meaning ascribed to such
term in Section 2.1.3 [Optional Currency Sublimit].
          Optional Currency Loan Sublimit shall have the meaning ascribed to
such term in Section 2.1.3 [Optional Currency Sublimit].
          Other Foreign Currency Indebtedness shall have the meaning ascribed to
such term in Section 8.2.1(vi) [Indebtedness].
          Other Lender Provided Financial Service Product shall mean agreements
or other arrangements under which any Lender or Affiliate of a Lender provides
any of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.
          Other Taxes shall mean all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          Overnight Rate shall mean for any day with respect to any Loans in an
Optional Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight deposits in such currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day in the Relevant Interbank Market.
          Parent shall mean a corporation or other entity owning, directly or
indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
          Participant has the meaning specified in Section 12.8.4
[Participations].

- 17 -



--------------------------------------------------------------------------------



 



          Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
          Participation Advance shall have the meaning specified in
Section 2.8.3 [Disbursements, Reimbursement].
          Payment Date shall mean the first day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.
          Payment In Full shall mean the indefeasible payment in full in cash of
the Loans and other Obligations hereunder, termination of the Commitments and
expiration or termination of all Letters of Credit.
          PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
          Pension Plan shall mean any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by any Borrower
or any ERISA Affiliate or to which any Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any times during the immediately preceding five plan years.
          Permitted Acquisition shall have the meaning ascribed to such term in
Section 8.2.6 [Merger, Consolidation, and Acquisition of Assets].
          Permitted Investments shall mean:
          (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
          (ii) commercial paper maturing in 180 days or less rated not lower
than A-1, by Standard & Poor’s or similar rating by a nationally recognized
rating agency on the date of acquisition;
          (iii) demand deposits, time deposits, banker’s acceptances or
certificates of deposit maturing within one year in commercial banks whose
obligations are rated A-1, A or the equivalent or better by Standard & Poor’s or
similar rating by a nationally recognized rating agency on the date of
acquisition;
          (iv) money market or mutual funds which are rated not lower than AAA
by Standard & Poor’s or similar rating by a nationally recognized rating agency;
          (v) corporate debt obligations issued by a domestic corporation or a
domestic bank holding company whose obligations are rated A-1, A or the
equivalent or better by

- 18 -



--------------------------------------------------------------------------------



 



Standard & Poor’s or similar rating by a nationally recognized rating agency on
the date of acquisition;
          (vi) municipal bonds and notes issued by cities, states, or other
municipal entities which are rated not lower than AAA by Standard & Poor’s or
similar rating by a nationally recognized rating agency on the date of
acquisition; and
          (vii) investments made under the Cash Management Agreements or under
cash management agreements with any other Lenders.
          Permitted Liens shall mean:
          (i) Liens for taxes, assessments, or other governmental charges not
delinquent or being contested in good faith and by appropriate proceedings and
with respect to which proper reserves in accordance with GAAP have been taken by
the Borrowers;
          (ii) Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;
          (iii) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
          (iv) Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
          (v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
          (vi) Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Lenders and their Affiliates
securing the Obligations (including Lender Provided Interest Rate Hedges and
Other Lender Provided Financial Services Obligations);
          (vii) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
          (viii) Subject to the restrictions set forth in Section 8.2.2(ii),
Purchase Money Security Interests, capitalized leases and Liens securing other
secured Indebtedness permitted

- 19 -



--------------------------------------------------------------------------------



 



under Section 8.2.1(iii) [Indebtedness] (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P));
          (ix) Liens securing Other Foreign Currency Indebtedness as and to the
extent permitted under Section 8.2.1(vi) [Indebtedness];
          (x) The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:
          (1) Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
          (2) Claims, Liens or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
          (3) Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or
          (4) Liens resulting from final judgments or orders described in
Section 9.1.6 [Final Judgments or Orders].
          Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
          Plan shall mean at any time an employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.
          PNC shall mean PNC Bank, National Association, its successors and
assigns.
          Portec Acquisition shall mean the acquisition of ownership interests
of Portec pursuant to the Portec Acquisition Agreement.
          Portec Acquisition Agreement shall mean that certain Agreement and
Plan of Merger dated February 16, 2010, as amended, among Portec, the Company
and Foster Thomas Company.

- 20 -



--------------------------------------------------------------------------------



 



          Portec Rail shall mean Portec Rail Products, Inc., a West Virginia
corporation.
          Potential Default shall mean any event or condition which with notice
or passage of time, or both, would constitute an Event of Default.
          Prime Rate shall mean the interest rate per annum announced from time
to time by the Administrative Agent at its Principal Office as its then prime
rate, which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.
          Principal Office shall mean the main banking office of the
Administrative Agent in Pittsburgh, Pennsylvania.
          Published Rate shall mean the rate of interest published each Business
Day in The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
          Purchase Money Security Interest shall mean Liens upon tangible
personal property securing loans to any Loan Party or Subsidiary of a Loan Party
or deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
          Ratable Share shall mean the proportion that a Lender’s Commitment
(excluding the Swing Loan Commitment) bears to the Commitments (excluding the
Swing Loan Commitment) of all of the Lenders, provided that in the case of
Section 2.10 [Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable
Share” shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Ratable Share shall be determined
based upon the Commitments (excluding the Swing Loan Commitment) most recently
in effect, giving effect to any assignments.
          Reference Currency shall have the meaning specified in the definition
of Equivalent Amount.
          Reimbursement Obligation shall have the meaning specified in
Section 2.8.3 [Disbursements, Reimbursement].
          Related Parties shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          Relevant Interbank Market shall mean in relation to Euro, the European
Interbank Market, and, in relation to any other currency, the London interbank
market.

- 21 -



--------------------------------------------------------------------------------



 



          Relief Proceeding shall mean any proceeding seeking a decree or order
for relief in respect of any Loan Party or Subsidiary of a Loan Party in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Subsidiary
of a Loan Party for any substantial part of its property, or for the winding-up
or liquidation of its affairs, or an assignment for the benefit of its
creditors.
          Required Lenders shall mean Lenders (other than any Defaulting Lender)
having more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender); provided that if the Revolving Credit
Commitments are increased pursuant to Section 2.1.1.1 [Discretionary Increase in
Revolving Credit Commitments] hereof, then Required Lenders shall mean (A) if
there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and (B) if there exists three (3) or more Lenders, then at
least three (3) Lenders (other than any Defaulting Lender) having more than 50%
of the sum of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).
          Required Share shall have the meaning assigned to such term in
Section 5.11 [Settlement Date Procedures].
          Revolving Credit Commitment shall mean, as to any Lender at any time,
the amount initially set forth opposite its name on Schedule 1.1(B) in the
column labeled “Amount of Commitment for Revolving Credit Loans”, as such
Commitment is thereafter assigned or modified and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.
          Revolving Credit Loans shall mean collectively and Revolving Credit
Loan shall mean separately all Revolving Credit Loans or any Revolving Credit
Loan made by the Lenders or one of the Lenders to the Borrowers pursuant to
Section 2.1 [Revolving Credit Commitments] or 2.8.3 [Disbursements,
Reimbursement].
          Revolving Facility Usage shall mean at any time the sum of the
outstanding Revolving Credit Loans, the outstanding Swing Loans, the outstanding
Optional Currency Loans and the Letter of Credit Obligations.
          Senior Officer shall mean the Chief Executive Officer, President,
Chief or Deputy Chief Financial Officer, Treasurer or Assistant Treasurer of
such Loan Party.
          Settlement Date shall mean the Business Day on which the
Administrative Agent elects to effect settlement pursuant Section 5.11
[Settlement Date Procedures].
          Solvent shall mean, with respect to any Person on any date of
determination, taking into account such right of reimbursement, contribution or
similar right available to such

- 22 -



--------------------------------------------------------------------------------



 



Person from other Persons, that on such date (i) the fair value of the property
of such Person is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
          Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. and its successors
          Statements shall have the meaning specified in Section 6.1.6(i)
[Historical Statements].
          Subsidiary of any Person at any time shall mean any corporation,
trust, partnership, any limited liability company or other business entity
(i) of which more than 50% of the outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s Subsidiaries, or (ii) which is controlled or
capable of being controlled by such Person or one or more of such Person’s
Subsidiaries.
          Subsidiary Equity Interests shall have the meaning specified in
Section 6.1.2 [Subsidiaries and Owners; Investment Companies].
          Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans
to the Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $15,000,000.
          Swing Loan Lender shall mean PNC, in its capacity as Lender of Swing
Loans pursuant to the Swing Loan Commitment.
          Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the
form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
          Swing Loan Request shall mean a request for Swing Loans made in
accordance with Section 2.4.2 [Swing Loan Requests] hereof.



- 23 -



--------------------------------------------------------------------------------



 



          Swing Loans shall mean collectively and Swing Loan shall mean
separately all Swing Loans or any Swing Loan made by PNC to the Borrowers
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.
          Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
          Unpaid Drawing shall mean, with respect to any Letter of Credit, the
aggregate Dollar Equivalent Amount of the draws made on such Letter of Credit
that have not been reimbursed by the Borrowers.
          USA PATRIOT Act shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
     1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof “herein “hereunder “hereto” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document as a whole; (iii) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; (iv) reference to any Person
includes such Person’s successors and assigns; (v) reference to any agreement,
including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, document or instrument means such agreement,
document or instrument as amended, modified, replaced, substituted for,
superseded or restated; (vi) relative to the determination of any period of
time, “from” means “from and including “to” means “to but excluding and
“through” means “through and including”; (vii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time. All certificates and other required submissions made by
specified officers of any Loan Party shall be deemed for all purposes as made by
such person solely in such person’s capacity as such officer.
     1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate). All accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof

- 24 -



--------------------------------------------------------------------------------



 



applied on a basis consistent with those used in preparing Statements referred
to in Section 6.1.6(i) [Historical Statements]. Notwithstanding the foregoing,
if the Company notifies the Administrative Agent in writing that the Borrowers
wish to amend any financial covenant in Section 8.2 of this Agreement, any
related definition and/or the definition of the term Leverage Ratio for purposes
of interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any change in GAAP occurring after the Closing Date on the
operation of such financial covenants and/or interest, Letter of Credit Fee or
Commitment Fee determinations (or if the Administrative Agent notifies the
Company, on behalf of the Borrowers, in writing that the Required Lenders wish
to amend any financial covenant in Section 8.2, any related definition and/or
the definition of the term Leverage Ratio for purposes of interest, Letter of
Credit Fee and Commitment Fee determinations to eliminate the effect of any such
change in GAAP), then the Administrative Agent, the Lenders and the Company, on
behalf of the Borrowers, shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrowers and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they delivers their
financial statements pursuant to Section 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements] of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent.
           2. REVOLVING CREDIT AND SWING LOAN FACILITIES
     2.1 Revolving Credit Commitments.
          2.1.1 Revolving Credit Loans. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Revolving Credit Loans in either Dollars or
one or more Optional Currencies to the Borrowers at any time or from time to
time on or after the date hereof to the Expiration Date; provided that after
giving effect to each such Loan (i) the aggregate Dollar Equivalent amount of
Revolving Credit Loans from such Lender shall not exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the Dollar Equivalent
amount of Letter of Credit Obligations and the outstanding Swing Loans, (ii) the
aggregate Dollar Equivalent amount of Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments of the Lenders, (iii) no Revolving
Credit Loan to which the Base Rate Option applies shall be made in an Optional
Currency and (iv) the aggregate Dollar Equivalent amount of Revolving Credit
Loans made to Foreign Borrowers shall not exceed the Optional Currency Loan
Sublimit. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.
               2.1.1.1 Discretionary Increase in Revolving Credit Commitments.
               (i) Increasing Lenders and New Lenders. The Borrowers may, at any
time, but not more than two (2) times, prior to the Expiration Date, request
that (1) the current

- 25 -



--------------------------------------------------------------------------------



 



Lenders increase their Revolving Credit Commitments (any current Lender which
elects to increase its Revolving Credit Commitment shall be referred to as an
“Increasing Lender”), or (2) one or more new lenders (each a “New Lender”) join
this Agreement and provide a Revolving Credit Commitment hereunder, subject to
the following terms and conditions:
                    (a) No Obligation to Increase. No current Lender shall be
obligated to increase its Revolving Credit Commitment and any increase in the
Revolving Credit Commitment by any current Lender shall be in the sole
discretion of such current Lender;
                    (b) Defaults. There shall exist no Event of Default or,
unless consented to by the Required Lenders, Potential Default on the date of
such request and/or the effective date of such increase, either before or after
giving effect to such increase;
                    (c) Aggregate Revolving Credit Commitments. After giving
effect to such increase, the total Revolving Credit Commitments shall not exceed
the lesser of (i) $175,000,000 or (ii) the sum of (A) the total Revolving Credit
Commitments as in effect on the date of such request prior to giving effect to
any requested increase, plus (B) $50,000,000 minus the amount of any prior
increase to the Revolving Credit Commitments under this Section 2.1.1.1;
                    (d) Resolutions; Opinion. The Loan Parties shall deliver to
the Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries (or foreign jurisdiction
equivalent) with attached resolutions certifying that the increase in the
Revolving Credit Commitment has been approved by such Loan Parties, and
(2) opinions of domestic and foreign counsel (as applicable) in form
satisfactory to the Administrative Agent, addressed to the Administrative Agent
and the Lenders addressing the authorization and execution of the Loan Documents
by, and enforceability of the Loan Documents against, the Loan Parties;
                    (e) Notes. The Borrowers shall execute and deliver (1) to
each Increasing Lender that shall so request a replacement revolving credit Note
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be terminated) and (2) to each New
Lender a revolving credit Note reflecting the amount of such New Lender’s
Revolving Credit Commitment; provided that such replacement Note shall not be
intended to constitute and shall not constitute a novation or satisfaction of
the obligations represented by the prior Note.
                    (f) Approval of New Lenders. Any New Lender shall be subject
to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and the Company (which approval shall not be unreasonably
withheld) and shall not be (1) a Borrower or any of the Borrowers’ Subsidiaries
or Affiliates or (2) a natural person. The Revolving Credit Commitment of any
New Lender shall not be less than $10,000,000.
                    (g) Increasing Lenders. Each Increasing Lender shall confirm
its agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a

- 26 -



--------------------------------------------------------------------------------



 



form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.
                    (h) New Lenders—Joinder. Each New Lender shall execute a
Lender Joinder in substantially the form of Exhibit 1.1(L) pursuant to which
such New Lender shall join and become a party to this Agreement and the other
Loan Documents with a Revolving Credit Commitment in the amount set forth in
such Lender Joinder.
               (ii) Treatment of Outstanding Loans and Letters of Credit.
                    (a) Repayment of Outstanding Revolving Credit Loans;
Borrowing of New Revolving Credit Loans. On the effective date of such increase,
at the request of the Administrative Agent, the Borrowers shall repay all
Revolving Credit Loans then outstanding, subject to the Loan Parties’ indemnity
obligations under Section 5.10 [Indemnity]; provided that they may borrow new
Revolving Credit Loans with a Borrowing Date on such date. Each of the Lenders
shall participate in any new Revolving Credit Loans made on or after such date
in accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.1.1.1.
                    (b) Outstanding Letters of Credit. On the effective date of
such increase, each Increasing Lender and each New Lender (i) will be deemed to
have purchased a participation in each then outstanding Letter of Credit equal
to its Ratable Share of such Letter of Credit and the participation of each
other Lender in such Letter of Credit shall be adjusted accordingly and (ii)
will acquire (and will pay to the Administrative Agent, for the account of each
Lender, in immediately available funds, an amount equal to) its Ratable Share of
all outstanding Participation Advances.
               2.1.1.2 Optional Reductions. The Company shall have the right to
terminate or reduce the Commitments at any time or from time to time, provided
that: (i) the Company shall give notice of each such termination or reduction to
the Administrative Agent at least three (3) Business Days prior to the relevant
termination or reduction (which notice of termination or reduction shall specify
the amount of the Commitments to be terminated or reduced); (ii) each partial
reduction shall be in an aggregate amount equal to $10,000,000 or any greater
multiple of $5,000,000 and (iii) no such reduction shall be permitted unless and
until, in connection therewith, any mandatory prepayments required under
Section 5.7 [Mandatory Prepayments] have been made. Any notice to reduce the
Revolving Credit Commitments under this Section 2.1.1.2 shall be irrevocable.
Once terminated or reduced, the Commitments may not be reinstated.
          2.1.2 Swing Loan Commitment. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, PNC may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans in Dollars (the “Swing Loans”) to the Borrowers at any time or from time
to time after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $15,000,000 (the “Swing
Loan Commitment”), provided that after giving effect to each such Loan, the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments; and
provided further that a Swing

- 27 -



--------------------------------------------------------------------------------



 



Loan shall not be made if the proceeds thereof would be used to repay, in whole
or in part, any outstanding Swing Loan. Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrowers may borrow,
repay and reborrow pursuant to this Section 2.1.1.1.
          2.1.3 Optional Currency Sublimit. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, PNC
or any other Lender may, at its option, cancelable at any time for any reason
whatsoever, make Revolving Credit Loans in an Optional Currency (the “Optional
Currency Loans”) to the Borrowers at any time or from time to time after the
date hereof to, but not including, the Expiration Date, in an aggregate
principal Dollar Equivalent amount not to exceed $15,000,000 (the “Optional
Currency Loan Sublimit”), provided that after giving effect to each such Loan
(a) the sum of the Revolving Facility Usage plus any outstanding Other Foreign
Currency Indebtedness incurred pursuant to Section 8.2.1(vi) [Indebtedness]
hereof, shall not exceed the Revolving Credit Commitments, and (b) the sum of
all Optional Currency Loans plus any outstanding Other Foreign Currency
Indebtedness incurred pursuant to Section 8.2.1(vi) [Indebtedness] hereof, shall
not exceed the Optional Currency Loan Sublimit. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrowers may
borrow, repay and reborrow pursuant to this Section 2.1.3.
     2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans, the outstanding Optional Currency Loans
and Letter of Credit Obligations. The obligations of each Lender hereunder are
several. The failure of any Lender to perform its obligations hereunder shall
not affect the Obligations of the Borrowers to any other party nor shall any
other party be liable for the failure of such Lender to perform its obligations
hereunder. The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.
     2.3 Commitment Fees. Accruing from the date hereof until the Expiration
Date, the Borrowers agree to pay to the Administrative Agent for the account of
each Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) such
Lender’s Revolving Credit Commitment (for purposes of this computation, PNC’s
Swing Loans shall be deemed to be borrowed amounts under its Revolving Credit
Commitment) and (ii) the Revolving Facility Usage; provided, however, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrowers
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a

- 28 -



--------------------------------------------------------------------------------



 



Defaulting Lender. Subject to the proviso in the directly preceding sentence,
all Commitment Fees shall be payable in arrears on each Payment Date.
     2.4 Revolving Credit Loan Requests; Swing Loan Requests.
          2.4.1 Revolving Credit Loan Requests. Except as otherwise provided
herein, the Borrower Agent, on behalf of itself or a Borrower identified in the
Loan Request (as hereinafter defined), may from time to time prior to the
Expiration Date request the Lenders to make Revolving Credit Loans, or renew or
convert the Interest Rate Option applicable to existing Revolving Credit Loans
pursuant to Section 4.2 [Interest Periods], by delivering to the Administrative
Agent, (i) not later than 1:00 p.m., three (3) Business Days prior to the
proposed Borrowing Date with respect to the making of Revolving Credit Loans in
Dollars to which the Euro-Rate Option applies or the conversion to or the
renewal of the Euro-Rate Option for any Loans in Dollars; (ii) not later than
1:00 p.m., four (4) Business Days prior to the proposed Borrowing Date with
respect to the making of Optional Currency Loans or the date of conversion to or
renewal of the Euro-Rate Option for Optional Currency Loans; and (iii) not later
than 11:00 a.m., the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.4.1 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify (i) the aggregate amount of the proposed Loans
(expressed in the currency in which such Loans shall be funded) comprising each
Borrowing Tranche, and, if applicable, the Interest Period, which amount shall
be in (x) integral multiples of $250,000 (or the Dollar Equivalent thereof) and
not less than $1,000,000 (or the Dollar Equivalent thereof) for each Borrowing
Tranche under the Euro-Rate Option, and (y) integral multiples of $100,000 and
not less than $500,000 for each Borrowing Tranche under the Base Rate Option;
(ii) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Revolving Credit Loans comprising the applicable Borrowing Tranche;
(iii) the currency in which such Loans shall be funded if the Borrowers are
electing the Euro-Rate Option; (iv) in the case of a Borrowing Tranche to which
the Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche; and (v) which Borrower is requesting the
Revolving Credit Loan. No Loan made in an Optional Currency may be converted
into a Base Rate Loan, a Euro-Rate Loan or a Loan denominated in a different
Optional Currency.
          2.4.2 Swing Loan Requests. Except as otherwise provided herein, the
Borrower Agent, on behalf of itself or a Borrower identified in the Swing Loan
Request (as hereinafter defined), may from time to time prior to the Expiration
Date request PNC to make Swing Loans in Dollars by delivery to PNC not later
than 2:00 p.m. on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.4.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a “Swing Loan Request”), it being understood that PNC may rely on the authority
of any individual making such a telephonic request without the necessity of
receipt of such written confirmation. Each

- 29 -



--------------------------------------------------------------------------------



 



Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be not less than
$100,000.
     2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
          2.5.1 Making Revolving Credit Loans. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.4
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the
Borrowers, including the currency in which the Revolving Credit Loan is
requested and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Lender shall remit the principal amount of each Revolving Credit
Loan in the requested Optional Currency (or in Dollars if so requested by the
Administrative Agent) to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrowers in immediately available funds in Dollars or the requested Optional
Currency (as applicable) at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent (or fails to remit such funds in the applicable
Optional Currency) in a timely manner, the Administrative Agent may elect in its
sole discretion to fund with its own funds, including funds in the requested
Optional Currency, the Revolving Credit Loans of such Lender on such Borrowing
Date, and such Lender shall be subject to the repayment obligation in
Section 2.5.2 [Presumptions by the Administrative Agent].
          2.5.2 Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.5.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

- 30 -



--------------------------------------------------------------------------------



 



          2.5.3 Making Swing Loans. So long as PNC elects to make Swing Loans,
PNC shall, after receipt by it of a Swing Loan Request pursuant to Section 2.4.2
[Swing Loan Requests] fund such Swing Loan to the Borrowers in U.S. Dollars in
immediately available funds at the Principal Office prior to 4:00 o’clock p.m.
on the Borrowing Date.
          2.5.4 Repayment of Revolving Credit Loans. Subject to the limitations
set forth in Section 12.14.2 and to the extent not previously paid, the
Borrowers, jointly and severally, shall repay in full the outstanding principal
amount of the Revolving Credit Loans together with all outstanding interest
thereon and all fees and other amounts owing under any of the Loan Documents
relating thereto on the Expiration Date or upon the earlier termination of the
Revolving Credit Commitments in connection with the terms of this Agreement.
          2.5.5 Borrowings to Repay Swing Loans. PNC may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations (to the extent applicable, calculated in Dollar Equivalents).
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.4.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. PNC shall provide
notice to the Lenders (which may be telephonic or written notice by letter,
facsimile or telex) that such Revolving Credit Loans are to be made under this
Section 2.5.5 and of the apportionment among the Lenders, and the Lenders shall
be unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.4.1 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.
          2.5.6 Swing Loans Under Cash Management Agreements. In addition to
making Swing Loans pursuant to the foregoing provisions of Section 2.5.3 [Making
Swing Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.5.2 [Swing Loan Requests], PNC, as the Swing Loan Lender,
may make Swing Loans to the Borrowers in accordance with the provisions of the
agreements between the Company and such Swing Loan Lender relating to the
Company’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Company’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Company’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.1.1 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event

- 31 -



--------------------------------------------------------------------------------



 



of Default and so long as such shall continue to exist, or, unless consented to
by the Required Lenders, a Potential Default and so long as such shall continue
to exist, (v) if not repaid by the Borrowers in accordance with the provisions
of the Cash Management Agreements, be subject to each Lender’s obligation
pursuant to Section 2.5.5 [Borrowings to Repay Swing Loans], and (vi) except as
provided in the foregoing subsections (i) through (v), be subject to all of the
terms and conditions of this Section 2. The Borrowers acknowledge and agree that
each Borrower materially benefits from the arrangements made pursuant to
Section 2.5.6 and the Cash Management Agreements, and each Borrower shall be
jointly and severally liable, subject to Section 12.14 [Foreign Borrowers and
Foreign Guarantors], for all Obligations, including without limitation, those
arising from the operation of this Section.
     2.6 Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans, Swing Loans and Optional
Currency Loans made to it by each Lender, together with interest thereon, shall
be evidenced by a revolving credit Note and a swing Note, dated the Closing Date
payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment, as applicable, of such Lender.
     2.7 Use of Proceeds. The proceeds of the Loans shall be used (i) to
refinance existing indebtedness for borrowed money, (ii) to finance working
capital and capital expenditures; (iii) to make Permitted Acquisitions, and
(iv) for general corporate purposes including, but not limited to dividends and
Company stock purchases as permitted under Section 8.2.5 [Dividends and Related
Distributions] (including the payment of fees and expenses related to the
foregoing permitted purposes).
     2.8 Letter of Credit Subfacility.
          2.8.1 Issuance of Letters of Credit. Each of the Borrowers may at any
time prior to the Expiration Date request the issuance of a standby letter of
credit (a “Standby Letter of Credit”) or Commercial Letter of Credit (each a
“Letter of Credit”) which may be denominated in either Dollars or an Optional
Currency on behalf of itself or another Loan Party, or the amendment or
extension of an existing Letter of Credit, by delivering or having such other
Loan Party deliver to the Issuing Lender (with a copy to the Administrative
Agent) a completed application and agreement for letters of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. Promptly after receipt of
any letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide Administrative Agent with a copy thereof. Unless the
Issuing Lender has received notice from any Lender, Administrative Agent or any
Loan Party, at least one day prior to the requested date of issuance, amendment
or extension of the applicable Letter of Credit, that one or more applicable
conditions in Section 7. [Conditions of Lending and Issuance of Letters of
Credit] is not satisfied, then, subject to the terms and conditions hereof and
in reliance on the agreements of the other Lenders set forth in this
Section 2.8, the Issuing Lender or any of the Issuing Lender’s Affiliates will
issue a Letter of Credit or agree to such amendment or extension, provided that
each Letter of Credit shall

- 32 -



--------------------------------------------------------------------------------



 



(A) have a maximum maturity of three (3) years from the date of issuance
(provided that such Letter of Credit may include an automatic renewal provision
which provides for an automatic renewal of such Letter of Credit for a period
not longer than twelve (12) months), and (B) in no event expire later than the
date which is 364 days after the Expiration Date and provided further that in no
event shall (i) the Dollar Equivalent of the Letter of Credit Obligations
exceed, at any one time, $20,000,000 (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Each request by the Borrowers for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrowers that they shall be in compliance with the preceding sentence and with
Section 7. [Conditions of Lending and Issuance of Letters of Credit] after
giving effect to the requested issuance, amendment or extension of such Letter
of Credit. Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to Borrowers and Administrative Agent a true and complete copy
of such Letter of Credit or amendment. All letters of credit which are
identified on Schedule 2.8.1 hereto, which shall consist of all letters of
credit outstanding on the Closing Date, shall be deemed to have been issued
under this Agreement and shall constitute Letters of Credit, regardless of which
Person is the applicant thereunder.
     Upon the request of Administrative Agent, (i) if any Issuing Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an Letter of Credit Borrowing, or (ii) if, on the
Expiration Date, any Letter of Credit Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize the
then outstanding amount of all Letter of Credit Obligations. Borrower hereby
grants to Administrative Agent, for the benefit of each Issuing Lender and the
Lenders, a security interest in all cash collateral pledged pursuant to this
Section or otherwise under this Agreement.
          2.8.2 Letter of Credit Fees. The Borrowers shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate, and (ii) to
the Issuing Lender for its own account a fronting fee equal to 0.125% per annum
(in each case computed on the basis of a year of 360 days and actual days
elapsed), which fees shall be computed on the Dollar Equivalent the daily
average Letter of Credit Obligations and shall be payable quarterly in arrears
on each Payment Date following issuance of each Letter of Credit. The Borrowers
shall also pay to the Issuing Lender for the Issuing Lender’s sole account the
Issuing Lender’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.
          2.8.3 Disbursements, Reimbursement. Immediately upon the issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in a Dollar Equivalent
amount equal to such Lender’s Ratable Share of the maximum amount available to
be drawn under such Letter of Credit and the amount of such drawing,
respectively.

- 33 -



--------------------------------------------------------------------------------



 



               2.8.3.1 In the event of any request for a drawing under a Letter
of Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrowers and the Administrative Agent thereof. Provided
that it shall have received such notice, the Borrowers shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender, in the same currency as paid, unless otherwise required by the
Administrative Agent or the Issuing Lender. In the event the Borrowers fail to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the Drawing
Date, the Administrative Agent will promptly notify each Lender thereof, and the
Borrowers shall be deemed to have requested that Revolving Credit Loans be made
in a Dollar Equivalent amount of such Reimbursement Obligations by the Lenders
under the Base Rate Option to be disbursed on the Drawing Date under such Letter
of Credit, subject to the amount of the unutilized portion of the Revolving
Credit Commitment and subject to the conditions set forth in Section 7.2 [Each
Loan or Letter of Credit] other than any notice requirements. Any notice given
by the Administrative Agent or Issuing Lender pursuant to this Section 2.8.3.1
may be oral if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
               2.8.3.2 Each Lender shall upon any notice pursuant to
Section 2.8.3.1 make available to the Administrative Agent for the account of
the Issuing Lender an amount in Dollars in immediately available funds equal to
its Ratable Share of the Dollar Equivalent amount of the drawing, whereupon the
Lenders shall (subject to Section 2.8.3 [Disbursement; Reimbursement]) each be
deemed to have made a Revolving Credit Loan in Dollars under the Base Rate
Option to the Borrowers in that amount. If any Lender so notified fails to make
available to the Administrative Agent for the account of the Issuing Lender the
amount of such Lender’s Ratable Share of such amount by no later than 2:00 p.m.
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three (3) days following the Drawing Date and (ii) at a rate
per annum equal to the rate applicable to Loans under the Revolving Credit Base
Rate Option on and after the fourth day following the Drawing Date. The failure
of any Lender to make available to the Administrative Agent for the account of
the Issuing Lender its Ratable Share of the Dollar Equivalent amount of the
drawing shall not relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent for the account of the Issuing Lender its
Ratable Share of the Dollar Equivalent amount of the drawing; provided that no
Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent its Ratable Share of the Dollar Equivalent
amount of the drawing. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section 2.8.3.1 above) of the occurrence
of the Drawing Date, but failure of the Administrative Agent or the Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such Drawing Date shall not relieve
such Lender from its obligation under this Section 2.8.3.2.

- 34 -



--------------------------------------------------------------------------------



 



               2.8.3.3 With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans in Dollars under the Base Rate Option to
the Borrowers in whole or in part as contemplated by Section 2.8.3.1, because of
the Borrowers’ failure to satisfy the conditions set forth in Section 7.2 [Each
Loan or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrowers shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in Dollars in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.8.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.8.3.
          2.8.4 Repayment of Participation Advances.
               2.8.4.1 Upon (and only upon) receipt by the Administrative Agent
for the account of the Issuing Lender of immediately available funds from the
Borrowers (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.
               2.8.4.2 If the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate (or, for any payment in an Optional Currency, the Overnight Rate) in effect
from time to time.
          2.8.5 Documentation. Each Loan Party agrees to be bound by the terms
of the Issuing Lender’s application and agreement for letters of credit and the
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in

- 35 -



--------------------------------------------------------------------------------



 



following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
          2.8.6 Determinations to Honor Drawing Requests. In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
          2.8.7 Nature of Participation and Reimbursement Obligations. Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit issued in accordance with the terms of this Agreement, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under
such Letter of Credit, shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Section 2.8
under all circumstances, including the following circumstances:
               (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrowers or any other Person for any reason whatsoever, or which any Loan
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever;
               (ii) the failure of any Loan Party or any other Person to comply,
in connection with a Letter of Credit Borrowing, with the conditions set forth
in Sections 2.1 [Revolving Credit Commitments], 2.4 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.5 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.8.3 [Disbursements, Reimbursement];
               (iii) any lack of validity or enforceability of any Letter of
Credit;
               (iv) any claim of breach of warranty that might be made by any
Loan Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);
               (v) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency,

- 36 -



--------------------------------------------------------------------------------



 



accuracy, enforceability or genuineness of any draft, demand, instrument,
certificate or other document presented under or in connection with any Letter
of Credit, or any fraud or alleged fraud in connection with any Letter of
Credit, or the transport of any property or provision of services relating to a
Letter of Credit, in each case even if the Issuing Lender or any of its
Affiliates has been notified thereof;
               (vi) payment by the Issuing Lender or any of its Affiliates under
any Letter of Credit against presentation of a demand, draft or certificate or
other document which does not comply with the terms of such Letter of Credit;
               (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;
               (viii) any failure by the Issuing Lender or any of its Affiliates
to issue any Letter of Credit in the form requested by any Loan Party, unless
the Issuing Lender has received written notice from such Loan Party of such
failure within three Business Days after the Issuing Lender shall have furnished
such Loan Party and the Administrative Agent a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;
               (ix) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
               (x) any breach of this Agreement or any other Loan Document by
any party thereto;
               (xi) the occurrence or continuance of an Insolvency Proceeding
with respect to any Loan Party;
               (xii) the fact that an Event of Default or a Potential Default
shall have occurred and be continuing;
               (xiii) the fact that the Expiration Date shall have passed or
this Agreement or the Commitments hereunder shall have been terminated; and
               (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
          2.8.8 Indemnity. Each Borrower hereby agrees to protect, indemnify,
pay and save harmless the Issuing Lender and any of its Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Lender or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Issuing Lender as
determined by a final non-appealable judgment of a court of

- 37 -



--------------------------------------------------------------------------------



 



competent jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any
of Issuing Lender’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body. To the extent the Issuing Lender is not indemnified
by the Borrowers, the Lenders will reimburse and indemnify the Issuing Lender,
in proportion to their respective Ratable Shares, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against, or incurred by the Issuing Lender in
performing its respective duties in any way related to or arising out of the
Letter(s) of Credit issued by the Issuing Lender; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Issuing Lender
or an Affiliate of the Issuing Lender.
          2.8.9 Liability for Acts and Omissions. As between any Loan Party and
the Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, the Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

- 38 -



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.
          2.8.10 Issuing Lender Reporting Requirements. Any Issuing Lender other
than PNC shall, on the first Business Day of each month, provide to
Administrative Agent and Borrowers a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party (if applicable), the
original face amount (if any), and the expiration date of any Letter of Credit
of such Lender outstanding at any time during the preceding month, and any other
information relating to such Letters of Credit that the Administrative Agent may
request.
     2.9 Utilization of Commitments in Optional Currencies.
          2.9.1 Periodic Computations of Dollar Equivalent Amounts of Revolving
Credit Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are Optional
Currency Loans and Letters of Credit to be denominated in an Optional Currency
as of the requested Borrowing Date or date of issuance, as the case may be, (ii)
the outstanding Letter of Credit Obligations denominated in an Optional Currency
as of the last Business Day of each month, and (iii) the outstanding Revolving
Credit Loans denominated in an Optional Currency as of the end of each Interest
Period (each such date under clauses (i) through (iii), and any other date on
which the Administrative Agent determines it is necessary or

- 39 -



--------------------------------------------------------------------------------



 



advisable to make such computation, in its sole discretion, is referred to as a
“Computation Date”). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.
          2.9.2 Notices From Lenders That Optional Currencies Are Unavailable to
Fund New Loans. The Lenders shall be under no obligation to make the Revolving
Credit Loans requested by the Borrowers which are denominated in an Optional
Currency if any Lender notifies the Administrative Agent by 5:00 p.m. four
(4) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that such Lender cannot provide its Revolving Credit Ratable Share of such
Revolving Credit Loans in such Optional Currency. In the event the
Administrative Agent timely receives a notice from a Lender pursuant to the
preceding sentence, the Administrative Agent will notify the Borrowers no later
than 12:00 noon three (3) Business Days prior to the Borrowing Date for such
Revolving Credit Loans that the Optional Currency is not then available for such
Revolving Credit Loans, and the Administrative Agent shall promptly thereafter
notify the Lenders of the same and the Lenders shall not make such Revolving
Credit Loans requested by the Borrowers under their Loan Request.
          2.9.3 Notices From Lenders That Optional Currencies Are Unavailable to
Fund Renewals of the Euro-Rate Option. If the Borrowers deliver a Loan Request
requesting that the Lenders renew the Euro-Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such Lender cannot continue to provide Revolving Credit Loans in such
Optional Currency. In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrowers no later than 12:00 noon three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified the Borrowers that any such continuation of such
Revolving Credit Loans in such Optional Currency is not then available, any
notice of renewal with respect thereto shall be deemed withdrawn, and such Loans
shall be redenominated into Loans in Dollars at the Base Rate Option or
Euro-Rate Option, at the Company’s option on behalf of the Borrowers (subject,
in the case of the Euro-Rate Option, to compliance with Section 2.5 [Making
Revolving Credit Loans, Etc.] and Section 4.1 [Interest Rate Options]), with
effect from the last day of the Interest Period with respect to any such Loans.
The Administrative Agent will promptly notify the Borrowers and the Lenders of
any such redenomination, and in such notice, the Administrative Agent will state
the aggregate Dollar Equivalent amount of the redenominated Revolving Credit
Loans in an Optional Currency as of the applicable Computation Date with respect
thereto and such Lender’s Revolving Credit Ratable Share thereof.
Notwithstanding anything to the contrary herein, each of the Lenders party to
this Agreement as of the Closing Date acknowledge and agree that, as of the
Closing Date, such Lender can make Revolving Credit Loans denominated in
Canadian Dollars, Euro and British Pounds Sterling. However, the Borrowers
acknowledge and agree that the foregoing acknowledgement does not constitute a
covenant, representation or warranty that such Lenders will be able to lend in
such currencies on any particular date in the future.

- 40 -



--------------------------------------------------------------------------------



 



          2.9.4 European Monetary Union.
               2.9.4.1 Payments In Euros Under Certain Circumstances. If (i) any
Optional Currency ceases to be lawful currency of the nation issuing the same
and is replaced by the Euro or (ii) any Optional Currency and the Euro are at
the same time recognized by any governmental authority of the nation issuing
such currency as lawful currency of such nation and the Administrative Agent or
the Required Lenders shall so request in a notice delivered to the Borrowers,
then any amount payable hereunder by any party hereto in such Optional Currency
shall instead by payable in the Euro and the amount so payable shall be
determined by translating the amount payable in such Optional Currency to the
Euro at the exchange rate established by that nation for the purpose of
implementing the replacement of the relevant Optional Currency by the Euro (and
the provisions governing payments in Optional Currencies in this Agreement shall
apply to such payment in the Euro as if such payment in the Euro were a payment
in an Optional Currency). Prior to the occurrence of the event or events
described in clause (i) or (ii) of the preceding sentence, each amount payable
hereunder in any Optional Currency will, except as otherwise provided herein,
continue to be payable only in that currency.
               2.9.4.2 Additional Compensation Under Certain Circumstances. The
Borrowers agree, at the request of any Lender, to compensate such Lender for any
loss, cost, expense or reduction in return that such Lender shall reasonably
determine shall be incurred or sustained by such Lender as a result of the
replacement of any Optional Currency by the Euro and that would not have been
incurred or sustained but for the transactions provided for herein. A
certificate of any Lender setting forth such Lender’s determination of the
amount or amounts necessary to compensate such Lender shall be delivered to the
Borrowers and shall be conclusive absent manifest error so long as such
determination is made on a reasonable basis. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
          2.9.5 Requests for Additional Optional Currencies. The Borrowers may
deliver to the Administrative Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein, provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers’ request.
     2.10 Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
               (i) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

- 41 -



--------------------------------------------------------------------------------



 



               (ii) the Commitment and outstanding Loans of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 12.1 [Modifications, Amendments
or Waivers]); provided, that this clause (ii) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
               (iii) if any Swing Loans are outstanding or any Letter of Credit
Obligations exist at the time such Lender becomes a Defaulting Lender, then:
                    (a) all or any part of the outstanding Swing Loans and
Letter of Credit Obligations of such Defaulting Lender shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Ratable
Shares but only to the extent that (x) the Revolving Facility Usage does not
exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments,
and (y) no Potential Default or Event of Default has occurred and is continuing
at such time;
                    (b) if the reallocation described in clause (a) above
cannot, or can only partially, be effected, the Borrowers shall within one
Business Day following notice by the Administrative Agent (x) first, prepay such
outstanding Swing Loans, and (y) second, cash collateralize for the benefit of
the Issuing Lender the Borrowers’ obligations corresponding to such Defaulting
Lender’s Letter of Credit Obligations (after giving effect to any partial
reallocation pursuant to clause (a) above) in a deposit account held at the
Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;
                    (c) if the Borrowers cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Obligations pursuant to clause (b) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;
                    (d) if the Letter of Credit Obligations of the
non-Defaulting Lenders are reallocated pursuant to clause (a) above, then the
fees payable to the Lenders pursuant to Section 2.9.2 shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and
                    (e) if all or any portion of such Defaulting Lender’s Letter
of Credit Obligations are neither reallocated nor cash collateralized pursuant
to clause (a) or (b) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 with respect to such Defaulting Lender’s Letter of
Credit Obligations shall be payable to the Issuing Lender (and not to such
Defaulting Lender) until and to the extent that such Letter of Credit
Obligations are reallocated and/or cash collateralized; and
               (iv) so long as such Lender is a Defaulting Lender, PNC shall not
be required to fund any Swing Loans and the Issuing Lender shall not be required
to issue, amend or increase any Letter of Credit, unless (a) with respect to
Letters of Credit, such Issuing Lender is

- 42 -



--------------------------------------------------------------------------------



 



satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.10(iii), and (b) with
respect to Swing Loans, the amount of requested Swing Loans when allocated to
non-Defaulting Lenders plus outstanding Swing Loans will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders. Participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.10(iii)(a) (and such Defaulting Lender shall not participate
therein).
     If (i) a Bankruptcy Event with respect to a parent company of any Lender
shall occur following the date hereof and for so long as such event shall
continue, or (ii) PNC or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, PNC shall not be
required to fund any Swing Loan and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless PNC or the Issuing Lender,
as the case may be, shall have entered into arrangements with the Borrowers or
such Lender, satisfactory to PNC or the Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
     In the event that the Administrative Agent, the Borrowers, PNC and the
Issuing Lender agree in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
     2.11 Provisions Applicable to All Loans.
          2.11.1 Notes. The obligation of the Borrowers to repay the aggregate
unpaid principal amount of the Revolving Credit Loans made to them by each
Lender and Swing Loans made to them by PNC, together with interest thereon,
shall be evidenced by a revolving credit Note or Swing Loan Note, as applicable,
dated as of the Closing Date (or, if later, the date such Lender becomes a
Lender hereunder in accordance with this Agreement or the Commitment of any
Lender is increased), payable to the order of such Lender in a face amount equal
to such Lender’s Revolving Credit Commitment and payable to the order of PNC in
the face amount equal to the Swing Loan Commitment. Upon request to the
Administrative Agent made prior to the Closing Date (or, if later, the date such
Lender becomes a Lender hereunder in accordance with this Agreement or the
Commitment of any Lender is increased), any Lender may elect to evidence the
aggregate unpaid principal amount of all Revolving Credit Loans made by it, and
PNC may elect to evidence the aggregate unpaid principal amount of all Swing
Loans made by it, through the maintenance in the ordinary course of business of
accounts or records, which accounts or records shall be available to the
Administrative Agent to review promptly upon request, in lieu of receipt of
original Notes. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent

- 43 -



--------------------------------------------------------------------------------



 



with respect to such matters, the accounts and records of the Administrative
Agent shall control absent manifest error.
          2.11.2 Joint and Several Obligations. Subject to any limitations
expressly set forth in Section 12.14 [Foreign Borrowers and Foreign Guarantors]
with respect to Foreign Borrowers, all Obligations of the Borrowers are joint
and several.
3. RESERVED
4. INTEREST RATES
     4.1 Interest Rate Options. The Borrowers shall pay interest in respect of
the outstanding unpaid principal amount of the Loans as selected by them from
the Base Rate Option or Euro-Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
all Revolving Credit Loans made as part of the same Borrowing Tranche shall be
made to the same Borrower and shall consist of the same Interest Rate Option,
and the same Interest Period shall apply to such Loans that are part of the same
Borrowing Tranche; provided that the Borrowers may select different Interest
Rate Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided further that there shall not be at any one time
outstanding more than six (6) Borrowing Tranches in the aggregate among all of
the Loans and provided further that if an Event of Default or Potential Default
exists and is continuing, the Borrowers may not request, convert to, or renew
the Euro-Rate Option for any Loans and the Required Lenders may demand that all
existing Borrowing Tranches bearing interest under the Euro-Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrowers to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.
Interest on the principal amount of each Loan made in an Optional Currency shall
be paid by the Borrowers in such Optional Currency.
          4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest
Rate. Subject to Section 4.3 [Interest After Default], the Borrowers shall have
the right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans, provided that any Loan made in an Optional Currency
shall bear interest at the Euro-Rate:
               (i) Revolving Credit Base Rate Option: A fluctuating rate per
annum (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or
               (ii) Revolving Credit Euro-Rate Option: A rate per annum
(computed on the basis of a year of 360 days and actual days elapsed) equal to
the Euro-Rate plus the Applicable Margin; provided, however, that in the case of
a Revolving Credit Loan which is

- 44 -



--------------------------------------------------------------------------------



 



denominated in Canadian dollars, such rate per annum shall be calculated on the
basis of a 365-day year.
     Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
          4.1.2 Rate Quotations. The Borrowers may call the Administrative Agent
on or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
     4.2 Interest Periods. At any time when the Borrowers shall select, convert
to or renew a Euro-Rate Option, the Borrowers shall notify the Administrative
Agent thereof (i) at least three (3) Business Days prior to the effective date
of such Euro-Rate Option with respect to a Loan denominated in Dollars and
(ii) at least four (4) Business Days prior to the effective date of such
Euro-Rate Option with respect to an Optional Currency Loan, by delivering a Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Option:
          4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans
under the Euro-Rate Option shall be in integral multiples of $250,000 and not
less than $1,000,000; and
          4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.
     4.3 Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand (or as directed by the Required Lenders in their
discretion) effective following notice to the Borrowers:
          4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.8.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;
          4.3.2 Other Obligations. Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Revolving Credit Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is paid in full; and
          4.3.3 Acknowledgment. The Borrowers acknowledge that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrowers
upon demand by Administrative Agent.

- 45 -



--------------------------------------------------------------------------------



 



     4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
          4.4.1 Unascertainable. If on any date on which a Euro-Rate would
otherwise be determined, the Administrative Agent shall have determined that:
               (i) adequate and reasonable means do not exist for ascertaining
such Euro-Rate, or
               (ii) a contingency has occurred which materially and adversely
affects the London interbank eurodollar market , the Administrative Agent shall
have the rights specified in Section 4.4.3 [Administrative Agent’s and Lender’s
Rights].
          4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:
               (i) the making, maintenance or funding of any Loan to which a
Euro-Rate Option applies has been made impracticable or unlawful by compliance
by such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or
               (ii) such Euro-Rate Option will not adequately and fairly reflect
the cost to such Lender of the establishment or maintenance of any such Loan, or
               (iii) after making all reasonable efforts, deposits of the
relevant amount in Dollars or in the Optional Currency (as applicable) for the
relevant Interest Period for a Loan, or to banks generally, to which a Euro-Rate
Option applies, respectively, are not available to such Lender with respect to
such Loan, or to banks generally, in the interbank eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
          4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowers thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrowers.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrowers to select,
convert to or renew a Euro-Rate Option or select an Optional Currency (as
applicable) shall be suspended until the Administrative Agent shall have later
notified the Borrowers, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrowers have
previously notified the Administrative Agent of their selection of, conversion
to or renewal of a Euro-Rate Option

- 46 -



--------------------------------------------------------------------------------



 



and such Interest Rate Option has not yet gone into effect, such notification
shall be deemed to provide for selection of, conversion to or renewal of the
Base Rate Option otherwise available with respect to such Loans. If any Lender
notifies the Administrative Agent of a determination under Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrowers shall,
subject to the Borrowers’ indemnification Obligations under Section 5.10
[Indemnity], as to any Loan of the Lender to which a Euro-Rate Option applies,
on the date specified in such notice either (i) as applicable, convert such Loan
to the Base Rate Option otherwise available with respect to such Loan or select
a different Optional Currency or Dollars, or (ii) prepay such Loan in accordance
with Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrowers
of conversion or prepayment, such Loan shall automatically be converted to the
Base Rate Option otherwise available with respect to such Loan upon such
specified date.
     4.5 Selection of Interest Rate Options. If the Borrowers fail to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the
Euro-Rate Option at the expiration of an existing Interest Period applicable to
such Borrowing Tranche in accordance with the provisions of Section 4.2
[Interest Periods], the Borrowers shall be deemed to have converted such
Borrowing Tranche to the Revolving Credit Base Rate Option, commencing upon the
last day of the existing Interest Period.
     4.6 Interest Act (Canada) Disclosure. For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day year or any other period less than a full year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or the number of days in such other
period, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.
     4.7 Canadian Usury Provision. If any provision of this Agreement would
oblige a Canadian Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by that Lender of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:
               (i) first, by reducing the amount or rate of interest; and
               (ii) thereafter, by reducing any fees, commissions, costs,
expenses, premiums and other amounts required to be paid which would constitute
interest for purposes of Section 347 of the Criminal Code (Canada).

- 47 -



--------------------------------------------------------------------------------



 



5. PAYMENTS
     5.1 Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 1:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in Dollars (unless otherwise provided
herein) and in immediately available funds, and the Administrative Agent shall
promptly distribute such amounts to the Lenders in immediately available funds;
provided that in the event payments are received by 1:00 p.m. by the
Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
in the case of Loans or other amounts due in Dollars, or the Overnight Rate in
the case of Loans or other amounts due in an Optional Currency, with respect to
the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated”. All payments of principal and interest made in
respect of the Loans must be repaid in the same currency (whether Dollars or the
applicable Optional Currency) in which such Loan was made and all Unpaid
Drawings with respect to each Letter of Credit shall be made in the same
currency (whether Dollars or the applicable Optional Currency) in which such
Letter of Credit was issued. The Administrative Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the applicable Borrower with the
Administrative Agent.
     5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees and Letter of Credit Fees, or other fees (except for the
Administrative Agent’s Fee and the Issuing Lender’s fronting fee) or amounts due
from the Borrowers hereunder to the Lenders with respect to the Commitments and
Loans, shall (except as otherwise may be provided with respect to a Defaulting
Lender and except as provided in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights] in the case of an event specified in Section 4.4 [Euro-Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due or payable to such Lenders as
set forth in this Agreement. Notwithstanding any of the foregoing, each
borrowing or payment or prepayment by the Borrowers of principal, interest, fees
or other amounts due from the Borrowers solely with respect to Swing Loans shall
be made by or to PNC according to Section 2.5.5 [Borrowings to Repay Swing
Loans].

- 48 -



--------------------------------------------------------------------------------



 



     5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
               (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, together with interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and
               (ii) the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrowers or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
     5.4 Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

- 49 -



--------------------------------------------------------------------------------



 



     5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
     5.6 Voluntary Prepayments.
          5.6.1 Right to Prepay. Each Borrower shall have the right at its
option from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever any
Borrower desires to prepay any part of the Loans, such Borrower shall provide a
prepayment notice to the Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Revolving Credit Loans
denominated in Dollars, and at least four (4) Business Days prior to the date of
prepayment of any Loans denominated in an Optional Currency, or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:
     (w) the date, which shall be a Business Day, on which the proposed
prepayment is to be made;
     (x) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
     (y) a statement indicating the application of the prepayment between Loans
to which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and
     (z) the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any
Swing Loan, $250,000 for any Optional Currency Loan or $250,000 for any
Revolving Credit Loan.
Except as set forth in Section 2.1.1.2 [Optional Reductions], all prepayment
notices shall be irrevocable. The principal amount of the Loans for which a
prepayment notice is given, together with interest on such principal amount
except with respect to Loans to which the Base Rate Option applies, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrowers prepay a Loan but
fails to specify the applicable Borrowing Tranche which the Borrowers are
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the Euro-Rate Option applies which are
not in Optional Currencies, and then to Loans denominated in Optional
Currencies. Any prepayment hereunder shall be subject to the Borrowers’
Obligation to indemnify the Lenders under Section 5.10 [Indemnity]. Prepayments
shall be made in the currency in which such Loan was made, unless otherwise
directed by the Administrative Agent.

- 50 -



--------------------------------------------------------------------------------



 



          5.6.2 Replacement of a Lender. In the event any Lender (i) gives
notice under Section 4.4 [Euro-Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrowers to
pay any additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 12.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
               (i) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 12.8 [Successors and Assigns];
               (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and Participation Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 5.10
[Indemnity]) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
               (iii) in the case of any such assignment resulting from a claim
for compensation under Section 5.8 [Increased Costs] or payments required to be
made pursuant to Section 5.9 [Taxes], such assignment will result in a reduction
in such compensation or payments thereafter; and
               (iv) such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     5.7 Mandatory Prepayments.
          5.7.1 Mandatory Prepayment of Loans. If on any date (after giving
effect to any other payments on such date) (A) the aggregate Dollar Equivalent
amount of Revolving Facility Usage exceeds the aggregate Revolving Credit
Commitments, (B) the Dollar Equivalent amount of Revolving Credit Loans from a
Lender exceeds such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the Dollar Equivalent amount of Letter of Credit Obligations,
or (C) the Swing Loans outstanding exceed the Swing Loan Commitment; then, in
the case of each of the foregoing, the applicable Borrower or the Company shall
prepay on such date the principal amount of Loans and, after Loans have been
paid in full, any Unpaid Drawings, in an aggregate amount at least equal to such
excess and conforming in the case of partial prepayments of Loans to the
requirements as to the amounts of partial prepayments of

- 51 -



--------------------------------------------------------------------------------



 



Loans that are contained in Section 5.6 [Voluntary Prepayments]; provided,
however, that if such excess results solely from fluctuations in the exchange
rates related to any Optional Currencies applicable to any of the Loans or
Unpaid Drawings, then neither the applicable Borrower nor the Company shall be
obligated to make a prepayment pursuant to this Section 5.7.1 unless and/or
until (1) the aggregate Dollar Equivalent amount of Revolving Facility Usage
exceeds 100% of the aggregate of the Revolving Credit Commitments, or (2) the
Dollar Equivalent amount of Revolving Credit Loans from a Lender exceeds 100% of
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the Dollar Equivalent amount of Letter of Credit Obligations.
          5.7.2 Application Among Interest Rate Options. All prepayments
required pursuant to this Section 5.7 shall first be applied among the Interest
Rate Options to the principal amount of the Loans subject to the Base Rate
Option, then to Loans denominated in Dollars and subject to a Euro-Rate Option,
then to Loans in Optional Currencies subject to the Euro-Rate Option, and the
Borrowers will be subject to the indemnity obligations set forth in Section 5.8
[Increased Costs] and Section 5.9 [Taxes]. In accordance with Section 5.10
[Indemnity], each Borrower shall indemnify the Lenders for any loss or expense,
including loss of margin, incurred with respect to any such prepayments applied
against Loans subject to a Euro-Rate Option on any day other than the last day
of the applicable Interest Period.
          5.7.3 Cash Collateralization. If on any date the Dollar Equivalent of
Letter of Credit Obligations exceeds the Letter of Credit Sublimit, then the
Borrowers shall pay to the Administrative Agent an amount in cash equal to such
excess and the Administrative Agent shall hold such payment as security for the
Reimbursement Obligations of the Borrowers hereunder in respect of Letters of
Credit; provided, however, that if such excess results solely from fluctuations
in the exchange rates related to any Optional Currencies applicable to any of
the Letter of Credit Obligations, then the Borrowers shall not be obligated to
make a cash payment to the Administrative Agent pursuant to this Section 5.7.3
unless and/or until such Letter of Credit Obligations equal or exceed 100% of
the Letter of Credit Sublimit. At such time as the Letter of Credit Obligations
no longer are equal to or in excess of 100% of the Letter of Credit Sublimit,
the Administrative Agent shall release the cash collateral payment to the
Borrowers.
          5.7.4 Application of Prepayments. All prepayments pursuant to this
Section 5.7 shall be applied to reduce the Revolving Credit Loans (without a
permanent corresponding Revolving Credit Commitment reduction unless otherwise
provided in this Agreement).
          5.7.5 No Deemed Cure. The payment of any mandatory prepayment as
required by this Section 5.7 shall not be deemed to cure any Event of Default
caused under another provision of this Agreement by the same occurrence which
gave rise to the mandatory prepayment obligation under this Section.
     5.8 Increased Costs.
          5.8.1 Increased Costs Generally. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for

- 52 -



--------------------------------------------------------------------------------



 



the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Euro-Rate) or the Issuing Lender;
               (ii) subject any Lender or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the Euro-Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
               (iii) impose on any Lender, the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or any Loan under the Euro-Rate Option made by such Lender or any Letter of
Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the Euro-Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
          5.8.2 Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
          5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in
Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and
setting forth in reasonable detail the calculations necessary to determine such
amount or amounts, and delivered to the Borrowers shall be conclusive absent

- 53 -



--------------------------------------------------------------------------------



 



manifest error. The Borrowers shall pay such Lender or the Issuing Lender, as
the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
          5.8.4 Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     5.9 Taxes.
          5.9.1 Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required by applicable Law to deduct or withhold any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Lender, as the case may be, receives a net payment equal to the amount it would
have received had no such deductions or withholdings been made, (ii) the
Borrowers shall make such deductions and withholdings and (iii) the Borrowers
shall timely pay the full amount deducted to the relevant Official Body in
accordance with applicable Law. For the avoidance of doubt, Borrowers’
obligations hereunder shall apply regardless of whether the Indemnified Taxes or
other Taxes are an obligation of any Borrower or of any Lender. Each Foreign
Borrower undertakes to provide the Administrative Agent, promptly upon request,
with such documents as may be reasonably necessary under any Law or treaty for
the availability of any relief from a foreign jurisdiction withholding or other
applicable tax.
          5.9.2 Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 5.9.1 [Payments Free of Taxes] above, the Borrowers shall
timely pay any Other Taxes to the relevant Official Body in accordance with
applicable Law.
          5.9.3 Indemnification by the Borrowers. The Borrowers shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Lender (with a copy to the

- 54 -



--------------------------------------------------------------------------------



 



Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.
          5.9.4 Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrowers to an Official Body, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          5.9.5 Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding the submission of such documentation claiming a reduced rate of
or exemption from U.S. withholding tax, the Administrative Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code. In addition, any Lender,
if requested by the Borrowers or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
               (i) two (2) duly completed valid originals of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
               (ii) two (2) duly completed valid originals of IRS Form W-8ECI,
               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect

- 55 -



--------------------------------------------------------------------------------



 



that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) two
(2) duly completed valid originals of IRS Form W-8BEN,
               (iv) any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers to determine the
withholding or deduction required to be made, or
               (v) to the extent that any Lender is not a Foreign Lender, such
Lender shall submit to the Administrative Agent two (2) originals of an IRS Form
W-9 or any other form prescribed by applicable Law demonstrating that such
Lender is not a Foreign Lender.
If a payment made to a Lender under this Agreement would not be subject (in
whole or in part) to U.S. federal withholding tax imposed by FATCA if such
Lender were to comply with the applicable reporting or disclosure requirements
of FATCA (including, but not limited to, those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and Administrative Agent, at the time or times prescribed by Law and at such
time or times reasonably requested by the Company or Administrative Agent, such
documentation or certifications prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation or certifications reasonably requested by the Company or
Administrative Agent as may be necessary for the Company or Administrative Agent
to comply with its obligations to withhold or report under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA, or to
determine the amount (if any) to deduct and withhold from such payment.
          5.9.6 Lenders’ Cooperation in Tax Matters. Promptly upon request by
the Administrative Agent, at the Borrowers’ expense, each of the Lenders agrees
to cooperate in completing any procedural formalities necessary for any Borrower
to obtain authorization to make any payments under this Agreement without any
deduction or withholding for or on account of taxes from a payment under a Loan
Document.
Within thirty (30) days after request by any Lender that holds a passport under
the HMRC DT Treaty Passport scheme and which wishes that scheme to apply to this
Agreement, the Company shall file a duly completed form DTTP-2 [Notification of
a loan from a Double Taxation Treaty Passport Holder] in respect of such Lender,
with HM Revenue and Customs and shall promptly provide Lender with a copy of
that filing.
     5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

- 56 -



--------------------------------------------------------------------------------



 



               (i) payment, prepayment, conversion or renewal of any Loan to
which a Euro-Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due),
               (ii) attempt by any Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 [Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2
[Interest Periods] or notice relating to prepayments under Section 5.6
[Voluntary Prepayments], or
               (iii) default by any Borrower in the performance or observance of
any covenant or condition contained in this Agreement or any other Loan
Document, including any failure of the Borrowers to pay when due (by
acceleration or otherwise) any principal, interest, Commitment Fee or any other
amount due hereunder.
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
     5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.1.1 [Swing Loan Commitment] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on the dates in which any optional or mandatory prepayments are made
hereunder and may at its option effect settlement on any other Business Day.
These settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.1.1 [Swing Loan Commitment]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrowers to the Administrative Agent
with respect to the Revolving Credit Loans.

- 57 -



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS AND WARRANTIES
     6.1 Representations and Warranties. The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:
          6.1.1 Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default. Each Loan Party and each
Subsidiary of each Loan Party (i) is a corporation, partnership or limited
liability company (or foreign jurisdictional equivalent) duly organized, validly
existing and in good standing (or foreign jurisdictional equivalent) under the
laws of its jurisdiction of organization, (ii) has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct, (iii) is duly licensed or qualified and in good standing
(or foreign jurisdictional equivalent) in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary except where such failure would not
reasonably be expected to constitute a Material Adverse Change, (iv) has full
power to enter into, execute, deliver and carry out this Agreement and the other
Loan Documents to which it is a party, to incur the Indebtedness contemplated by
the Loan Documents and to perform its Obligations under the Loan Documents to
which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part, (v) is in compliance in all material respects
with all applicable Laws (other than Environmental Laws which are specifically
addressed in Section 6.1.14 [Environmental Matters]) in all jurisdictions in
which any Loan Party or Subsidiary of any Loan Party is presently or will be
doing business except where the failure to do so would not reasonably be
expected to constitute a Material Adverse Change, and (vi) has good and
marketable title to or valid leasehold interest in all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens. No Event of Default or Potential Default exists or is
continuing.
          6.1.2 Subsidiaries and Owners; Investment Companies. Schedule 6.1.2
states (i) the name of each of the Company’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
an equity interest in the Borrowers, the amount, percentage and type of such
equity interest (the “Borrower Equity Interests”), and (iii) any options,
warrants or other rights outstanding to purchase any such equity interests
referred to in clause (i) or (iii) (collectively the “Equity Interests”). Each
of the Borrowers and each Subsidiary of the Borrowers has good and marketable
title to all of the Subsidiary Equity Interests it purports to own, free and
clear in each case of any Lien and all such Subsidiary Equity Interests have
been validly issued, fully paid and nonassessable. None of the Loan Parties or
Subsidiaries of any Loan Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940 or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940 and shall not become such an “investment company” or under such
“control”.
          6.1.3 Validity and Binding Effect. This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which

- 58 -



--------------------------------------------------------------------------------



 



is or will be a party thereto, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.
          6.1.4 No Conflict; Material Agreements; Consents. Neither the
execution and delivery of this Agreement or the other Loan Documents by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or (ii) any Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could reasonably be expected to result
in a Material Adverse Change. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents.
          6.1.5 Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or in equity
before any Official Body which individually or in the aggregate may result in
any Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which could reasonably be expected to result in any Material
Adverse Change.
          6.1.6 Financial Statements.
               (i) Historical Statements. The Company has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the three (3) fiscal years ended
December 31, 2010 (all such annual statements being collectively referred to as
the “Statements”). The Statements were compiled from the books and records
maintained by the Company’s management, are correct and complete and fairly
represent the consolidated financial condition of the Company and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied.
     (ii) Accuracy of Financial Statements. Neither the Company nor any
Subsidiary of the Company has any liabilities, contingent or otherwise, or
forward or long-term commitments required to be disclosed under GAAP that are
not disclosed in the Statements or in the notes thereto, and except as disclosed
therein there are no unrealized or anticipated losses required to be disclosed
under GAAP from any commitments of the Company or any Subsidiary

- 59 -



--------------------------------------------------------------------------------



 



of the Company which could reasonably be expected to cause a Material Adverse
Change. Since December 31, 2010, no Material Adverse Change has occurred.
          6.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries of
any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System). No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.
          6.1.8 Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading. There is
no fact known to any Loan Party which materially adversely affects the business,
property, assets, financial condition or results of operations of any Loan Party
or Subsidiary of any Loan Party which has not been set forth in this Agreement
or in the certificates, statements, agreements or other documents furnished in
writing to the Administrative Agent and the Lenders prior to or at the date
hereof in connection with the transactions contemplated hereby.
          6.1.9 Taxes. All federal, state, local and other tax returns required
to have been filed with respect to each Loan Party and each Subsidiary of each
Loan Party have been filed, and payment or adequate provision has been made for
the payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.
          6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party
and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without actual knowledge of
(i) possible, (ii) alleged or (iii) actual conflict with the rights of others.
          6.1.11 Reserved.
          6.1.12 Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and

- 60 -



--------------------------------------------------------------------------------



 



which provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each such Loan Party and
Subsidiary in accordance with prudent business practice in the industry of such
Loan Parties and Subsidiaries.
          6.1.13 ERISA Compliance. (i) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrowers, nothing has occurred
which would prevent, or cause the loss of, such qualification. Borrowers and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
               (ii) No ERISA Event has occurred or is reasonably expected to
occur; (a) no Pension Plan has any unfunded pension liability (i.e. excess of
benefit liabilities over the current value of that Pension Plan’s assets,
determined in accordance with the assumptions used for funding the Pension Plan
for the applicable plan year); (b) neither the Borrowers nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (c) neither the Borrowers nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (d) neither the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
          6.1.14 Environmental Matters. Each Loan Party is, and to the knowledge
of each respective Loan Party and each of its Subsidiaries is and has been, in
compliance with applicable Environmental Laws except for the matters set forth
on Schedule 6.1.14 or which otherwise, individually or in the aggregate, could
not result in a Material Adverse Change. The matters set forth on
Schedule 6.1.14 could not, individually or in the aggregate, result in a
Material Adverse Change.
          6.1.15 Solvency. Before and after giving effect to the initial Loans
hereunder, each of the Loan Parties is Solvent.
          6.1.16 Business and Property of Borrowers. Upon and after the Closing
Date, the Borrowers do not propose to engage in any business other than business
which is substantially the same as or related to (in a commercially reasonable
manner) one or more lines of business presently conducted by the Borrowers. On
the Closing Date, each Borrower will own, lease or license all the property and
possess all of the right and consents necessary for the conduct of the business
of such Borrower.
     6.2 Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrowers shall promptly provide the Administrative
Agent in writing with such revisions or

- 61 -



--------------------------------------------------------------------------------



 



updates to such Schedule as may be necessary or appropriate to update or correct
same. No Schedule shall be deemed to have been amended, modified or superseded
by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby, unless and until the Required
Lenders, in their sole and absolute discretion, shall have accepted in writing
such revisions or updates to such Schedule; provided however, that the Borrowers
may update Schedules 6.1.1 and 6.1.2 without any Lender approval in connection
with any transaction permitted under Sections 8.2.6 [Merger, Consolidation, and
Acquisition of Assets] and 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures].
     7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
     7.1 First Loans and Letters of Credit.
          7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall
have received each of the following in form and substance satisfactory to the
Administrative Agent:
               (i) A certificate of each of the Loan Parties signed by an
Authorized Officer, dated the Closing Date stating that (a) all representations
and warranties of the Loan Parties set forth in this Agreement are true and
correct in all material respects, (b) the Loan Parties are in compliance with
each of the covenants and conditions hereunder, (c) no Event of Default or
Potential Default exists, (d) no Material Adverse Change has occurred since the
date of the last audited financial statements of the Borrowers delivered to the
Administrative Agent, and (e) there is no litigation or proceedings of which it
is aware before any courts, arbitrators or governmental or regulatory agencies
affecting the Company or any of its Subsidiaries which could reasonably be
expected to result in a Material Adverse Change;
               (ii) A certificate dated the Closing Date and signed by the
Secretary or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate as to: (a) all action taken by each Loan Party in connection with
this Agreement and the other Loan Documents; (b) the names of the Authorized
Officers authorized to sign the Loan Documents and their true signatures; and
(c) copies of its organizational documents as in effect on the Closing Date
certified by the appropriate state or foreign jurisdiction official where such
documents are filed in the appropriate state or foreign jurisdiction office
together with certificates from the appropriate state or foreign jurisdiction
officials as to the continued existence and good standing (or foreign
jurisdiction equivalent, if any) of each Loan Party in each state where
organized or qualified to do business;
               (iii) This Agreement and each of the other Loan Documents signed
by an Authorized Officer;

- 62 -



--------------------------------------------------------------------------------



 



               (iv) Written opinions of counsel for each of the Borrowers, dated
the Closing Date and as to the matters set forth in Schedule 7.1.1, and each in
form and substance acceptable to the Administrative Agent and the Lenders;
               (v) Evidence that adequate insurance required to be maintained
under this Agreement is in full force and effect;
               (vi) A duly completed Compliance Certificate as of the last day
of the fiscal quarter of the Company most recently ended prior to the Closing
Date, signed by an Authorized Officer of the Company;
               (vii) A Lien search in acceptable scope and with acceptable
results;
               (viii) All material consents required to effectuate the
transactions contemplated hereby;
               (ix) Evidence that the Amended and Restated Revolving Credit and
Security Agreement, dated May 5, 2005, by and among the Company, CXT
Incorporated, Foster Thomas Company, the lenders party thereto and PNC, as agent
for the lenders thereunder, (as the same was amended, restated, supplemented or
modified from time to time), has been terminated, and all outstanding
obligations thereunder have been paid and all Liens securing such obligations
have been released; and
               (x) Such other documents in connection with such transactions as
the Administrative Agent or said counsel may reasonably request, including all
information required under applicable “Know-Your-Customer” and anti-money
laundering rules and regulations, including the U.S. PATRIOT Act.
          7.1.2 Payment of Fees. The Borrowers shall have paid all fees payable
on or before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.
     7.2 Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) all representations, warranties of the
Loan Parties shall then be true and correct (or to the extent that such
representation and warranties refer to an earlier date, as of such earlier
date), (ii) no Event of Default or Potential Default shall have occurred and be
continuing, (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders, and (iv) the Borrowers
shall have delivered to the Administrative Agent a duly executed and completed
Loan Request or to the Issuing Lender an application for a Letter of Credit, as
the case may be.
8. COVENANTS
     The Loan Parties, jointly and severally, covenant and agree that until
Payment In Full, the Loan Parties shall comply at all times with the following
covenants:

- 63 -



--------------------------------------------------------------------------------



 



     8.1 Affirmative Covenants.
          8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company (or foreign
equivalent) and its license or qualification and good standing (or foreign
equivalent) in each jurisdiction in which its ownership or lease of property or
the nature of its business makes such license or qualification necessary, except
as otherwise expressly permitted in Section 8.2.6 [Merger, Consolidation, and
Acquisition of Assets].
          8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable (subject, where applicable, to
specified grace periods and, in the case of trade payables, to normal payment
practices) except where such failure could not reasonably be expected to result
in a Material Adverse Change or where such liabilities are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. Each Loan Party shall, and shall cause
each of its Subsidiaries to duly pay and discharge, including all taxes,
assessments and governmental charges upon it or any of its properties, assets,
income or profits, prior to the date on which penalties attach thereto, except
to the extent that such liabilities, including taxes, assessments or charges,
are being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made.
          8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain insurance with responsible companies in
such amounts and against such risks as is usually carried by companies of
established repute engaged in the same or similar businesses, owning similar
properties and located in the same general areas as the Company and its
Subsidiaries.
          8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar product line, character and size, all of
those properties useful or necessary to its business, and from time to time,
such Loan Party will make or cause to be made all appropriate repairs, renewals
or replacements thereof.
          8.1.5 Visitation Rights. Each Loan Party shall, and shall cause each
of its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent and, in the case that an Event of
Default has occurred and is continuing, any of the Lenders to visit and inspect
any of its properties and to examine and make excerpts from its books and
records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrowers and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.

- 64 -



--------------------------------------------------------------------------------



 



          8.1.6 Keeping of Records and Books of Account. The Borrowers shall,
and shall cause each Subsidiary of each Borrower to, maintain and keep proper
books of record and account which enable the Company and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrowers or
any Subsidiary of the Borrowers, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
          8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall,
and shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all respects; provided that it shall not be
deemed to be a violation of this Section 8.1.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would reasonably be
expected to constitute a Material Adverse Change. The Loan Parties will use the
Letters of Credit and the proceeds of the Loans only in accordance with
Section 2.7 [Use of Proceeds] and as permitted by applicable Law.
          8.1.8 Anti-Terrorism Laws. None of the Loan Parties is or shall be
(i) a Person with whom any Lender is restricted from doing business under
Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law. The Loan Parties shall provide to the Lenders any
certifications or information that a Lender requests to confirm compliance by
the Loan Parties with Anti-Terrorism Laws.
     8.2 Negative Covenants.
          8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:
               (i) Indebtedness under the Loan Documents;
               (ii) Existing Indebtedness as set forth on Schedule 8.2.1
(including any extensions or renewals or replacement financing thereof; provided
there is no increase in the amount thereof or other significant change in the
terms thereof unless otherwise specified on Schedule 8.2.1;
               (iii) Indebtedness incurred with respect to Purchase Money
Security Interests, capitalized leases and other Indebtedness; provided that the
aggregate amount of all such Indebtedness shall not exceed $20,000,000 in the
aggregate at any one time outstanding;
               (iv) Indebtedness of a Loan Party to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;
               (v) Any (i) Lender Provided Interest Rate Hedge, (ii) other
Interest Rate Hedge, approved by the Administrative Agent or (iii) Indebtedness
under any Other Lender

- 65 -



--------------------------------------------------------------------------------



 



Provided Financial Services Product; provided however, the Loan Parties and
their Subsidiaries shall enter into a Lender Provided Interest Rate Hedge or
another Interest Rate Hedge only for hedging (rather than speculative) purposes;
and
               (vi) Other Indebtedness denominated in a foreign currency that is
not an Optional Currency or Indebtedness in a foreign currency incurred by the
Borrowers in the event the Lenders decline to make an Optional Currency Loan
pursuant to Section 2.1.3 [Optional Currency Sublimit] hereof (collectively, the
“Other Foreign Currency Indebtedness”), provided that all such Other Foreign
Currency Indebtedness shall not exceed the Optional Currency Loan Sublimit minus
the aggregate amount of the Optional Currency Loans outstanding at any one time.
          8.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to (a) at any time create, incur,
assume or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens; or (b) enter into or suffer to exist any agreement with
any Person which prohibits or limits the ability of any Borrower to create,
incur, assume or suffer to exist any Lien upon or with respect to any property
or assets of any kind, real or personal, tangible or intangible, now owned or
hereafter acquired (including, without limitation Equipment, Investment Property
and Real Property), other than (i) such agreements in favor of the
Administrative Agent or the Lenders, and (ii) capital leases and purchase money
financing agreements which restrict Liens on the tangible personal property
financed by such agreements, and other financing agreements entered into as
permitted under Section 8.2.1(iii) which restrict Liens on assets, provided that
such restrictions on Liens relating to assets located in the United States shall
be limited to fixed assets; provided further that all assets subject to the
restrictions in this Section 8.2.2(ii) shall have a fair market value of not
more than $25,000,000 in the aggregate (which amount excludes the value of any
assets subject to Liens relating to Other Foreign Currency Indebtedness
financings permitted pursuant to Section 8.2.1(vi) [Indebtedness]).
          8.2.3 Guaranties. Except as set forth on Schedule 8.2.3 or as
otherwise permitted under this Agreement, each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability in excess of $5,000,000 in the aggregate of all other Persons, except
for Guaranties of Indebtedness of the Loan Parties and their Subsidiaries
permitted hereunder; provided that any Loan Party may provide performance
guaranties to third parties in the ordinary course of business with respect to
contractual obligations of another Loan Party.
          8.2.4 Loans and Investments. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:

- 66 -



--------------------------------------------------------------------------------



 



               (i) loans and investments existing on the Closing Date as set
forth on Schedule 8.2.4;
               (ii) trade credit extended on usual and customary terms in the
ordinary course of business;
               (iii) advances to employees to meet expenses incurred by such
employees in the ordinary course of business;
               (iv) Permitted Investments and Permitted Acquisitions;
               (v) loans, advances and investments in other Loan Parties;
               (vi) investments not in excess of $1,000,000 at any one time in
the stock of Customers in settlement of accounts receivable and related
obligations which are delinquent or in default by such Customers;
               (vii) equity investments in other corporations not in excess of
ten percent (10%) of the aggregate ownership interests of any such corporation,
provided that prior to and after giving effect to any such investment the
aggregate amount of all such investments then existing (excluding the
investments set forth on Schedule 8.2.4) plus the amount of all investments in
Joint Ventures permitted under Section 8.2.9(b) do not exceed $10,000,000 in the
aggregate at any one time; and
               (viii) other loans, advances and investments in Persons which are
not Loan Parties, provided that the aggregate amount of such loans, advances and
investments (after giving effect to any repayment of a loan or return of capital
on investments) then existing (excluding the loans, advances and investments set
forth on Schedule 8.2.4) shall not exceed $20,000,000 in the aggregate at any
one time.
Notwithstanding the foregoing, the dollar limitations set forth in subsections
(v) and (vi) above shall not apply at such time as there are no Loans
outstanding under this Agreement; provided that the amount of investments in
excess of the dollar limitations set forth in such subsections, combined with
the amounts in excess of the dollar limitations set forth in Section 8.2.5
[Dividends and Related Distributions] and Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures], shall not in the aggregate exceed $75,000,000.
          8.2.5 Dividends and Related Distributions. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, declare, pay or make
any dividend or distribution on any shares of the common stock or preferred
stock of any Borrower (other than dividends or distributions payable in its
stock, or split-ups or reclassifications of its stock) or apply any of its
funds, property or assets to the purchase, redemption or other retirement of any
common or preferred stock, or of any options to purchase or acquire any such
shares of common or preferred stock of any Borrower except that (a) the
Borrowers shall be permitted to pay dividends and distributions to other
Borrowers, and (b) the Company shall be permitted to pay dividends and
distributions and make redemptions with respect to its stock so long as prior to
and after giving effect to such dividend, distribution or redemption (and
treating such dividend, distribution or redemption as having occurred at the
beginning of the fiscal period in which it is made): (i) no

- 67 -



--------------------------------------------------------------------------------



 



Event of Default or Potential Default shall have occurred, and (ii) the
aggregate amount of dividends, distributions and redemptions does not exceed
$15,000,000 in any fiscal year of the Company. Notwithstanding the foregoing,
the dollar limitation set forth above shall not apply at such times as there are
no Loans outstanding under this Agreement prior to or after giving effect to
such dividend or distribution; provided that the amounts of dividends,
distributions and redemptions in excess of such dollar limitation, combined with
the amounts in excess of the dollar limitations set forth in Section 8.2.4
[Loans and Investments] and Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures], shall not in the aggregate exceed $75,000,000.
          8.2.6 Merger, Consolidation, and Acquisition of Assets. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to enter
into any merger, consolidation or other reorganization with or into any other
Person or acquire all or substantially all of the assets, division, business,
stock or other ownership interests of any Person or permit any other Person to
consolidate with or merge with it; provided however, (x) the Loan Parties and
their Subsidiaries may purchase or acquire assets or stock as permitted under
Section 8.2.4(viii) and (y) the Loan Parties may purchase or acquire the assets
or stock of any Person (a “Permitted Acquisition”) if all of the following
requirements are met in connection with such acquisition:
                    (a) if a Loan Party is acquiring the ownership interests in
such Person, then such Person, subject to the provisions of Section 12.15
hereof, shall join this Agreement as a Borrower or become a Guarantor for the
Obligations as determined by the Administrative Agent;
                    (b) the board of directors or other equivalent governing
body of such Person shall have approved such Permitted Acquisition;
                    (c) the business acquired, or the business conducted by the
Person whose ownership interests are being acquired, as applicable, shall be
substantially the same as or related to (in a commercially reasonable manner)
one or more line or lines of business conducted by the Borrowers;
                    (d) no Potential Default or Event of Default shall exist
immediately prior to and after giving effect to such Permitted Acquisition; and
                    (e) prior to and after giving effect to such Permitted
Acquisition (including the payment of any prospective portion of the purchase
price or earn-outs), the Borrowers shall (i) have a Leverage Ratio, calculated
on a pro forma basis for the most recent 12 months and giving effect to such
Permitted Acquisition, of not more than 2.50 to 1.00, and (ii) have the ability
to borrow an additional $15,000,000 under this Agreement calculated after taking
into account the Loans incurred in connection with such Permitted Acquisition,
and the Company shall demonstrate compliance with this subsection (e) by
delivering at least five (5) Business Days prior to such Permitted Acquisition a
certificate in the form of Exhibit 8.2.6 (each, an “Acquisition Compliance
Certificate”) evidencing compliance with such Leverage Ratio covenant on a pro
forma basis and certifying as to such undrawn availability.

- 68 -



--------------------------------------------------------------------------------



 



          8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:
               (i) transactions involving the sale or lease of inventory in the
ordinary course of business;
               (ii) any sale, transfer or lease of assets in the ordinary course
of business which are no longer necessary or required or useful in the conduct
of such Loan Party’s or such Subsidiary’s business;
               (iii) any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party;
               (iv) any sale, transfer, lease or other disposition of ownership
interest or assets not in excess of $10,000,000 in any fiscal year of the
Company; or
               (v) any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (iv) above, which is
approved by the Required Lenders.
          8.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise deal with, any Affiliate (other than a Borrower), except
transactions in the ordinary course of business, on an arm’s-length basis on
terms no less favorable than terms which would have been obtainable from a
Person other than an Affiliate.
          8.2.9 Subsidiaries, Partnerships and Joint Ventures. Except as set
forth on Schedule 8.2.9, each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to:
                    (a) own or create directly or indirectly any Subsidiaries
unless such Subsidiary takes all action required under Section 12.15 hereof, if
any, to join this Agreement as a Borrower or Guarantor pursuant to the
requirements set forth in Article 11 [Guaranty] hereof, and the Loan Parties
deliver to the Administrative Agent all documents in the forms described in
Section 7.1 [First Loans] modified as appropriate; and
                    (b) enter into any Joint Venture or similar arrangement;
provided that the Loan Parties may enter into a Joint Venture so long as the
amount of loans, investments or contributions made by the Loan Parties therein
(excluding loans, investments or contributions set forth on Schedule 8.2.9) plus
the amount of all equity investments permitted under Section 8.2.4(vii) do not
exceed $10,000,000 in the aggregate at any one time.
Notwithstanding the foregoing, (i) the dollar limitation set forth in
subsections 8.2.9(b) above shall not apply at such time as there are no Loans
outstanding under this Agreement, provided

- 69 -



--------------------------------------------------------------------------------



 



that the amounts loaned, invested or contributed by the Loan Parties in excess
of such dollar limitation, combined with the amounts in excess of the dollar
limitations set forth in Section 8.2.4 [Loans and Investments] and Section 8.2.5
[Dividends and Related Distributions], shall not in the aggregate exceed
$75,000,000, and (ii) Coal Train Holdings shall not be required to join this
Agreement as a Borrower nor provide the documents referenced above so long as
the Borrowers do not contribute in the aggregate more than $1,000,000 to Coal
Train Holdings.
          8.2.10 Continuation of or Change in Business. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, substantially change
the nature of the business in which it is presently engaged (or businesses
reasonably related thereto), nor except as specifically permitted hereby
(including Section 8.2.6 [Merger, Consolidation, and Acquisition of Assets])
purchase or invest, directly or indirectly, in any assets or property other than
in the ordinary course of business or assets or property which are to be used in
its business as presently conducted or businesses reasonably related thereto.
          8.2.11 Fiscal Year. Each of the Borrowers shall not, and shall not
permit any Subsidiary of such Borrower to, change its fiscal year from calendar
year or make any significant change (a) in accounting treatment and reporting
practices except as required or permitted by GAAP or (b) in tax reporting
treatment except as required by law.
          8.2.12 Changes in Organizational Documents. Each of the Loan Parties
shall not amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to capital stock), by-laws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents without providing
at least ten (10) calendar days’ prior written notice to the Administrative
Agent and the Lenders and, in the event such change would be adverse to the
Lenders as determined by the Administrative Agent in its sole discretion,
obtaining the prior written consent of the Required Lenders.
          8.2.13 Maximum Leverage Ratio. The Loan Parties shall not at any time
permit the Leverage Ratio of the Company and its Subsidiaries, calculated at the
end of each fiscal quarter of the Company for the four fiscal quarters then
ended, to exceed 3.00 to 1.00, calculated at the end of each fiscal quarter of
the Company.
          8.2.14 Minimum Interest Coverage Ratio. The Loan Parties shall not
permit the Interest Coverage Ratio of the Company and its Subsidiaries to be
less than 3.00 to 1.00.
     8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
          8.3.1 Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, a copy of the Company’s Quarterly
Report on Form 10-Q as filed with the Securities and Exchange Commission and the
financial statements of the Company and its Subsidiaries, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for the fiscal quarter then
ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit

- 70 -



--------------------------------------------------------------------------------



 



adjustments) by the Chief Executive Officer, President, Chief or Deputy Chief
Financial Officer, Treasurer or Assistant Treasurer of the Company as having
been prepared in accordance with GAAP, consistently applied, and setting forth
in comparative form the respective financial statements for the corresponding
date and period in the previous fiscal year.
          8.3.2 Annual Financial Statements. As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the Company,
a copy of the Company’s Annual Report on Form 10-K as filed with the Securities
and Exchange Commission and the financial statements of the Company and its
Subsidiaries consisting of a consolidated balance sheet as of the end of such
fiscal year, and related consolidated statements of income, stockholders’ equity
and cash flows for the fiscal year then ended, all in reasonable detail and
setting forth in comparative form the financial statements as of the end of and
for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents.
          8.3.3 Certificate of the Company. Concurrently with the financial
statements of the Company furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of the Company signed by a Senior Officer of the Company in the form of
Exhibit 8.3.3.
          8.3.4 Notices.
               8.3.4.1 Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.
               8.3.4.2 Litigation. Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against any Loan Party or Subsidiary of any
Loan Party which involve a claim or series of claims in excess of $10,000,000 or
which would reasonably be expected to constitute a Material Adverse Change.
               8.3.4.3 Organizational Documents. Within the time limits set
forth in Section 8.2.12 [Changes in Organizational Documents], any amendment to
the organizational documents of any Loan Party.
               8.3.4.4 Erroneous Financial Information. Immediately in the event
that the Company or its accountants conclude or advise that any previously
issued financial statement, audit report or interim review should no longer be
relied upon or that disclosure should be made or action should be taken to
prevent future reliance.

- 71 -



--------------------------------------------------------------------------------



 



               8.3.4.5 ERISA Event. Immediately upon the occurrence of any ERISA
Event.
               8.3.4.6 Environmental Matters. Promptly after any officer of any
Loan Party has learned of an environmental matter which would constitute a
Material Adverse Change and the action which such Loan Party proposes to take
with respect thereto.
               8.3.4.7 Registration Statements. Promptly upon the filing
thereof, copies of all registration statements (other than any registration
statements on Form S-8 or its equivalent) and any report which the Company shall
have filed with the Securities and Exchange Commission.
               8.3.4.8 Other Reports. Promptly upon their becoming available to
the Borrowers:
               (i) Annual Budget. The annual budget and any forecasts or
projections of the Company, to be supplied not later than January 31st of each
year to which any of the foregoing may be applicable,
               (ii) Management Letters. Any reports including management letters
submitted to the Company by independent accountants in connection with any
annual, interim or special audit, and
               (iii) Other Information. Such other reports and information as
any of the Lenders may from time to time reasonably request.
9. DEFAULT
     9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
          9.1.1 Payments Under Loan Documents. The Borrowers shall fail to pay
(i) any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit Obligation on the date on which such principal becomes due in
accordance with the terms hereof or thereof, or (ii) any interest on any Loan,
Reimbursement Obligation or Letter of Credit Obligation or any other amount
owing hereunder or under the other Loan Documents on the date on which such
interest or other amount becomes due in accordance with the terms hereof or
thereof and such default shall continue unremedied for a period of three (3)
days after such default;
          9.1.2 Breach of Warranty. Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;

- 72 -



--------------------------------------------------------------------------------



 



          9.1.3 Breach of Negative Covenants or Visitation Rights. Any of the
Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative
Covenants];
          9.1.4 Breach of Other Covenants. Any of the Loan Parties shall default
in the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of ten (10) Business Days;
          9.1.5 Defaults in Other Agreements or Indebtedness. A default or event
of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $5,000,000 in the aggregate, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any Indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any Indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;
          9.1.6 Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $5,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;
          9.1.7 Loan Document Unenforceable. Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;
          9.1.8 Events Relating to Plans and Benefit Arrangements. (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of any Borrower
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate amount in excess of $5,000,000 or (ii) any Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $5,000,000;
          9.1.9 Change of Control. (i) Any person or group of persons (within
the meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership of (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
25% or more of the voting capital stock of the Company; (ii) the Company shall
cease to own, directly or indirectly, all of the ownership interests of each
Borrower except for such reduction in interest as permitted in Section 8.2.7(iv)

- 73 -



--------------------------------------------------------------------------------



 



[Dispositions of Assets or Subsidiaries] hereof; or (iii) within a period of
twelve (12) consecutive calendar months, individuals who were directors of the
Company on the first day of such period shall cease to constitute a majority of
the board of directors of the Company; provided however, that persons who
replace directors of the Company who cease to be directors as a result of death,
disability or personal reasons unrelated to the business of the Company shall be
deemed to have been directors of the Company at all times during the relevant
twelve (12) month period.
          9.1.10 Relief Proceedings. (i) A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
forty-five (45) consecutive days or such court shall enter a decree or order
granting any of the relief sought in such Relief Proceeding, (ii) any Loan Party
or Subsidiary of a Loan Party institutes, or takes any action in furtherance of,
a Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.
     9.2 Consequences of Event of Default.
          9.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Sections 9.1.1 through 9.1.9 shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrowers, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrowers to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) terminate any Letter of Credit
that may be terminated in accordance with its terms and/or require the Borrowers
to, and the Borrowers shall thereupon, deposit in a non-interest-bearing account
with the Administrative Agent, as cash collateral for its Obligations under the
Loan Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
          9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an
Event of Default specified under Section 9.1.10 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon and any Unpaid Drawings, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, and the Borrowers shall
immediately deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrowers hereby

- 74 -



--------------------------------------------------------------------------------



 



pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and
          9.2.3 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender or any such Affiliate or participant to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender, Affiliate or participant,
irrespective of whether or not such Lender, Issuing Lender, Affiliate or
participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of each Lender, the Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates and participants
may have. Each Lender and the Issuing Lender agrees to notify the Borrowers and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and
          9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent, the Issuing Lender or any other Lender
shall, unless otherwise required by the terms of the other Loan Documents or by
applicable law, be applied as follows:
          (i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with the collection of any Obligations of any of the
Loan Parties under any of the Loan Documents;
          (ii) second, to the repayment of all Obligations then due and unpaid
of the Loan Parties to the Lenders or their Affiliates incurred under this
Agreement or any of the other Loan Documents or agreements evidencing any Lender
Provided Interest Rate Hedge or Other Lender Provided Financial Services
Obligations, whether of principal, interest, fees, expenses or otherwise and to
cash collateralize the Letter of Credit Obligations, in such manner as the
Administrative Agent may determine in its discretion; and
          (iii) the balance, if any, as required by Law.

- 75 -



--------------------------------------------------------------------------------



 



10. THE ADMINISTRATIVE AGENT
     10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10. are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
     10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
                    (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Potential Default or Event of Default has
occurred and is continuing;
                    (b) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
                    (c) shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrowers or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1

- 76 -



--------------------------------------------------------------------------------



 



[Modifications, Amendments or Waivers] and 9.2 [Consequences of Event of
Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Potential Default or Event of Default unless and until notice describing
such Potential Default or Event of Default is given to the Administrative Agent
by the Borrowers, a Lender or the Issuing Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7.
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     10.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10. shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     10.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrowers. Upon receipt

- 77 -



--------------------------------------------------------------------------------



 



of any such notice of resignation, the Required Lenders shall have the right,
with approval from the Borrowers (so long as no Event of Default has occurred
and is continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Administrative Agent; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10. and
Section 12.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     If PNC resigns as Administrative Agent under this Section 10.6, PNC shall
also resign as an Issuing Lender. Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC as the retiring Issuing Lender and
Administrative Agent and PNC shall be discharged from all of its respective
duties and obligations as Issuing Lender and Administrative Agent under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by PNC, if any, outstanding at the time of such succession or make
other arrangement satisfactory to PNC to effectively assume the obligations of
PNC with respect to such Letters of Credit.
     10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall

- 78 -



--------------------------------------------------------------------------------



 



from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
     10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Lenders, Arranger, Co-Syndication Agents or other parties listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.
     10.9 Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrowers and Administrative Agent, as amended from time to time.
     10.10 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
11. GUARANTY
     11.1 Guaranty by the Domestic Loan Parties. The Domestic Loan Parties
hereby irrevocably and unconditionally guarantee, for the benefit of the
Lenders, all of the following (collectively, the “Domestic Guaranteed
Obligations”): (a) the principal of and interest on the Notes issued by, and the
Loans made to, and the other Obligations of, the Domestic Borrowers and the
Foreign Borrowers under this Agreement, and (b) all reimbursement obligations
and Unpaid Drawings with respect to Letters of Credit issued for the benefit of
any Borrower under this Agreement, in all cases under subparts (a) or (b) above,
whether now existing, or hereafter incurred or arising, including any such
interest or other amounts incurred or arising during the pendency of any
bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code. Upon failure by any
Domestic Borrower or Foreign Borrower to pay punctually any of the Domestic
Guaranteed Obligations, the Domestic Loan Parties shall forthwith on demand by
the Administrative Agent pay the amount not so paid at the place and in the
currency and otherwise in the manner specified in this Agreement or any other
applicable agreement or instrument.

- 79 -



--------------------------------------------------------------------------------



 



     11.2 Guaranty by the Foreign Loan Parties. The Foreign Loan Parties hereby
irrevocably and unconditionally guarantee, for the benefit of the Lenders, all
of the following (collectively, the “Foreign Guaranteed Obligations”): (a) the
principal of and interest on the Notes issued by, and the Loans made to, and the
other Obligations of, the Foreign Borrowers under this Agreement, and (b) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any Foreign Borrower under this Agreement, in all
cases under subparts (a) or (b) above, whether now existing, or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code. Upon failure by any Foreign Borrower to pay punctually any of
the Foreign Guaranteed Obligations, the Foreign Loan Parties shall forthwith on
demand by the Administrative Agent pay the amount not so paid at the place and
in the currency and otherwise in the manner specified in this Agreement or any
other applicable agreement or instrument. The Domestic Guaranteed Obligations
and the Foreign Guaranteed Obligations shall collectively be referred to herein
as the “Guaranteed Obligations”.
     11.3 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Lenders that, should any amounts not be recoverable from
the Company or the other Loan Parties under Section 11 [Guaranty] for any reason
whatsoever (including, without limitation, by reason of any provision of any
Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other Person, at any time, the Company as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Lenders, of all such obligations
not so recoverable by way of full indemnity, in such currency and otherwise in
such manner as is provided in the Loan Documents or any other applicable
agreement or instrument.
     11.4 Guaranty Unconditional. The obligations of the Company, the Domestic
Loan Parties and Foreign Loan Parties under this Section 11 shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:
          11.4.1 any extension, renewal, settlement, compromise, waiver or
release in respect to any Guaranteed Obligation under any agreement or
instrument, by operation of law or otherwise;
          11.4.2 any modification or amendment of or supplement to this
Agreement, any Note, any other Loan Document, or any agreement or instrument
evidencing or relating to any Guaranteed Obligation;
          11.4.3 any release, non-perfection or invalidity of any direct or
indirect security for any Guaranteed Obligation under any agreement or
instrument evidencing or relating to any Guaranteed Obligation;

- 80 -



--------------------------------------------------------------------------------



 



          11.4.4 any change in the corporate or limited liability company
existence, structure or ownership of the Company, any Loan Party or other
Subsidiary or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Company, any Loan Party or other Subsidiary or its
assets or any resulting release or discharge of any obligation of the Company,
any Loan Party or other Subsidiary contained in any agreement or instrument
evidencing or relating to any Guaranteed Obligation;
          11.4.5 the existence of any claim, set-off or other rights which any
Loan Party may have at any time against any other Loan Party, the Administrative
Agent, any Lender, any Affiliate of any Lender or any other person, whether in
connection herewith or any unrelated transactions;
          11.4.6 any invalidity or unenforceability relating to or against any
Loan Party for any reason of any agreement or instrument evidencing or relating
to any Guaranteed Obligation, or any provision of applicable law or regulation
purporting to prohibit the payment by any Loan Party of any of the Guaranteed
Obligation; or
          11.4.7 any other act or omission of any kind by any Loan Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Loan Parties’ obligations under this Section
other than the irrevocable payment in full of all Guaranteed Obligations and the
termination of the Commitments hereunder.
     11.5 Loan Parties’ Obligations to Remain in Effect; Restoration. The
obligations of the Domestic Loan Parties and Foreign Loan Parties under this
Section shall remain in full force and effect until the indefeasible payment in
full of all of the Obligations and the termination of the Commitments hereunder,
and the principal of and interest on the Notes and other Guaranteed Obligations,
and all other amounts payable by the Company, any other Loan Party or other
Subsidiary, under the Loan Documents or any other agreement or instrument
evidencing or relating to any of the Guaranteed Obligations, shall have been
paid in full. If at any time any payment of any of the Guaranteed Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Loan Party, the obligations of the Domestic
Loan Parties and Foreign Loan Parties under this Article with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.
     11.6 Waiver of Acceptance, etc. The Loan Parties irrevocably waive
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Loan Party or any other Person, or against any collateral or
guaranty of any other Person.
     11.7 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Loan Parties
shall have no rights, by operation of law or otherwise, upon making any payment
under this Section to be subrogated to the rights of the payee against any other
Loan Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Loan Party in respect thereof.

- 81 -



--------------------------------------------------------------------------------



 



     11.8 Effect of Stay. In the event that acceleration of the time for payment
of any amount payable by any Loan Party under any Guaranteed Obligation is
stayed upon insolvency, bankruptcy or reorganization of such Loan Party, all
such amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any Guaranteed Obligation
shall nonetheless be payable by the Loan Party under this Section forthwith on
demand by the Administrative Agent.
12. MISCELLANEOUS
     12.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Company, on behalf of the Loan Parties, may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Lenders or the Loan Parties hereunder
or thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will:
          12.1.1 Increase of Commitment. Subject to Section 2.1.1.1
[Discretionary Increase in Revolving Credit Commitment], increase the amount of
the Revolving Credit Commitment of any Lender hereunder without the consent of
such Lender;
          12.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;
          12.1.3 Release of Guarantor. Release any Guarantor from its
Obligations under the Guaranty Agreement without the consent of all Lenders
(other than Defaulting Lenders); or
          12.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of
Lenders], 10.3 [Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by
Lenders] or this Section 12.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders (other than Defaulting
Lenders);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 12.1.1 through 12.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-

- 82 -



--------------------------------------------------------------------------------



 



Consenting Lender with one or more replacement Lenders pursuant to Section 5.6.2
[Replacement of a Lender].
     12.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
     12.3 Expenses; Indemnity; Damage Waiver.
          12.3.1 Costs and Expenses. The Borrowers shall pay (i) all
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.
          12.3.2 Indemnification by the Borrowers. The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective

- 83 -



--------------------------------------------------------------------------------



 



obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrowers under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Notwithstanding the foregoing, a Foreign Borrower shall only be required to
indemnify any Indemnitee pursuant to this Section to the extent that any such
losses, liabilities, claims, penalties, damages or expenses have been caused by
such Foreign Borrower or are otherwise directly related or attributable to such
Foreign Borrower.
          12.3.3 Reimbursement by Lenders. To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under Sections 12.3.1
[Costs and Expenses] or 12.3.2 [Indemnification by the Borrowers] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
          12.3.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrowers shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 12.3.2
[Indemnification by Borrowers] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

- 84 -



--------------------------------------------------------------------------------



 



          12.3.5 Payments. All amounts due under this Section shall be payable
not later than ten (10) days after demand therefor.
     12.4 Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.
     12.5 Notices; Effectiveness; Electronic Communication.
          12.5.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in 12.5.2 [Electronic Communications], shall be effective as provided
in such Section.
          12.5.2 Electronic Communications. Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the

- 85 -



--------------------------------------------------------------------------------



 



intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
          12.5.3 Change of Address, Etc. Any party hereto may change its
address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.
     12.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
     12.7 Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5. [Payments] and Section 12.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.
     12.8 Successors and Assigns.
          12.8.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Company nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 12.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          12.8.2 Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

- 86 -



--------------------------------------------------------------------------------



 



     (i) Minimum Amounts.
                    (a) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
                    (b) in any case not described in clause (i)(A) of this
Section 12.8.2, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000,
in the case of any assignment in respect of the Revolving Credit Commitment of
the assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:
                    (a) the consent of the Company (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that each Borrower shall be deemed to have consented to any such
assignment unless it has objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and
                    (b) the consent of the Issuing Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.
     (v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

- 87 -



--------------------------------------------------------------------------------



 



               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 12.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.8.4
[Participations].
          12.8.3 Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. Such
register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is in such register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
          12.8.4 Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders, Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 12.1.1
[Increase of Commitment, Etc.], 12.1.2 [Extension of Payment, Etc.], or 12.1.3
[Release of Guarantor]). Subject to Section 12.8.5 [Limitations upon Participant
Rights Successors and

- 88 -



--------------------------------------------------------------------------------



 



Assigns Generally], the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 4.4 [Euro-Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available] and 5.8 [Increased Costs] to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.8.2 [Assignments by Lenders]. To the extent permitted by
Law, each Participant also shall be entitled to the benefits of Section 9.2.3
[Setoff] as though it were a Lender; provided such Participant agrees to be
subject to Section 5.3 [Sharing of Payments by Lenders] as though it were a
Lender.
          12.8.5 Limitations upon Participant Rights Successors and Assigns
Generally. A Participant shall not be entitled to receive any greater payment
under Sections 5.8 [Increased Costs], 5.9 [Taxes] or 12.3 [ Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrowers’ prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.9.5 [Status
of Lenders] as though it were a Lender.
          12.8.6 Certain Pledges; Successors and Assigns Generally. Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     12.9 Confidentiality.
          12.9.1 General. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties. Any

- 89 -



--------------------------------------------------------------------------------



 



Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          12.9.2 Sharing Information With Affiliates of the Lenders. Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 12.9.1
[General].
     12.10 Counterparts; Integration; Effectiveness.
          12.10.1 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7. [Conditions Of Lending And Issuance Of Letters Of
Credit], this Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
     12.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.
          12.11.1 Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles. Each standby Letter of Credit issued under this
Agreement shall be subject either to the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the Commonwealth of Pennsylvania without regard to is
conflict of laws principles.
          12.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE

- 90 -



--------------------------------------------------------------------------------



 



COURTS OF THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
          12.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 12.11. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.
          12.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
          12.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER

- 91 -



--------------------------------------------------------------------------------



 



PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     12.12 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
PATRIOT Act.
     12.13 Borrower Agent. Each of the Borrowers hereby irrevocably appoints the
Company as its agent (the “Borrower Agent”) for purposes of requesting,
continuing and converting Loans (including all elections of interest rates and
currencies), for delivering notices as to prepayments and commitment reductions
and for providing consents pursuant to clauses (i) and (iii) of Section 12.8.2
[Assignments by Lenders]. The Administrative Agent shall be entitled to rely in
such matters on all communications delivered by the Borrower Agent as being
delivered on behalf of all Borrowers.
     12.14 Foreign Loan Parties. Notwithstanding anything in this Agreement or
any of the Loan Documents to the contrary, the parties intend that this
Agreement shall in all circumstances be interpreted to provide and by virtue of
the operation of this Section 12.14, this Agreement does hereby provide that
each Foreign Loan Party is liable only for Loans made to the Foreign Borrowers,
interest on such Loans, each Foreign Borrower’s reimbursement obligations with
respect to any Letter of Credit issued for its account and for the account of
its Subsidiaries and its ratable share of any of the other Obligations,
including, without limitation, general fees, reimbursements, indemnities and
charges hereunder and under any other Loan Document that are attributable, or
attributed as a ratable share, to it. Nothing in this Agreement or in any other
Loan Document or in this Section 12.14 (including, but not limited to provisions
which purport to impose joint and several liability on one or more Foreign
Borrowers) shall be deemed or operate to cause any Foreign Loan Party to
guaranty or assume liability with respect to a Revolving Credit Loan made to a
Domestic Loan Party, any Letters of Credit issued for the account of a Domestic
Loan Party or other Obligation for which a Domestic Loan Party is the primary
obligor. Nothing in this Section 12.14 is intended to limit, nor shall it be
deemed to limit, any of the liability of the Company or any other Domestic Loan
Party for any of the Obligations, whether in its primary capacity as a Borrower,
as a Guarantor, at law or otherwise. Subject to the limitation of liability of
Foreign Loan Parties as expressly set forth in this Section 12.14, all
Obligations of the Borrowers and Guarantors are joint and several.
     12.15 Joinder of Borrowers and Guarantors; Release of Foreign Borrowers.
          12.15.1 Joinder of Borrowers and Guarantors. Each Subsidiary of a
Foreign Borrower that is acquired, formed or in existence after the Closing Date
shall either join this Agreement as a Loan Party or the investment in such
Subsidiary of a Foreign Borrower shall

- 92 -



--------------------------------------------------------------------------------



 



be subject to the limitation on investments set forth in Section 8.2.4(viii)
[Loans and Investments] hereof. Each domestic operating Subsidiary of the
Company that is acquired, formed or in existence after the Closing Date, shall
be required to become a Guarantor hereunder. Each Subsidiary of a Foreign
Borrower that is acquired, formed or in existence after the Closing Date shall
be required to become a Guarantor hereunder with respect to the Foreign
Guaranteed Obligations; provided that no Foreign Guarantor shall have any
liability with respect to a Revolving Credit Loan made to a Domestic Loan Party,
any Letters of Credit issued for the account of a Domestic Loan Party or other
Obligation for which a Domestic Loan Party is the primary obligor. Each
Subsidiary required or electing to join this Agreement as a Borrower or
Guarantor shall execute and deliver to the Administrative Agent within thirty
(30) days (unless such time period is extended in writing by the Administrative
Agent) after the date of organization or acquisition of (or in the case of a
Foreign Borrower, election by) such Subsidiary (i) a Borrower Joinder or a
Guarantor Joinder, as applicable, pursuant to which it shall, after acceptance
of such Borrower Joinder or Guarantor Joinder by the Administrative Agent, join
this Agreement as a Domestic Borrower, Foreign Borrower, Domestic Guarantor or a
Foreign Guarantor, as applicable, and join each of the other Loan Documents to
which the Domestic Borrower, Foreign Borrower, Domestic Guarantor or a Foreign
Guarantor, as applicable, are parties, and (ii) documents in the forms described
in Section 7.1 [First Loans and Letters of Credit] (or foreign jurisdictional
equivalents, if any), modified as appropriate to relate to such Subsidiary. The
Loan Parties and any Borrower and/or Guarantor joining this Agreement shall also
(x) deliver to the Administrative Agent such amendments or other modifications
to the Loan Documents, fully executed by the appropriate parties thereto, that
the Administrative Agent deems necessary or appropriate in connection with the
addition of such Borrower and/or Guarantor and (y) provide to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders. Notwithstanding the foregoing, no Foreign Borrower or Foreign Guarantor
may be joined pursuant to this Section 12.15.1 if its inclusion as a Borrower or
a Guarantor, as applicable, under the Loan Documents would result in any adverse
tax or other legal consequences for the Lenders, as reasonably determined by the
Administrative Agent. Joinder of each new Borrower or Guarantor pursuant to this
Section 12.15.1 shall be subject to compliance with all the other terms and
conditions set forth in this Agreement and the other Loan Documents, including
without limitation Section 8.1.7 [Compliance with Laws; Use of Proceeds] and
Section 5.9 [Taxes].
[SIGNATURE PAGE FOLLOWS]

- 93 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

                  BORROWERS:       L.B. FOSTER COMPANY, a Pennsylvania
corporation
 
           
 
  By:
Name:   /s/ David J. Russo
 
 David J. Russo    
 
  Title:   Sr VP, CFO, CAO and Treasurer    
 
                CXT INCORPORATED, a Delaware corporation
 
           
 
  By:
Name:   /s/ David J. Russo
 
 David J. Russo    
 
  Title:   Sr VP, CFO and Treasurer    
 
                SALIENT SYSTEMS, INC., an Ohio corporation
 
           
 
  By:   /s/ David J. Russo    
 
  Name:  
 
 David J. Russo    
 
  Title:   Sr VP, CFO and Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

                  PORTEC RAIL PRODUCTS, INC., a West
Virginia corporation
 
           
 
  By:
Name:   /s/ David J. Russo
 
 David J. Russo    
 
  Title:   Sr VP, CFO and Treasurer    
 
                PORTEC, RAIL PRODUCTS LTD., a
corporation incorporated under the laws of Canada
 
           
 
  By:
Name:   /s/ David J. Russo
 
 David J. Russo    
 
  Title:   Sr VP, CFO and Treasurer    
 
                KELSAN TECHNOLOGIES CORP., a
corporation amalgamated under the laws of Canada
 
           
 
  By:
Name:   /s/ David J. Russo
 
 David J. Russo    
 
  Title:   Sr VP, CFO and Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

                  PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent
 
           
 
  By:
Name:   /s/ Brett R. Schweikle
 
 Brett R. Schweikle    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

                  BANK OF AMERICA, N.A., individually and as     Co-Syndication
Agent
 
           
 
  By:
Name:   /s/ Christina Barrow
 
 Christina Barrow    
 
  Title:   SVP    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

                  WELLS FARGO BANK, NATIONAL ASSOCIATION, individually     and
as Co-Syndication Agent
 
           
 
  By:
Name:   /s/ J. Barrett Donovan
 
 J. Barrett Donovan    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

                  CITIZENS BANK OF PENNSYLVANIA
 
           
 
  By:
Name:   /s/ Curtis C. Hunter III
 
 Curtis C. Hunter III    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(A)
PRICING GRID—
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

                                                                      Standby  
Commercial   Revolving   Revolving             Commitment   Letter of   Letter  
Credit   Credit Euro- Level   Leverage Ratio   Fee   Credit Fee   of Credit Fee
  Base Rate Spread   Rate Spread   I    
Less than 1.00 to 1.00
    0.25 %     1.00 %     0.50 %     0.0 %     1.00 % II  
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
    0.25 %     1.25 %     0.625 %     0.25 %     1.25 % III  
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
    0.30 %     1.50 %     0.75 %     0.50 %     1.50 % IV  
Greater than or equal to 2.00 to 1.0 but less than 2.50 to 1.0
    0.30 %     1.75 %     0.875 %     0.75 %     1.75 %   V    
Greater than or equal to 2.50 to 1.00
    0.35 %     2.00 %     1.00 %     1.00 %     2.00 %

     For purposes of determining the Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:
     (a) The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio computed on such date pursuant to a Compliance
Certificate to be delivered on the Closing Date.
     (b) The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of the Company]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3, then the rates in
Level V shall apply as of the first Business Day after the date on

 



--------------------------------------------------------------------------------



 



which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered.
     (c) If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Borrowers or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.8 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9. [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 1 — Commitments of Lenders and Addresses for Notices to Lenders

                              Amount of             Commitment for            
Revolving Credit         Lender   Loans   Ratable Share
Name:
  PNC Bank, National Association                
Address:
  Three PNC — 4th Floor                
 
  225 Fifth Avenue                
 
  Pittsburgh, Pennsylvania 15222-2707                
 
  Attention: Brett Schweikle   $ 40,000,000       32.000000000 %
Telephone:
  (412) 762-2604                
Telecopy:
  (412) 762-4718                
 
                   
Name:
  Bank of America, N.A.                
Address:
  1600 JFK Boulevard, Suite 1100                
 
  Philadelphia, Pennsylvania 19103                
Attention:
  Joanne Macchione                
Telephone:
  (268) 675-0338                
Telecopy:
  (866) 361-0422   $ 30,000,000       24.000000000 %
 
                   
Name:
  Wells Fargo Bank, N.A.                
Address:
  444 Liberty Avenue, Suite 1400                
 
  Pittsburgh, Pennsylvania 15222                
Attention:
  J. Barrett Donovan                
Telephone:
  (412) 454-4603                
Telecopy:
  (412) 454-4609   $ 30,000,000       24.000000000 %
 
                   
Name:
  Citizens Bank of Pennsylvania                
Address:
  525 William Penn Place                
 
  Pittsburgh, Pennsylvania 15219                
Attention:
  Debra McAllonis                
Telephone:
  (412) 867-2421                
Telecopy:
  (412) 552-6307   $ 25,000,000       20.000000000 %
 
                   
Total
      $ 125,000,000       100.000000000 %
 
                   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 2 — Addresses for Notices to Borrowers and Guarantors:
ADMINISTRATIVE AGENT
PNC Bank, National Association
Three PNC — 4th Floor
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: Brett Schweikle
Telephone:            (412) 762-2604
Telecopy:            (412) 762-4718
With a Copy To:
Agency Services
PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention:            Agency Services
Telephone:            (412) 762-6442
Telecopy:            (412) 762-8672
BORROWERS:
All notices to Borrowers should be sent to:

     
Name:
  L.B. Foster Company
Address:
  415 Holiday Drive
 
  Pittsburgh, Pennsylvania 15219
Attention:
  David Russo
Telephone:
  (412) 928-3450
Telecopy:
  (412) 928-7981
with copies to:
     
Name:
  L.B. Foster Company
Address:
  415 Holiday Drive
 
  Pittsburgh, Pennsylvania 15219
Attention:
  David L. Voltz
Telephone:
  (412) 928-3491
Telecopy:
  (412) 928-7981  
and
   

 



--------------------------------------------------------------------------------



 



     
Name:
  L.B. Foster Company
Address:
  415 Holiday Drive
 
  Pittsburgh, Pennsylvania 15219
Attention:
  Christopher T. Kijowski
Telephone:
  (412) 928-3448
Telecopy:
  (412) 928-7981

 



--------------------------------------------------------------------------------



 



Schedule 1.1(P)
Permitted Liens
L.B. FOSTER COMPANY
PENNSYLVANIA
DEPARTMENT OF STATE

A.   UCC Financing Statements

  1.   20031041179 filed 10-27-2003         S.P.: LaSalle National Leasing
Corporation

      Cltrl.: Vapor generator, Hyster forklift         Cont.: Filed 8-19-2008

  2.   2006072404513 filed 7-21-2006         S.P.: City of Pueblo        
Cltrl.: Rail rack, saw conveyor, carbide saw         Cont.: Filed 3-3-2011

  3.   2006122605457 filed 12-26-2006         S.P.: LaSalle National Leasing
Corporation         Cltrl.: Integrated concrete tie manufacturing equipment

  4.   2006122605471 filed 12-26-2006         S.P.: LaSalle National Leasing
Corporation         Cltrl.: Integrated concrete tie manufacturing equipment

  5.   2006122802126 filed 12-28-2006         S.P.: IBM Credit           Cltrl.:
IBM equipment

  6.   2007010901159 filed 1-9-2007         S.P.: Banc of America Leasing &
Capital LLC

 



--------------------------------------------------------------------------------



 



      Cltrl.: Pettibone forklift, Deere wheel loader         Amend.: Filed
1-30-2007 (restates collateral)

  7.   2007042002505 filed 4-20-2007         S.P.: Banc of America Leasing &
Capital, LLC         Cltrl.: Ford pickup, Bobcat skid steer loader

  8.   2010010505500 filed 1-5-2010         S.P.: IBM Credit LLC         Cltrl.:
IBM equipment

  9.   2010122304573 filed 12-23-2010         S.P.: United Rentals (North
America) Inc.         Cltrl.: Scissor 30-35FT IC 4WD and proceeds

CXT INCORPORATED
DELAWARE
SECRETARY OF STATE

A.   UCC Financing Statements

  1.   60621722 filed 2-22-2006         S.P.: LaSalle National Leasing
Corporation         Cltrl.: Hyster lift truck         Cont.: Filed 10-29-2010

  2.   60857433 filed 3-14-2006         S.P.: Banc of America Leasing & Capital,
LLC        
Cltrl.: Railroad tie manufacturing plant and other equipment, inventory, or
other goods, all attachments, accessories, insurance, software, books as
described in Lease Agreement Number 01557-00400
        Cont.: Filed 1-7-2011

 



--------------------------------------------------------------------------------



 



  3.   60857581 filed 3-14-2006         S.P.: Banc of America Leasing & Capital,
LLC        
Cltrl: Railroad tie manufacturing plant and other equipment, inventory, or other
goods, all attachments, accessories, insurance, software, books
        Cont.: Filed 1-7-2011     4.   61638147 filed 5-9-2006         S.P.:
Banc of America Leasing & Capital, LLC        
Cltrl.: Wagons, bucket conveyor, heat system, saw, hoisting beam, discharge
lines, batch plant, maintenance vehicle, trackmobile, forklift, water cooler,
site setup & development, yard crane truck, hydraulic units, QC lab, hot water
system, building, crates, lighting, containers
    5.   64532735 filed 12-26-2006         S.P.: Lasalle National Leasing
Corporation         Cltrl.: Integrated concrete tie manufacturing equipment    
6.   64532743 filed 12-26-2006         S.P.: LaSalle National Leasing
Corporation         Cltrl.: Integrated concrete tie manufacturing equipment    
7.   2011 0579253 filed 2-16-2011         S.P.: Rockwood Pigments NA Inc.      
  Cltrl.: 3 color Chameleon container automatic liquid color precast dosing
system

 



--------------------------------------------------------------------------------



 



PORTEC RAIL PRODUCTS, INC.
WEST VIRGINIA
SECRETARY OF STATE

A.   UCC Financing Statements

  1.   200800311102 filed 12-30-2008         S.P.: GFC Leasing         Cltrl.:
Canon ImageRunner Copier

SALIENT SYSTEMS, INC.
None
COAL TRAIN HOLDINGS, INC.
None
PORTEC RAIL NOVA SCOTIA COMPANY
None
PORTEC, RAIL PRODUCTS LTD.
     QUEBEC
     CANADA

1.   Rights of Ownership of the Lessor (Leasing)

     
Lessor:
  IRWIN COMMERCIAL FINANCE CANADA
CORPORATION
 
  Suite 300, 666 Burrard St.
 
  Vancouver, BC V6C 2X8

 



--------------------------------------------------------------------------------



 



     
Lessee:
  PORTEC,PRODUITS FERROVIAIRES LTEE
 
  350 Industriel Blvd.
 
  St-Jean-sur-Richelieu, Québec J3B 4S6
 
   
Amount:
  Not mentioned
 
   
Date of Execution:
  October 22, 2007
 
   
Registration No.:
  07-0605440-0010
 
   
Date of Registration:
  October 22, 2007
 
   
Expiration Date of Registration:
  October 22, 2012
 
   
Description of Property:
  1 CHARIOT ELEVATEUR 6000LBS, MARQUE TCM, MODELE FHG30, SERIE:A2D900487,
TOGETHER WITH ALL ATTACHMENTS ACCESSORIES ACCES-SIONS REPLACEMENTS SUBSTITUTIONS
ADDITIONS AND IMPROVEMENTS THERETO AND ALL PROCEEDS IN ANY FORM DERIVED DIRECTLY
OR INDIRECTLY FROM ANY SALE AND OR DEALINGS WITH THE COLLATERAL AND A RIGHT TO
AN INSURANCE PAYMENT OR OTHER PAYMENT THAT INDEMNIFIES OR COMPENSATES FOR LOSS
OR DAMAGE TO THE COLLATERAL OR PROCEEDS OF THE COLLATERAL
 
   
Comments:
  Assignment of claims registered on February 1, 2008 under number
08-0057016-0004 by Onset Alberta Ltd. in favour of ICF Trust.
 
   
 
  Assignment of claims registered on February 1, 2008 under number
08-0057016-0005 by Irwin Commercial Finance Canada Corporation/ Corporation de
financement commercial Irwin du Canada in favour of ICF Trust.
 
   
 
  Assignment of rights registered on February 1, 2008 under number
08-0057016-0006 by Onset Alberta Ltd. in favour of ICF Trust.
 
   
 
  Assignment of rights registered on February 1, 2008 under number
08-0057016-0007 by Irwin Commercial Finance Canada Corporation/ Corporation de
financement commercial Irwin

 



--------------------------------------------------------------------------------



 



     
 
  du Canada in favour of ICF Trust.
 
   
 
  Assignment of claims registered on September 23, 2008 under number
08-0551140-0001 by ICF Trust in favour of Onset Alberta Ltd.
 
   
 
  Assignment of claims registered on September 23, 2008 under number
08-0551140-0002 by ICF Trust in favour of Irwin Commercial Finance Canada
Corporation/ Corporation de financement commercial Irwin du Canada.
 
   
 
  Assignment of rights registered on September 23, 2008 under number
08-0551140-0003 by ICF Trust in favour of Onset Alberta Ltd.
 
   
 
  Assignment of rights registered on September 23, 2008 under number
08-0551140-0004 by Irwin Commercial Finance Canada Corporation/ Corporation de
financement commercial Irwin du Canada in favour of ICF Trust.
 
   
 
  Assignment of a universality of claims registered on January 22, 2009 under
number 09-0030982-0001 by Irwin Commercial Finance Canada Corporation in favour
of Roynat Inc.

2.   Rights under a Lease and Transfer of Rights

     
Lessor:
  CANBEC BMW
 
  4090 Jean Talon West
 
  Montreal, Québec H4P 1V5
 
   
Lessee:
  PORTEC RAIL PRODUCTS LTD.
 
  2044-32nd Avenue
 
  Lachine, Québec H8T 3H7  
 
  PAPAZOGLOU KONSTANTINOS 1952-07-19
 
   
Transferee:
  BMW CANADA INC
 
  920 Champlain Court
 
  Whitby, Ontario L1N 6K9

 



--------------------------------------------------------------------------------



 



     
Amount:
  Not mentioned
 
   
Date of Execution:
  April 10, 2008
 
   
Registration No.:
  08-0213278-0027
 
   
Date of Registration:
  April 18, 2008
 
   
Expiration Date of Registration:
  April 17, 2013
 
   
Description of Property:
  Leisure vehicle:  
 
  5UXFE43558L022191 2008 BMW X5 3.0si
 
   
Comments:
  The transfer concerns all rights.
 
   
 
  Assignment of rights registered on October 22, 2009 under number
09-0658928-0001 by BMW Canada Inc. in favour of BMW Canada Auto Trust.
 
   
 
  Assignment of rights registered on October 22, 2009 under number
09-0659039-0001 by BMW Canada Inc. in favour BMW Receivables Limited
Partnership.
 
   
 
  Assignment of rights registered on October 22, 2009 under number
09-0659110-0001 by BMW Receivables Limited Partnership in favour of BMW Canada
Auto Trust and its trustee BNY Trust Company of Canada.
 
   
 
  Rectification of an inscription registered on September 1, 2010 under number
10-0604114-0001 correcting the address of BMW Canada Inc. and BMW Canada Auto
Trust with respect to assignment 09-0658928-0001.
 
   
 
  Rectification of an inscription registered on September 1, 2010 under number
10-0604114-0002 correcting the address of BMW Receivables Limited Partnership
and BMW Canada Auto Trust with respect to assignment 09-0659110-0001.
 
   
 
  Rectification of an inscription registered on September 1, 2010 under number
10-0604114-0003 correcting the address of BMW Canada Inc. and BMW Receivables
Limited Partnership with respect to assignment 09-0659039-0001.

 



--------------------------------------------------------------------------------



 



3.   Rights under a Lease and Transfer of Rights

     
Lessor:
  REGENCY INFINITI
 
  819 Automall Drive
 
  North Vancouver, BC V7P 3R8
 
   
Lessee:
  PORTEC RAIL PRODUCTS LTD.
 
  2044 32nd Ave
 
  Lachine, Québec H8T 3H2
 
   
Transferee:
  NISSAN CANADA INC.
 
  5290 Orbitor Drive
 
  Mississauga, Ontario L4W 4Z5
Amount:
  Not mentioned
 
   
Date of Execution:
  May 22, 2008
 
   
Registration No.:
  08-0334707-0036
 
   
Date of Registration:
  June 9, 2008
 
   
Expiration Date of Registration:
  May 17, 2012
 
   
Description of Property:
  Leisure vehicle:  
 
  1N6AD09W18C432264 2008 NISSAN FRONTIER
 
   
Comments:
  The transfer concerns all rights.

4.   Conventional Hypothec without Delivery

     
Holder:
  LABROSSE DEVELOPMENTS INC.
 
  1455 Sherbrooke Street West
 
  Suite 200
 
  Montreal, Québec H3G 1L2
 
   
Grantor:
  PORTEC RAIL PRODUCTS LTD.
 
  172 Brunswick Blvd.
 
  Pointe-Claire, Québec H9R 5P9
 
   
Amount:
   $129,478.00
 
   
Date of Execution:
   August 3, 2009
 
   
Registration No.:
   09-0482019-0001

 



--------------------------------------------------------------------------------



 



     
Date of Registration:
   August 6, 2009
 
   
Expiration Date of Registration:
   July 31, 2016
 
   
Description of Property:
(Our translation)
  Universality of all movable property, present and future, used directly or
indirectly by the Grantor, with respect to the business of the Grantor,
including without limitation, all inventory, equipment, accessories, furniture,
leasehold improvement of any kind and all indemnities or sums paid pursuant to
contract or insurance policy thereto as well as the universality of all claims
presently owed or to be owed to the Holder.
 
   
Comments:
   N/A

5.   Rights of Ownership of the Lessor (Leasing)

     
Lessor:
   ROYNAT INC.
 
   Suite 300, 666 Burrard St.
 
   Vancouver, BC V6C 2X8
 
   
Lessee:
   PORTEC,PRODUITS FERROVIAIRES LTEE
 
   350 Industriel Blvd.
 
   St-Jean-sur-Richelieu, Québec J3B 4S6
 
   
Amount:
   Not mentioned
 
   
Date of Execution:
   July 7, 2010
 
   
Registration No.:
   10-0447628-0003
 
   
Date of Registration:
   July 7, 2010
 
   
Expiration Date of Registration:
   July 7, 2015
 
   
Description of Property:
   (1) 2010 CHARIOT ELEVATEUR HANGCHA MODELE CPQD25NRW23YC SERIE R25 N/S
100521768 together with all attachments accessories accessions replacements
substitutions additions and improvements thereto and all proceeds in any form
derived directly or indirectly from any sale and or dealings with the collateral
and a right to an insurance payment or other payment that indemnifies or
compensates for loss or damage to the collateral or proceeds of the collateral.

 



--------------------------------------------------------------------------------



 



     
Comments:
  N/A

6.   Rights under a Lease

     
Lessor:
   HEWITT ÉQUIPEMENT LIMITÉE
 
   5001 TransCanada Highway
 
   Pointe-Claire, Québec H9R 1B8
 
   
Lessee:
   PORTEC PRODUITS FERROVIAIRES LTÉE
 
   172 Brunswick Blvd.
 
   Pointe-Claire, Québec H9R 5P9
 
   
Amount:
   Not mentioned
 
   
Date of Execution:
   July 22, 2010
 
   
Registration No.:
   10-0494688-0001
 
   
Date of Registration:
   July 23, 2010
 
   
Expiration Date of Registration:
   July 22, 2015
 
   
Description of Property:
   Leasing contract # CL-13539  
 
  Description of leased equipment: Chariot élévateur  
 
  Mark / manufacturing: Caterpillar  
 
  Model # 2CC4000 Serial # AT81F80127  
 
  Other information: ID: 512126
 
   
Comments:
   N/A

7.   Rights under a Lease and Transfer of Rights

     
Lessor:
  1850-9315 QUEBEC INC.
 
  12 Auto Plaza
 
  Pointe-Claire, Québec H9R 4W6
 
   
Lessee:
  PORTEC, RAIL PRODUCTS LTD.
 
  172 Brunswick Blvd.
 
  Pointe Claire, Québec H9R 5P9

 



--------------------------------------------------------------------------------



 



     
 
  PORTEC, RAIL PRODUCTS INC.
 
  172 Brunswick Blvd.
 
  Pointe Claire, Québec H9R 5P9
 
   
 
  PORTEC, PRODUITS FERROVIAIRES LTÉE
 
  172 Brunswick Blvd.
 
  Pointe Claire, Québec H9R 5P9
 
   
Transferee:
  TOYOTA CREDIT CANADA INC.
 
  80 Micro Court, Suite 200
 
  Markham, Ontario L3R 9Z5
 
   
Amount:
  Not mentioned
 
   
Date of Execution:
  November 3, 2010
 
   
Registration No.:
   10-0799517-0004
 
   
Date of Registration:
   November 12, 2010
 
   
Expiration Date of Registration:
   November 3, 2015
 
   
Description of Property:
  Leisure vehicle:  
 
  JTEBU5JR0A5024239 2010 TOYOTA 4RUNNER
 
   
Comments:
  The transfer concerns all rights.

 



--------------------------------------------------------------------------------



 



L. B. Foster Company
Letters of Credit
As of April 15, 2011
Schedule 2.8.1
Outstanding Standby Letters of Credit

                                                  Beneficiary   Issuer   Issue
Date   L/C Number   Amount   Expiration Date   Description
Liberty Mutual
  PNC Bank, NA     10/15/2002       S252222     $ 175,000.00       5/5/2012    
Security held for obligation to pay insurance deductibles
Douglas County
  PNC Bank, NA     12/3/2003       S262289     $ 43,226.00       5/5/2012    
Security held by municipality for performance obligations
Sentry Insurance
  PNC Bank, NA     1/21/2004       S263691     $ 250,000.00       5/5/2012    
Security held for obligation to pay insurance deductibles
SNC Lavalin Inc
  PNC Bank, NA     5/17/2006       18102967     $ 365,877.56       8/5/2011    
Security held by customer for warranty obligations
Royal Bank of Canada/SNC Lavalin
  PNC Bank, NA     9/21/2010       18113664     $ 144,690.00       5/5/2012    
Security held by customer for warranty obligations
Royal Bank of Canada/SNC Lavalin
  PNC Bank, NA     11/1/2010       18113982     $ 143,668.90       5/5/2012    
Security held by customer for warranty obligations
Codelco Chile
  PNC Bank, NA     4/12/2011       18114845     $ 26,204.00       8/31/2011    
Security held by customer for performance obligations
 
                                               
Total Outstanding Letters of Credit
                          $ 1,148,666.46                  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.1
STATE QUALIFICATIONS
L. B. FOSTER COMPANY*
STATE OF INCORPORATION — PENNSYLVANIA

         
 
  ALASKA   NORTH CAROLINA
 
  ALABAMA   NORTH DAKOTA
 
  COLORADO   OHIO
 
  DELAWARE   OREGON
 
  FLORIDA   PENNSYLVANIA
 
  GEORGIA   TENNESSEE
 
  HAWAII   TEXAS
 
  IOWA   UTAH
 
  IDAHO   VERMONT
 
  ILLINOIS   VIRGINIA
 
  INDIANA   WASHINGTON
 
  KANSAS   WEST VIRGINIA
 
  KENTUCKY    
 
  LOUISIANA    
 
  MARYLAND    
 
  MICHIGAN    
 
  MINNESOTA    
 
  MISSOURI    
 
  MONTANA    
 
  NEBRASKA    
 
  NEW JERSEY    
 
  NEW YORK    

 
* As of 04/22/11

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257801.gif]

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257802.gif]

 



--------------------------------------------------------------------------------



 



OFFICE OF THE SECRETARY OF STATE
OF THE STATE OF COLORADO
CERTIFICATE
I, Scott Gessler, as the Secretary of State of the State of Colorado, hereby
certify that, according to the records of this office,
L. B. FOSTER COMPANY
is an entity formed or registered under the law of Pennsylvania has complied
with all applicable requirements of this office, and is in good standing with
this office. This entity has been assigned entity identification number
19981210627.
This certificate reflects facts established or disclosed by documents delivered
to this office on paper through 04/19/2011 that have been posted, and by
documents delivered to this office electronically through 04/22/2011 @ 07:22:26.
I have affixed hereto the Great Seal of the State of Colorado and duly
generated, executed, authenticated, issued, delivered and communicated this
official certificate at Denver, Colorado on 04/22/2011 @ 07:22:26 pursuant to
and in accordance with applicable law. This certificate is assigned Confirmation
Number 7927480.

         
(SEAL) [l42578l4257803.gif]
  (SIGNATURE) [l42578l4257804.gif]
 
Secretary of State of the State of Colorado    

***********************************End of
Certificate***********************************
Notice: A certificate issued electronically from the Colorado Secretary of
State’s Web site is fully and immediately valid and effective. However, as an
option, the issuance and validity of a certificate obtained electronically may
be established by visiting the Certificate Confirmation Page of the Secretary of
State’s Web site, http://www.sos.state.co.us/biz/CertificateSearchCriteria.do
entering the certificate’s confirmation number displayed on the certificate, and
following the instructions displayed. Confirming the issuance of a certificate
is merely optional and is not necessary to the valid and effective issuance of a
certificate. For more information, visit our Web site,
http://www.sos.state.co.us/click Business Center and select “Frequently Asked
Questions.”
CERT_GS_F Revised 08/20/2008

 



--------------------------------------------------------------------------------



 



PAGE 1        
Delaware
The First State
     I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO
HEREBY CERTIFY THAT A CERTIFICATE EVIDENCING THE CORPORATE EXISTENCE OF “L.B.
FOSTER COMPANY”, A CORPORATION DULY ORGANIZED UNDER THE LAWS OF THE STATE OF
PENNSYLVANIA, WAS RECEIVED AND FILED IN THIS OFFICE AS A FOREIGN CORPORATION ON
THE TWENTY-EIGHTH DAY OF MAY, A.D. 1998.
     AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CORPORATION IS QUALIFIED
TO DO BUSINESS UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING
AND HAS A LEGAL CORPORATE EXISTENCE NOT HAVING BEEN WITHDRAWN OR REVOKED, SO FAR
AS THE RECORDS OF THIS OFFICE SHOW AND IS DULY AUTHORIZED TO TRANSACT BUSINESS
IN THE STATE OF DELAWARE.

             
2901463   8360

110444919
  (SEAL) [l42578l4257805.gif]   /s/ Jeffrey W. Bullock
 
Jeffrey W. Bullock, Secretary of State
AUTHENTICATION: 8712044

DATE: 04-22-11                        

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257806.gif]

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257807.gif]

 



--------------------------------------------------------------------------------



 



(SEAL) [l42578l4257808.gif]
Department of Commerce and Consumer Affairs
CERTIFICATE OF GOOD STANDING
I, the undersigned Director of Commerce and Consumer Affairs of the State of
Hawaii, do hereby certify that
L. B. FOSTER COMPANY
incorporated under the laws of Pennsylvania
was duly registered to do business in Hawaii as a foreign corporation on
12/01/1998, and that, as far as the records of this Department reveal, has
complied with all of the provisions of the Hawaii Business Corporation Act,
regulating foreign profit corporations.

     
(SEAL) [l42578l4257809.gif]
  IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Department of Commerce and Consumer Affairs, at Honolulu, Hawaii.

Dated: April 22, 2011

(SIGNATURE) [l42578l4257810.gif]

Director of Commerce and Consumer Affairs

To check the authenticity of this certificate, please visit:
http://hbe.ehawaii.gov/documents/authenticate.html
Authentication Code: 96965-COGS_PDF-19669F1

 



--------------------------------------------------------------------------------



 



IOWA SECRETARY OF STATE
MATT SCHULTZ
(SEAl) [l42578l4257811.gif]
Date: 4/22/2011
CERTIFICATE OF AUTHORIZATION
Name: L. B. FOSTER COMPANY (490 FP — 223035)
Authorized date: 12/2/1998
Duration: PERPETUAL
State of Incorporation: PENNSYLVANIA
     I, Matt Schultz, Secretary of State of the State of Iowa, custodian of the
records of incorporations, certify that the corporation named on this
certificate is authorized to transact business in this state, that all fees
required by the Iowa Business Corporation Act have been paid by the corporation,
and that the most recent biennial corporate report required has been filed by
the Secretary of State.

     
Certificate ID: CS52864

To validate certificates visit:
www.sos.state.ia.us/ValidateCertificate
  -s- Matt Schultz [l42578l4257812.gif]

  Matt Schultz

  Iowa Secretary of State



 



--------------------------------------------------------------------------------



 



State of Idaho
Office of the Secretary of State
CERTIFICATE OF EXISTENCE
OF
L.B. FOSTER COMPANY
File Number C-127333
     I, BEN YSURSA, Secretary of State of the State of Idaho, hereby certify
that I am the custodian of the corporation records of this State.
     I FURTHER CERTIFY That the records of this office show that the above-named
corporation was incorporated under the laws of PENNSYLVANIA and filed to
transact business in Idaho on 1/28/1999.
     I FURTHER CERTIFY That the corporation is in goodstanding on the records of
this office.
Dated: 4/22/2011 7:54 AM

     
(SEAL) [l42578l4257813.gif]
  (SIGNATURE) [l42578l4257814.gif]
SECRETARY OF STATE

Authentic Access Idaho Document (
http://www.accessidaho.org/public/portal/authenticate.html )
Tag:b5ae5f5ff8d74087ab3bfd55a0806a86bccf63af8abea500f7b8c5c0b39b6b6b5000f2ec5d5b7972

 



--------------------------------------------------------------------------------



 



File Number 6000-959-7
(IMAGE) [l42578l4257815.gif]
To all to whom these Presents Shall Come, Greeting:
I, Jesse White, Secretary of State of the State of Illinois, do hereby certify
that
L.B. FOSTER COMPANY, INCORPORATED IN PENNSYLVANIA AND LICENSED TO TRANSACT
BUSINESS IN THIS STATE ON JUNE 22, 1998, APPEARS TO HAVE COMPLIED WITH ALL THE
PROVISIONS OF THE BUSINESS CORPORATION ACT OF THIS STATE RELATING TO THE PAYMENT
OF FRANCHISE TAXES, AND AS OF THIS DATE, IS A FOREIGN CORPORATION IN GOOD
STANDING AND AUTHORIZED TO TRANSACT BUSINESS IN THE STATE OF ILLINOIS.

     
(SEAL) [l42578l4257816.gif]
  In Testimony Whereof, I hereto set my hand and cause to be affixed the Great
Seal of the State of Illinois, this 22ND day of APRIL A.D. 2011        .

     
Authentication #: 1111200546
  (SEAL) [l42578l4257817.gif]
   Authenticate at: http://www.cyberdriveillinois.com
  SECRETARY OF STATE

 



--------------------------------------------------------------------------------



 



STATE OF INDIANA
OFFICE OF THE SECRETARY OF STATE
CERTIFICATE OF AUTHORIZATION
To Whom These Presents Come, Greetings:
I, Charles P. White, Secretary of State of Indiana, do hereby certify that I am,
by virtue of the laws of the State of Indiana, the custodian of the corporate
records, and proper official to execute this certificate.
I further certify that records of this office disclose that
L.B. FOSTER COMPANY
duly filed the requisite documents to commence business activities under the
laws of State of Indiana on May 29, 1998, and was in existence or authorized to
transact business in the State of Indiana on April 22, 2011.
I further certify this For-Profit Foreign Corporation has filed its most recent
report required by Indiana law with the Secretary of State, or is not yet
required to file such report, and that no notice of withdrawal, dissolution or
expiration has been filed or taken place.

     
(SEAL) [l42578l4257818.gif]
  In Witness Whereof, I have hereunto set my hand
and affixed the seal of the State of Indiana, at the
city of Indianapolis, this Twenty-Second Day of April,
2011.

-s- Charles P. White [l42578l4257819.gif]

Charles P. White, Secretary of State

1998051629 / 2011042292099

 



--------------------------------------------------------------------------------



 



     
STATE OF KANSAS
   
OFFICE OF
   
SECRETARY OF STATE
   
KRIS W. KOBACH
   

I, KRIS W. KOBACH, Secretary of State of the state of Kansas, do hereby certify,
that according to the records of this office.

     
Business Entity ID Number:
  2997484 
 
   
Entity Name:
  L.B. FOSTER COMPANY
 
   
Entity Type:
  FOREIGN FOR PROFIT
 
   
State of Organization:
  PA
 
   
Resident Agent:
  CORPORATION SERVICE COMPANY
 
   
Registered Office:
  200 SW 30TH STREET, TOPEKA, KS 66611

was filed in this office on March 23, 2001, and is in good standing, having
fully complied with all requirements of this office.
No information is available from this office regarding the financial condition,
business activity or practices of this entity.

     
(SEAL) [l42578l4257820.gif]
  In testimony whereof I execute this certificate and affix the seal of the
Secretary of State of the state of Kansas on this day of April 22, 2011

-s- Kris W. Kobach [l42578l4257821.gif]
KRIS W. KOBACH
SECRETARY OF STATE

Certificate ID: 429944 - To verify the validity of this certificate please visit
https://www.accesskansas.org/bess/flow/validate and enter the certificate ID
number.

 



--------------------------------------------------------------------------------



 



Commonwealth of Kentucky
Elaine N. Walker, Secretary of State

       
Elaine N. Walker
     
Secretary of State
     
P.O. Box 718
     
Frankfort, KY 40602-0718
    Certificate of Authorization
(502) 564-3490
     
http://www.sos.ky.gov
     

Authentication number 112535
Visit https://app.sos.ky.gov/ftshow/certvalidate.aspx to authenticate this
certificate.
     I, Elaine N. Walker, Secretary of State of the Commonwealth of Kentucky, do
hereby certify that according to the records in the Office of the Secretary of
State,
L.B. FOSTER COMPANY
, a corporation organized under the laws of the state of Pennsylvania, is
authorized to transact business in the Commonwealth of Kentucky, and received
the authority to transact business in Kentucky on May 29, 1998.
     I further certify that all fees and penalties owed to the Secretary of
State have been paid; that an application for certificate of withdrawal has not
been filed; and that the most recent annual report required by KRS 271B.16-220
has been delivered to the Secretary of State.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my Official
Seal at Frankfort, Kentucky, this 22nd day of April, 2011, in the 219th year of
the Commonwealth.

         
(SEAL) [l42578l4257822.gif]
   
/s/ Elaine N. Walker
 
Elaine N. Walker
Secretary of State
Commonwealth of Kentucky
112535/0457226    

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257823.gif]
L. B. FOSTER COMPANY
A corporation domiciled in PITTSBURGH, PENNSYLVANIA,
Filed charter and qualified to do business in this State on May 29, 1998,
I further certify that the records of this Office indicate the corporation has
paid all fees due the Secretary of State, and so far as the Office of the
Secretary of State is concerned is in good standing and is authorized to do
business in this State.
I further certify that this Certificate is not intended to reflect the financial
condition of this corporation since this information is not available from the
records of this Office.

     
In testimony whereof, I have hereunto set my hand and caused the Seal of my
Office to be affixed at the City of Baton Rouge on,

April 22, 2011
  (SEAL) [l42578l4257826.gif]
(LOGO) [l42578l4257824.gif]
  Certificate ID: 10160710#BRK73
(LOGO) [l42578l4257825.gif]
  To validate this certificate, visit the following web site, go to Commercial
Division, Certificate Validation, then follow the instructions displayed.
www.sos.louisiana.gov
Web 34646177F
   

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257827.gif]

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257828.gif]
This is to Certify That
L.B. FOSTER COMPANY
a(n) PENNSYLVANIA profit corporation, was validly authorized on November 30,
1998, to transact business in Michigan, and that said corporation holds a valid
certificate of authority to transact business in this state.
This certificate is issued pursuant to the provisions of 1972 PA 284, as
amended, to attest to the fact that the corporation is in good standing in
Michigan as of this date and is duly authorized to transact business in this
state any business of the character set forth in its application which a
domestic corporation formed under this act may lawfully conduct.
This certificate is in due form, made by me as the proper officer, and is
entitled to have full faith and credit given it in every court and office within
the United States.

     
 
  In testimony whereof, I have hereunto set my hand, in the City of Lansing,
this 22nd day of April, 2011.  
 
  (SIGNATURE) [l42578l4257829.gif]Director
 
  Bureau of Commercial Services

GOLD SEAL APPEARS ONLY ON ORIGINAL

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257830.gif]

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257831.gif]

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257832.gif]

 



--------------------------------------------------------------------------------



 



             
STATE OF
      (FLAG) [l42578l4257833.gif]   NEBRASKA
United States of America,
          State of Nebraska
  } ss.       Department of State
Lincoln, Nebraska

I, John A. Gale, Secretary of State of Nebraska do hereby certify;
L. B. FOSTER COMPANY
a Pennsylvania corporation, was duly authorized to transact business in this
state on October 23, 1998.
I further certify that no occupation taxes assessed are unpaid and no biennial
reports are delinquent; and said corporation is in existence as of the date of
this certificate.

     
In Testimony Whereof,
  I have hereunto set my hand and affixed the Great Seal of the State of
Nebraska on April 22, 2011.
 
  (SIGNATURE) [l42578l4257835.gif]  
 
  SECRETARY OF STATE
(SEAL) [l42578l4257834.gif]
  This certificate is not to be construed as an endorsement, recommendation, or
notice of approval of the entity’s financial condition or business activities
and practices.
 
   

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
SHORT FORM STANDING
L.B. FOSTER COMPANY
0100764528
I, the Treasurer of the State of New Jersey, do hereby certify that the
above-named Pennsylvania Foreign Profit Corporation was registered by this
office on November 30, 1998.
As of the date of this certificate, said business continues as an active
business in good standing in the State of New Jersey, and its Annual Reports are
current.
I further certify that the registered agent and registered office are:
Corporation Service Company
830 Bear Tavern Road
West Trenton, NJ 08628

     
(SEAL) [l42578l4257836.gif]
 
IN TESTIMONY WHEREOF, 1 have hereunto set my hand and affixed my Official Seal
at Trenton, this 22nd day of April, 2011
  (SIGNATURE) [l42578l4257837.gif]   Andrew P Sidamon-Eristoff    
Certification# 120222320


  State Treasurer
Verify this certificate at
   
https://www|.state.nj.us/TYTR_StandingCert/JSP/Verify_Cert.jsp
   

Page 1 of 1



--------------------------------------------------------------------------------



 



         
State of New York
Department of State
  }  ss:    

I hereby certify, that L.B. FOSTER COMPANY a PENNSYLVANIA corporation, filed an
Application for Authority to do business in the State of New York on 07/02/1998.
I further certify that so far as shown by the records of this Department, such
corporation is still authorized to do business in the State of New York.
The Biennial Statement is past due.
***

     
(SEAL) [l42578l4257838.gif]
  Witness my hand and the official seal of the Department of State at the City
of Albany, this 21st day of April two thousand and eleven.   (DANIEL SHAPIRO)
[l42578l4257839.gif]       Daniel Shapiro   First Deputy Secretary of State  
201104220138 * 45
   

 



--------------------------------------------------------------------------------



 



     
(LOGO) [l42578l4257840.gif]
 
NORTH CAROLINA
Department of the Secretary of State

CERTIFICATE OF AUTHORIZATION
     I, Elaine F. Marshall, Secretary of State of the State of North Carolina,
do hereby certify that
L. B. FOSTER COMPANY
     a corporation organized under the laws of Pennsylvania was authorized to
transact business in the State of North Carolina by issuance of a certificate of
authority on the 4th day of March, 2011.
     I FURTHER certify that the said corporation’s certificate of authority is
not suspended for failure to comply with the Revenue Act of the State of North
Carolina; that the said corporation’s certificate of authority is not revoked
for failure to comply with the provisions of the North Carolina Business
Corporation Act; that its most recent annual report required by G.S. 55-16-22
has been delivered to the Secretary of State; and that a certificate of
withdrawal has not been issued in the name of the said corporation as of the
date of this certificate.

     
(LOGO) [l42578l4257841.gif]
  IN WITNESS WHEREOF. I have hereunto set my hand and affixed my official seal
at the City of Raleigh, this 22nd day of April, 2011.   (SIGNATURE)
[l42578l4257842.gif]  
Certification# 91583314-1 Reference# 10575481- Page: 1 of 1
Verify this certificate online at www.secretary.state.nc.us/verification
 
Secretary of State

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l42578107.gif]

 



--------------------------------------------------------------------------------



 



United States of America
State of Ohio
Office of the Secretary of State
I, Jon Husted, do hereby certify that I am the duly elected, qualified and
present acting Secretary of State for the State of Ohio, and as such have
custody of the records of Ohio and Foreign business entities; that said records
show L.B. FOSTER COMPANY, a Pennsylvania corporation, having qualified to do
business within the State of Ohio on June 19, 1998 under License No. 1009580 is
currently in GOOD STANDING upon the records of this office.

     
(SEAL) [l42578l4257843.gif]
  Witness my hand and the seal of the
Secretary of State at Columbus, Ohio
this 22nd day of April, A.D. 2011
(SIGNATURE) [l42578l4257844.gif]
Ohio Secretary of State

Validation Number: V2011112AE0350

 



--------------------------------------------------------------------------------



 



CERTIFICATE
State of Oregon
OFFICE OF THE SECRETARY OF STATE
Corporation Division
I, KATE BROWN, Secretary of State of Oregon, and Custodian of the Seal of said
State, do hereby certify:
A Business Corporation
incorporated under the laws of
Pennsylvania
was authorized to transact business in Oregon
as
L. B. FOSTER COMPANY
on
May 28, 1998.
I further certify that
L. B. FOSTER COMPANY
is active on the records of the Corporation Division as of
the date of this certificate.

     
(SEAL) [l42578l4257845.gif]
  In Testimony Whereof, I have hereunto set
my hand and affixed hereto the Seal of the
State of Oregon.

            KATE BROWN, Secretary of State
      By /s/ Tange L. Auterson     Tange L. Auterson       April 22, 2011     

Come visit us on the internet at http://www.filinginoregon.com
FAX (503) 378-4381

1301



--------------------------------------------------------------------------------



 



COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF STATE
APRIL 22, 2011
TO ALL WHOM THESE PRESENTS SHALL COME, GREETING:
I DO HEREBY CERTIFY THAT,
L. B. FOSTER COMPANY
Is duly incorporated as a Pennsylvania Corporation under the laws of the
Commonwealth of Pennsylvania and remains a subsisting corporation so far as the
records of this office show, as of the date herein.
I DO FURTHER CERTIFY THAT, This Certificate of Good Standing shall not imply
that all fees, taxes, and penalties owed to the Commonwealth of Pennsylvania are
paid.

     
(SEAL) [l42578l4257846.gif]
  IN TESTIMONY WHEREOF, I have
hereunto set my hand and caused
the Seal of the Secretary’s Office to
be affixed, the day and year above written.

            (SIGNATURE) [l42578l4257847.gif]
Acting Secretary of the Commonwealth

Certification Number: 9477670-1
Verify this certificate online at
http://www.corporations.state.pa.us/corp/soskb/verify.asp

 



--------------------------------------------------------------------------------



 



     
(SEAL) [l42578l4257848.gif]
  STATE OF TENNESSEE
Tre Hargett, Secretary of State
Division of Business Services
William R. Snodgrass Tower
312 Rosa L. Parks AVE, 6th FL
Nashville, TN 37243-1102

         
CFS
      April 25, 2011
992 DAVIDSON DRIVE
       
SUITE B
       
Nashville, TN 37205
       
 
        Request Type: Certificate of Existence/Authorization   Issuance Date:
04/25/2011 Request #: 0036899   Copies Requested: 1

Document Receipt

             
Receipt #: 457857
  Filing Fee:   $ 20.00  
Payment-Account - CFS, NASHVILLE, TN
      $ 20.00  

         
Regarding: L.B. FOSTER COMPANY
       
Filing Type: Corporation For-Profit - Foreign
  Control #:   361351
Formation/Qualification Date: 12/01/1998
  Date Formed:   04/15/1998
Status: Active
  Formation Locale:   Pennsylvania
Duration Term: Perpetual
  Inactive Date:    

CERTIFICATE OF AUTHORIZATION
I, Tre Hargett, Secretary of State of the State of Tennessee, do hereby certify
that effective as of the issuance date noted above
L.B. FOSTER COMPANY
 
* a Corporation formed in the jurisdiction set forth above, is authorized to
transact business in this State;
* has paid all fees, taxes and penalties owed to this State (as reflected in the
records of the Secretary of State and the Department of Revenue)
   which affect the existence/authorization of the business;
* has filed the most recent corporation annual report required with this office;
* has appointed a registered agent and registered office in this State;
* has not filed an Application for Certificate of Withdrawal.

     
 
  -s- Tre Hargett [l42578l4257849.gif]
 
  Tre Hargett
 
  Secretary of State
Processed By: Nichole Hambrick
   

Phone 615-741-6488 * Fax (615) 741-7310 * Website: http://tnbear.tn.gov/

 



--------------------------------------------------------------------------------



 



         
Corporations Section
P.O.Box 13697
Austin. Texas 78711-3697
  (SEAL) [l42578l4257850.gif]   Hope Andrade
Secretary of State

Office of the Secretary of State
Certificate of Fact
The undersigned, as Secretary of State of Texas, does hereby certify that the
document, Application For Certificate Of Authority for L.B. FOSTER COMPANY (file
number 12124906), a PENNSYLVANIA, USA, Foreign For-Profit Corporation, was filed
in this office on May 28, 1998.
It is further certified that the entity status in Texas is in existence.
In testimony whereof, I have hereunto signed my name
officially and caused to be impressed hereon the Seal of
State at my office in Austin, Texas on April 22, 2011.

     
(SEAL) [l42578l4257851.gif]
  -s- Hope Andrade [l42578l4257852.gif]
Hope Andrade
Secretary of State

         
 
  Come visit us on the internet at http:www.sos.state.tx.us    
Phone: (512) 463-5555
  Fax:(512)463-5709   Dial: 7-1-1 for Relay Services
Prepared by: SOS-WEB
  TID: 10264   Document: 365190870004

 



--------------------------------------------------------------------------------



 



         
(SEAL) [l42578l4257853.gif]
  Utah Department of Commerce
Division of Corporations & Commercial Code
160 East 300 South, 2nd Floor, PO Box 146705
Salt Lake City, UT 84114-6705
Service Center: (801) 530-4849
Toll Free: (877) 526-3994 Utah Residents
Fax: (801) 530-6438
Web Site: http://www.commerce.utah.gov    

04/22/2011
1420475-014304222011-3439695
CERTIFICATE OF EXISTENCE

     
Registration Number:
  1420475-0143
Business Name:
  L.B. FOSTER COMPANY
Registered Date:
  August 18, 1998
Entity Type:
  Corporation - Foreign - Profit
Current Status:
  Good Standing

     The Division of Corporations and Commercial Code of the State of Utah,
custodian of the records of business registrations, certifies that the business
entity on this certificate is authorized to transact business and was duly
registered under the laws of the State of Utah. The Division also certifies that
this entity has paid all fees and penalties owed to this state; its most recent
annual report has been filed by the Division (unless Delinquent); and, that
Articles of Dissolution have not been filed.

      (SEAL) [l42578l4257854.gif]   -s- Kathy Berg [l42578l4257855.gif]
Kathy Berg
Director
Division of Corporations and Commercial Code



Page 1 of 1



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257856.gif]

STATE OF VERMONT OFFICE OF SECRETARY OF STATE Certificate of Good Standing I,
James C. Condos, Vermont Secretary of State, do hereby certify that according to
the records of this office L.B. FOSTER COMPANY a            corporation formed
under the laws of the State of Pennsylvania was filed for record in this office
on September 01, 2004 I further certify that the corporation has perpetual
duration, that its most recent annual report is on file, and, as of this date,
articles of dissolution/withdrawal have not been filed. April 22, 2011 Given
under my hand and the seal of the State of Vermont, at Montpelier, the State
Capital James C. Condos Secretary of State



 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257857.gif]
I Certify the Following from the Records of the Commission:
L.B. FOSTER COMPANY, a corporation incorporated under the laws of PENNSYLVANIA
is authorized to transact business in Virginia and is in good standing. It
obtained a certificate of authority from the Commission on June 18, 1998.
Nothing more is hereby certified.

     
(STAMP) [l42578l4257858.gif]
  Signed and Sealed at Richmond on this Date:
April 22, 2011


/s/ Joel H. Peck

Joel H. Peck, Clerk of the Commission



 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257859.gif]

Secretary or State I, SAM REED, Secretary of State of the State of Washington
and custodian of its seal, hereby issue this CERTIFICATE OF
EXISTENCE/AUTHORIZATION OF L. B. FOSTER COMPANY I FURTHER CERTIFY that the
records on file in this office show that the above named Profit Corporation was
formed under the laws of the State of PA and was issued a Certificate Of
Authority in Washington on 5/29/1998. I            FURTHER CERTIFY that as of
the date of this certificate, L. B. FOSTER COMPANY remains active and has
complied with the filing requirements of this office. Date: April 22,2011 UBI:
601-879-257 Given under my hand and the Seal of the State of Washington at
Olympia. the Slate Capital Sum Reed. Secretary of .Slate

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257860.gif]
I, Natalie E. Tennant, Secretary of State of the
State of West Virginia, hereby certify that
L. B. FOSTER COMPANY
a corporation formed under the laws of Pennsylvania filed an application to be
registered as a foreign corporation authorizing it to transact business in West
Virginia. The application was found to conform to law and a “Certificate of
Authority” was issued fay the West Virginia Secretary of State on June 01, 1998.
I further certify that the corporation has not been revoked by the State of West
Virginia nor has a Certificate of Withdrawal been issued to the corporation by
the West Virginia Secretary of State.
Accordingly, I hereby issue this
CERTIFICATE OF AUTHORIZATION

     
(STAMP) [l42578l4257861.gif]
  Given under my hand and the
Great Seal of the State of
West Virginia on this day of
April 22, 2011

                  /s/ Natalie E. Tennant       Secretary of State          

 



--------------------------------------------------------------------------------



 



         
 
  STATE QUALIFICATIONS   SCHEDULE 6.1.1
 
  CXT INCORPORATED*    

STATE OF INCORPORATION — DELAWARE

     
 
  ALASKA
 
   
 
  CALIFORNIA
 
   
 
  DELAWARE
 
   
 
  FLORIDA
 
   
 
  IDAHO
 
   
 
  KANSAS
 
   
 
  NEBRASKA
 
   
 
  NEVADA* *
 
   
 
  NEW JERSEY
 
   
 
  OREGON
 
   
 
  PENNSYLVANIA
 
   
 
  TEXAS
 
   
 
  UTAH
 
   
 
  WASHINGTON

 

*   AS OF 04/22/11   **   due to CXT INC. already in use, CXT Precast Products
was registered.

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257862.gif]

State of Alaska Department of Commerce, Community, and Economic Development
CERTIFICATE OF GOOD STANDING THE UNDERSIGNED, as Commissioner of Commerce,
Community, and Economic Development of the State of Alaska, and custodian of
corporation records for said state, hereby certifies that CXT INCORPORATED a
Business Corporation using in Alaska the name CXT Incorporated Alaska Entity #
116119 a DELAWARE entity was created under the laws of this State on the 14th
day of May, 2008, and is in good standing, having fully complied with all
requirements of this office. IN TESTIMONY WHEREOF, I execute this certificate
and of Alaska on the 22nd day Certification Number: 504360-1 Verify this
certificate online at https://myalaska.state.ak.us/business/soskb/veriry.asp

 



--------------------------------------------------------------------------------



 



State of California
Secretary of State
CERTIFICATE OF STATUS
ENTITY NAME:
     CXT INCORPORATED

     
FILE NUMBER:
  C1956172
REGISTRATION DATE:
  12/28/1995
TYPE:
  FOREIGN CORPORATION
JURISDICTION:
  DELAWARE
STATUS :
  ACTIVE (GOOD STANDING)

I, DEBRA BOWEN, Secretary of State of the State of California, hereby certify:
The records of this office indicate the entity is qualified to transact
intrastate business in the State of California.
No information is available from this office regarding the financial condition,
business activities or practices of the entity.

          IN WITNESS WHEREOF, I execute this certificate and affix the Great
Seal of the State of California this day of April 22, 2011.
(LOGO) [l42578l4257863.gif]
      -s- Debra Bowen [l42578l4257864.gif]   DEBRA BOWEN
Secretary of State  

      NP-25 (REV 1/2007)   MMS
OSP 06 8973

 



--------------------------------------------------------------------------------



 



PAGE 1
Delaware
The First State
     I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO
HEREBY CERTIFY “CXT INCORPORATED” IS DULY INCORPORATED UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE SO
FAR AS THE RECORDS OF THIS OFFICE SHOW, AS OF THE TWENTY-SECOND DAY OF APRIL,
A.D. 2011.
     AND I DO HEREBY FURTHER CERTIFY THAT THE SAID “CXT INCORPORATED” WAS
INCORPORATED ON THE SIXTEENTH DAY OF OCTOBER, A.D. 1990.
     AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO
DATE.
     AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO
DATE.

     
 
  Jeffrey W. Bullock
 
 Jeffrey W. Bullock, Secretary of State

         
2244003 8300
  (LOGO) [l42578l4257865.gif]   AUTHENTICATION: 8712065
110444973
    DATE: 04-22-11

 



--------------------------------------------------------------------------------



 



(FULL PAGE TEXT MATTER) [l42578l4257866.gif]

State of Florida Department of State I certify from the records of this office
that CXT INCORPORATED is a corporation organized under the laws of Delaware,
authorized to transact business in the State of Florida, qualified on March 30,
2009. The document number of this corporation is F09000001348. I further certify
that said corporation has paid all fees due this office through December 31,
2011, that its most recent annual report was filed on April 18,2011, and its
status is active. I further certify that said corporation has not filed a
Certificate of Withdrawal. Given under my hand and the Great Seal of Florida, at
Tallahassee, the Capital, this the Twenty Second day of April, 2011Secretary of
State Authentication ID: 000203679830-042211-F09000001348 To authenticate this
certificate.visit the following site, enter this ID, and then follow the
instructions displayed. https://efile.sunbiz.org/certauthver.html

 



--------------------------------------------------------------------------------



 



State of Idaho
Office of the Secretary of State
CERTIFICATE OF EXISTENCE
OF
CXT INCORPORATED
File Number C-l28880
     I, BEN YSURSA, Secretary of State of the State of Idaho, hereby certify
that I am the custodian of the corporation records of this State.
     I FURTHER CERTIFY That the records of this office show that the above-named
corporation was incorporated under the laws of DELAWARE and filed to transact
business in Idaho on 5/14/1999.
     I FURTHER CERTIFY That the corporation is in goodstanding on the records of
this office.
Dated: 4/22/2011 7:30 AM

     
(LOGO) [l42578l4257867.gif]
  (LOGO) [l42578l4257868.gif]   SECRETARY OF STATE

Authentic Access Idaho Document (
http://www.accessidaho.org/public/portal/authenticate.html)
Tag:
b5ae5f5ff8d74087ae8fe7e5b329a4aa52df58b5384a2bda92c20cOe7d527a61d3824b08e984f4a6

 



--------------------------------------------------------------------------------



 



STATE OF KANSAS
          OFFICE OF
SECRETARY OF STATE
KRIS W. KOBACH
I, KRIS W. KOBACH, Secretary of State of the state of Kansas, do hereby certify,
that according to the records of this office.
Business Entity ID Number: 3945631
Entity Name: CXT INCORPORATED
Entity Type: FOREIGN FOR PROFIT
State of Organization: DE
Resident Agent: CORPORATION SERVICE COMPANY
Registered Office: 200 SW 30TH STREET, TOPEKA, KS 66611
was filed in this office on June 07, 2006, and is in good standing, having fully
complied with all requirements of this office.
No information is available from this office regarding the financial condition,
business activity or practices of this entity.

     
 
  In testimony whereof I execute this certificate and affix
the seal of the Secretary of State of the state of Kansas
on this day of April 22, 2011      
(SEAL) [l42578l4257869.gif]
      (SIGNATURE) [l42578l4257870.gif]   KRIS W. KOBACH
SECRETARY OF STATE

Certificate ID: 429945 - To verify the validity of this certificate please visit
https://www.accesskansas.org/bess/flow/validate and enter the certificate ID
number.

 



--------------------------------------------------------------------------------



 



                 
STATE OF
              NEBRASKA
 
               
United States of America,
State of Nebraska
  }

  SS.

  (LOGO) [l42578l4257871.gif]   Department of State

              Lincoln, Nebraska

I, John A. Gale, Secretary of State of Nebraska do hereby certify;
CXT INCORPORATED
a Delaware corporation, was duly authorized to transact business in this state
on March 10, 1998.
I further certify that no occupation taxes assessed are unpaid and no biennial
reports are delinquent; and said corporation is in existence as of the date of
this certificate.

     
In Testimony Whereof,
  I have hereunto set my hand and affixed the Great Seal of the State of
Nebraska on April 22, 2011.        
(LOGO) [l42578l4257872.gif]
      (SIGNATURE) [l42578l4257873.gif]   SECRETARY OF STATE       This
certificate is not to be construed as an endorsement, recommendation,
or notice of approval of the entity’s financial condition or business activities
and practices.

 



--------------------------------------------------------------------------------



 



(FULL PAGE TEXT MATTER AND LOGO) [l42578l4257874.gif]

CERTIFICATE OF EXISTENCE WITH STATUS IN GOOD STANDING I, ROSS MILLER, the duly
elected and qualified Nevada Secretary of State, do hereby certify that I am, by
the laws of said State, the custodian of the records relating to filings by
corporations, non-profit corporations, corporation soles, limited-liability
companies, limited partnerships, limited-liability partnerships and business
trusts pursuant to Title 7 of the Nevada Revised Statutes which are either
presently in a status of good standing or were in good standing for a time
period subsequent of 1976 and am the proper officer to execute this certificate.
I further certify that the records of the Nevada Secretary of State, at the date
of this certificate, evidence, CXT PRECAST PRODUCTS, as a corporation duly
organized under the laws of Delaware and existing under and by virtue of the
laws of the State of Nevada since November 12,2008, and is in good standing in
this state. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the
Great Seal of State, at my office on April 25,2011. ROSS MILLER Secretary of
State Electronic Certificate Certificate Number: C20110425-0181 You may verify
this electronic certificate online at http://www.nvsos.gov/

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
SHORT FORM STANDING
CXT INCORPORATED
0100979480
I, the Treasurer of the State of New Jersey, do hereby certify that the
above-named Delaware Foreign Profit Corporation was registered by this office on
May 8, 2007.
As of the date of this certificate, said business continues as an active
business in the State of New Jersey. Annual Reports are outstanding for the
following year(s):
2010
I further certify that the registered agent and registered office are:
Corporation Service Company
830 Bear Tavern Road
West Trenton, NJ 08628

     
 
  IN TESTIMONY WHEREOF, I have
hereunto set my hand and affixed my Official Seal at Trenton, this 22nd day of
April, 2011        
(LOGO) [l42578l4257875.gif]
      -s- Andrew P Sidamon-Eristoff [l42578l4257876.gif]
 
  Andrew P Sidamon-Eristoff
Certification# 120221736
  State Treasurer
 
   
Verify this certificate at
   
https://wwwl .state.nj.us/TYTR_StandingCert/JSP/Verify Cert.jsp
   

Page 1 of 1



--------------------------------------------------------------------------------



 



CERTIFICATE
State of Oregon
OFFICE OF THE SECRETARY OF STATE
Corporation Division
I, KATE BROWN, Secretary of State of Oregon, and Custodian of the Seal of said
State, do hereby certify:
A Business Corporation
incorporated under the laws of
Delaware
was authorized to transact business in Oregon
as
CXT INCORPORATED
on
August 20,1993.
I further certify that
CXT INCORPORATED
is active on the records of the Corporation Division as of the date of this
certificate.

                  In Testimony Whereof, I have hereunto set my hand and affixed
    hereto the Seal of the
State of Oregon
 
            (LOGO) [l42578l4257877.gif]   KATE BROWN, Secretary of State
 
  By:   /s/ Tange L. Auterson
 
 Tange L. Auterson    
 
      April 22, 2011    

Come visit us on the internet at http://www.filinginoregon.com
FAX (503) 378-4381
1301

 



--------------------------------------------------------------------------------



 



COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF STATE
APRIL 25, 2011
TO ALL WHOM THESE PRESENTS SHALL COME, GREETING:
I DO HEREBY CERTIFY THAT,
CXT INCORPORATED
is duly qualified as a Foreign Corporation under the laws of the Commonwealth of
Pennsylvania and remains a subsisting corporation so far as the records of this
office show, as of the date herein.
I DO FURTHER CERTIFY THAT, This Certificate of Good Standing shall not imply
that all fees, taxes, and penalties owed to the Commonwealth of Pennsylvania are
paid.

     
 
  IN TESTIMONY WHEREOF, I have hereunto set my hand and caused the Seal of the
Secretary’s Office to be affixed, the day and year above written.
 
   
(LOGO) [l42578l4257878.gif]
 
(SIGNATURE) [l42578l4257879.gif]
 
 Acting Secretary of the Commonwealth

Certification Number: 9481668-1
Verify this certificate online at
http://www.corporations.state.pa.us/corp/soskb/verify.asp

 



--------------------------------------------------------------------------------



 



         
Corporations Section
      Hope Andrade
P.O.Box 13697
      Secretary of State
Austin. Texas 78711-3697
  (LOGO) [l42578l4257880.gif]    

Office of the Secretary of State
Certificate of Fact
The undersigned, as Secretary of State of Texas, does hereby certify that the
document, Application for Certificate of Authority for CXT Incorporated (file
number 800086599), a DELAWARE, USA, Foreign For-Profit Corporation, was filed in
this office on May 22, 2002.
It is further certified that the entity status in Texas is in existence.

     
 
  In testimony whereof, I have hereunto signed my name officially and caused to
be impressed hereon the Seal of State at my office in Austin, Texas on April 22,
2011.        
(LOGO) [l42578l4257881.gif]
   

  (SIGNATURE) [l42578l4257882.gif]
 
  Hope Andrade
 
  Secretary of State

         
 
  Come visit us on the internet at http: www.sos.state.tx.us    
Phone: (512) 463-5555
  Fax:  (512) 463-5709   Dial: 7-1-1 for Relay Services
Prepared by: SOS-WEB
  TID: 10264   Document: 365190870004

 



--------------------------------------------------------------------------------



 



         
() [l42578l4257883.gif]
  Utah Department of Commerce
Division of Corporations & Commercial Code
160 East 300 South, 2nd Floor, PO Box 146705
Salt Lake City, UT 84114-6705
Service Center: (801) 530-4849
Toll Free: (877) 526-3994 Utah Residents
Fax: (801) 530-6438
Web Site: http://www.commerce.utah.gov    

04/22/2011
1213350-014304222011 -95510
CERTIFICATE OF EXISTENCE

     
Registration Number:
  1213350-0143
Business Name:
  CXT INCORPORATED
Registered Date:
  April 12, 1993
Entity Type:
  Corporation - Foreign - Profit
Current Status:
  Good Standing

     The Division of Corporations and Commercial Code of the State of Utah,
custodian of the records of business registrations, certifies that the business
entity on this certificate is authorized to transact business and was duly
registered under the laws of the State of Utah. The Division also certifies that
this entity has paid all fees and penalties owed to this state; its most recent
annual report has been filed by the Division (unless Delinquent); and, that
Articles of Dissolution have not been filed.

     
() [l42578l4257884.gif]
  () [l42578l4257885.gif]
Kathy Berg
Director
Division of Corporations and Commercial Code

 



--------------------------------------------------------------------------------



 



() [l42578l4257886.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.1
STATE QUALIFICATIONS
PORTEC RAIL PRODUCTS, INC.
STATE OF INCORPORATION - WEST VIRGINIA

         
 
  FLORIDA    
 
  NEBRASKA    
 
  NORTH CAROLINA    
 
  PENNSYLVANIA*    
 
  WASHINGTON    
 
  WEST VIRGINIA    

 



--------------------------------------------------------------------------------



 



() [l42578l4257887.gif]

 



--------------------------------------------------------------------------------



 



             
STATE OF
      () [l42578l4257888.gif]   NEBRASKA
United States of America,
} ss.         Department of State
State of Nebraska
      Lincoln, Nebraska

I, John A. Gale, Secretary of State of Nebraska do hereby certify;
PORTEC RAIL PRODUCTS, INC.
a West Virginia corporation, was duly authorized to transact business in this
state on September 27, 2010.
I further certify that no occupation taxes assessed are unpaid and no biennial
reports are delinquent; and said corporation is in existence as of the date of
this certificate.

     
In Testimony Whereof,
 
I have hereunto set my hand and
affixed the Great Seal of the State
of Nebraska on April 22, 2011.

         
() [l42578l4257889.gif]
  () [l42578l4257890.gif]
SECRETARY OF STATE    

     
 
 
This certificate is not to be construed as an endorsement,
recommendation, or notice of approval of the entity’s
financial condition or business activities and practices.


 



--------------------------------------------------------------------------------



 



         
() [l42578l4257891.gif]
  NORTH CAROLINA

      Department of the Secretary of State    

CERTIFICATE OF AUTHORIZATION
     I, Elaine F. Marshall, Secretary of State of the State of North Carolina,
do hereby certify that
PORTEC RAIL PRODUCTS, INC.
     a corporation organized under the laws of West Virginia was authorized to
transact business in the State of North Carolina by issuance of a certificate of
authority on the 13th day of August, 2009.
     I FURTHER certify that the said corporation’s certificate of authority is
not suspended for failure to comply with the Revenue Act of the State of North
Carolina; that the said corporation’s certificate of authority is not revoked
for failure to comply with the provisions of the North Carolina Business
Corporation Act; that its most recent annual report required by G.S. 55-16-22
has been delivered to the Secretary of State; and that a certificate of
withdrawal has not been issued in the name of the said corporation as of the
date of this certificate.

     
() [l42578l4257892.gif]
 
IN WITNESS WHEREOF. I have hereunto set
my hand and affixed my official seal at the City
of Raleigh, this 22nd day of April, 2011.

     
 
  () [l42578l4257893.gif]
Certification# 91583551-1 Reference# 10575550- Page: 1 of 1
  Secretary of State
Verify this certificate online at www.secretary.state.nc.us/verification
   

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257894.gif]

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l4257895.gif]
I, Natalie E. Tennant, Secretary of State of the
State of West Virginia, herby certify that
PORTEC RAIL PRODUCTS, INC.
was incorporated under the laws of West Virginia and a Certificate of
Incorporation was issued by the West Virginia Secretary of State’s Office on
October 15, 1997.
I further certify that the corporation has not been revoked by the State of West
Virginia nor has the West Virginia Secretary of State issued a Certificate of
Dissolution to the corporation.
Accordingly, I hereby issue this
CERTIFICATE OF EXISTENCE

         
(SEAL) [l42578l4257896.gif]
  Given under my hand and the
Great Seal of the State of
West Virginia on this day of
April 14, 2011    
 
  /s/ Natalie E. Tennant
 
   
 
  Secretary of State    

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.1
STATE QUALIFICATIONS
SALIENT SYSTEMS, INC.
STATE OF INCORPORATION - OHIO
OHIO

 



--------------------------------------------------------------------------------



 



United States of America
State of Ohio
Office of the Secretary of State
I, Jon Husted, do hereby certify that I am the duly elected, qualified and
present
acting Secretary of State for the State of Ohio, and as such have custody of the
records of Ohio and Foreign business entities; that said records show SALIENT
SYSTEMS, INC., an Ohio corporation, Charter No. 1476909, having its principal
location in Dublin, County of Franklin, was incorporated on July 16, 2004 and is
currently in GOOD STANDING upon the records of this office.

     
(SIGNATURE) [l42578l4257897.gif]
  Witness my hand and the seal of the
Secretary of State at Columbus, Ohio
this 13th day of April, A.D. 2011
() [l42578l4257898.gif]
Ohio Secretary of State

Validation Number: V2011103A70059



 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.1
STATE QUALIFICATIONS
PORTEC, RAIL PRODUCTS LTD.
INCORPORATION - PROVIDENCE OF QUEBEC
QUEBEC, CANADA

 



--------------------------------------------------------------------------------



 



REZ-130 (2010-10)
(LOGO) [l42578l4257899.gif]
Certificat d’attestation
Loi sur la publicité légale des entreprises
J’atteste que
PORTEC, PRODUITS FERROVIAIRES LTÉE
et sa ou ses versions
PORTEC, RAIL PRODUCTS LTD

•   est immatriculée depuis le 26 mai 1995.   •   n’est pas en défaut de déposer
une déclaration de mise à jour annueiie.   •   n’est pas en défaut de se
conformer à une demande qui iul a été faite en vertu de l’article 73.   •  
n’est pas en voie de dissolution.   •   n’est pas radiée.

Numéro de certification : 283359431
Le numéro de certification ci-dessus vous permet de consulter en tout temps ce
document certifié à partir du service en iigne «Vérifier un numéro de
certification» du Registraire des entreprises.

     
(LOGO) [l42578l42578100.gif]
  Déposé au registre le 21 avril 2011 sous le
numéro d’entreprise du Québec 1144695112.

(NUMBER) [l42578l42578102.gif]
(SIGNATURE) [l42578l42578101.gif]
Regisiraire des entreprises

 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l42578103.gif]

Certificate of Compliance            Certificat de conformity Canada Bus/ness
Corporations Act            Lai canactfenne aw l9s socletas par actions 8.283.1
art 283.1 PORTEC, RAIL PRODUCTS LTD. PORTEC. PRODUITS FERROVIAIRES LTEE
Corporate name / Denomination sociale 310256-4 Corporolion number / Numiro dc
socidld

I HEREBY CERTIFY that the corporation JE CERTJFJE, par ib prisente, que la
socie“t£ ci- named above: dessus mentionne’e : • exists underlie Canada Business
• existe en vertu de la Lot canadienne Corporations Act; sur les soctet&s par
actions; • has filed the required annual returns; and • a depose les rapports
annuels exiges; et • has paid all prescribed fees required. • a acquitte’les
droits presents. Aissa Aomari Depuly Director / Direcleur adjoint 2011-04-21
lssuimcVdate (YYYY-MM-DD) Date demission (AAAA-MM-JJ)

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1.1
STATE QUALIFICATIONS
KELSAN TECHNOLOGIES CORP.
INCORPORATION — PROVIDENCE OF BRITISH COLUMBIA
BRITISH COLUMBIA, CANADA



 



--------------------------------------------------------------------------------



 



(LOGO) [l42578l42578104.gif]   Number: A0064145

CERTIFICATE
OF
GOOD STANDING
BUSINESS CORPORATIONS ACT
I Hereby Certify that, according to the corporate register maintained by me,
KELSAN TECHNOLOGIES CORP. is registered as an amalgamated extraprovincial
company under the laws of the Province of British Columbia and is, with respect
to the filing of annual reports, in good standing.

     
(SEAL) [l42578l42578105.gif]
  Issued under my hand at Victoria, British Columbia
On April 20, 2011
-s- Ron Townshend [l42578l42578106.gif]
RON TOWNSHEND
Registrar of Companies
Province of British Columbia
Canada



 



--------------------------------------------------------------------------------



 



(IMAGE) [l42578l42578108.gif]

Certificate of Compliance            Certificat de conformity Canada Business
Corporatlons Act Loi canadlenne sur les soclAUs par actions 3.263.1 ait. 263.1
KELSAN TECHNOLOGIES CORP. Cwporale name / Denomination sociale 427412-1
Corporation number / Numlro de socteli I HEREBY CERTIFY that the corporation JE
CERTIF1E, par la presente, que la socieli ci- named above: dessus mentionne’e: •
exists under the Canada Business • existe en vertu de la Lot canadlenne
Corporations Act; sur les socletes par actions; • has filed the required annual
returns; and • a depose les rapports annuals exiges; et • has paid all
prescribed fees required. • a acquittd les droits presents. ATssa Aomarl Deputy
Director/ Dircctcur adjoint 2011-04-20 Issuance date (YYYYY-MM-Dl))” Date
d’dmission (AAAA-MM-JJ)

 



--------------------------------------------------------------------------------



 



L. B. Foster Company
Subsidiaries
Schedule 6.1.2

          Entity Name   Jurisdiction of Organization   Equity Interest
CXT Incorporated
  Delaware, USA   100% of shares of common stock owned by L. B. Foster Company
Coal Train Holdings, Inc.
  Delaware, USA   100% of shares of common stock owned by L. B. Foster Company
Portec Rail Products, Inc.
  West Virginia, USA   100% of shares of common stock owned by L. B. Foster
Company
Salient Systems, Inc.
  Ohio, USA   100% of shares of common stock owned by Portec Rail Products, Inc
Portec Rail Nova Scotia Company
  Canada   100% of shares of common stock owned by Portec Rail Products, Inc
Portec Rail Products, Ltd.
  Canada   100% of shares of common stock owned by Portec Rail Nova Scotia
Company
Kelsan Technologies Corporation
  Canada   100% of shares of common stock owned by Portec Rail Products, Ltd
Portec Rail Products (UK) Ltd.
  England   100% of shares of common stock owned by Portec Rail Products, Inc
Coronet Rail Limited
  England   100% of shares of common stock owned by Portec Rail Products
(UK) Ltd
Kelsan Technologies (Europe) Ltd.
  England   100% of shares of common stock owned by Portec Rail Products
(UK) Ltd

 



--------------------------------------------------------------------------------



 



L. B. Foster Company
Environmental Disclosures
Schedule 6.1.14
Plaintiff — Niagara Mohawk Power Corporation
In July 1999, Portec, Inc., the predecessor of Portec Rail Products, was named
as a defendant in Niagara Mohawk Power Corporation v. Chevron, et al. venued in
the United States District Court, Northern District of New York. The plaintiff,
Niagara Mohawk Power Corporation (“Niagara Mohawk”) is seeking contribution from
nine named defendants for costs it has incurred, and is expected to incur, in
connection with the environmental remediation of property located in Troy, New
York under the Comprehensive Environmental Response, Compensation and Liability
Act, also known as “CERCLA” or “Superfund,” and other causes of action. The
basis of the action stems from Niagara Mohawk’s agreement with the New York
State Department of Environmental Conservation, pursuant to an Order on Consent,
to environmentally remediate property identified as the Troy Water Street Site.
The defendants consist of companies that at the time were industrial in nature,
or owners of companies industrial in nature, and who owned or operated their
businesses on portions of the Troy Water Street site or on properties
contiguous, or otherwise in close proximity, to the TroyWater Street Site.
Niagara Mohawk alleges that the defendants either released hazardous materials
directly to the Troy Water Street site or released hazardous materials that
migrated onto the Troy Water Street Site, and therefore the defendants should be
responsible for a portion of the costs of remediation.
The plaintiff seeks to recover costs, which it has incurred, and may continue to
incur, to investigate and remediate its former property as required by the New
York State Department of Environmental Conservation (NYSDEC). Portec has not
been named as a liable party by the NYSDEC and it believes it will have no
liability to the plaintiff in the case. It filed a motion for summary judgment
seeking a ruling to have Portec dismissed from the case. In November 2003, the
motion for summary judgment was granted and Portec was dismissed from the case
by the United States District Court for the Northern District of New York. In
March 2004, the plaintiff filed a notice of appeal to the United States Court of
Appeals for the Second Circuit, appealing, in part, the District Court’s
decision to dismiss all claims against Portec. In April 2005, the plaintiff’s
appeal was dismissed by the Second Circuit Court without prejudice, and the
matter was remanded to the United States District Court for the Northern
District of New York for consideration in light of a recent United States
Supreme Court decision. As a result, in June 2006, the District Court dismissed
all claims brought by the plaintiff pursuant to CERCLA. In July 2006, the
plaintiff filed a notice of appeal to the Second Circuit. However, in early
2008, the plaintiff’s appeal was dismissed again by the Second Circuit Court
without prejudice, and the matter was remanded to the District Court for
consideration in light of another recent United States Supreme Court decision.
In July 2008, The District Count decided that the United States Supreme Court
decision did not necessitate any change in the District Court’s prior
determinations in this case and held that all of its prior rulings stand. In
August 2008, the plaintiff filed a third notice of appeal to the Second Circuit
Court. On February 24, 2010, the Second Circuit issued its decision, reversing
the order of the District Court which dismissed Portec from the litigation,
stating that there were genuine issues of material fact. In addition, the Second
Circuit reinstated the plaintiff’s CERCLA claims, stating that the plaintiff is
entitled to bring a claim for contribution under Section 113(f)(3)(B) of CERCLA.
Ongoing litigation may be protracted, and Portec may incur additional ongoing
legal expenses, which are not estimable at this time. Should Portec ultimately
be held liable, damages may be assessed by the Court in accordance with CERCLA.
The Company believes that Niagara Mohawk’s case against it is without merit.
Because Niagara Mohawk is seeking unspecified monetary contribution from the
defendants, no specific claim for contribution from Portec has been asserted. It
is possible that such a contribution would have a material adverse effect on the
Company’s financial condition or results of operations. However, total clean up
costs at the TroyWater Street site are expected to be substantial. If liability
for a portion of these costs is attributed to Portec, such liability could be
material. Furthermore, if Niagara Mohawk wins on appeal, ongoing litigation may
be protracted and legal expenses may be material to the Company’s results of
operation





--------------------------------------------------------------------------------



 



SCHEDULE 7.1.1
REQUIREMENTS OF OPINION OF COUNSEL
Opinion points to be covered:

     
6.1.1
  Organization and Qualification; Power and Authority
 
   
6.1.3
  Validity and Binding Effect
 
   
6.1.4
  No Conflict with organizational documents or Material Agreements; Consents
 
   
6.1.5
  Litigation with respect to Credit Agreement

Such other matters as Administrative Agent may reasonably request

 



--------------------------------------------------------------------------------



 



L. B. Foster Company and Subsidiaries
Permitted Indebtedness
As of March 31, 2011
Schedule 8.2.1

                              Capital Leases   Lessee   Lessor     Description  
Balance  
L. B. Foster Company
  City of Hillsboro   Land and Building in Hillsboro, TX   $ 60,983  
L. B. Foster Company
  Banc of America Leasing   Assets at facility in Tucson, AZ   $ 2,298,601  
L. B. Foster Company
  Banc of America Leasing   Bobcat for Relay Rail Division in Houston, TX   $
12,249  
L. B. Foster Company
  Banc of America Leasing   Ford F150 for Relay Rail Division in Houston, TX   $
10,676  
L. B. Foster Company
  IBM Corporation   IBM I Series Equipment   $ 97,114  
L. B. Foster Company
  Xerox Corporation   Xerox Multifunction Copier - Allentown, PA   $ 10,236  
L. B. Foster Company
  Xerox Corporation   Xerox Multifunction Copier - Birmingham, AL   $ 10,236  
L. B. Foster Company
  Xerox Corporation   Xerox Multifunction Copier - Pueblo, CO   $ 10,236  
L. B. Foster Company
  Xerox Corporation   Xerox Colorcube Copier - Atlanta, GA   $ 19,481  
 
                     
 
  Total Capital Leases           $ 2,529,814  

                              Other Debtor   Obligee / Lender   Description    
   
L. B. Foster Company
  Interlocking Decking Systems International   Deferred payment for the purchase
of the assets of steel grid bridge decking manufacturer   $ 930,233  
Portec Rail Products (UK) Ltd.
  National Westminster Bank Plc.   Credit Facility permitting borrowings up to
1,500,000 Great British Pounds Sterling   $ 0.00 *
 
                       
 
  Total Indebtedness           $ 3,460,046.58  

 

*   Maximum principal £1,500,000 which converts to $2,407,200 assuming that $1
USD = £1.6048 GBP and that credit facility is fully drawn. No drawn funds as of
schedule date. Full amount of £1,500,000 constitutes Permitted Indebtedness.

 



--------------------------------------------------------------------------------



 



L. B. Foster Company
Guaranties
Schedule 8.2.3

     
Guarantee in favor of:
  National Westminster Bank
 
  Commercial Banking Department
 
  Wrexham, Wales, United Kingdom
 
   
Purpose of Guarantee:
  To secure maximum £1,500,000 Great British Pound Sterling revolving credit
facility for the benefit of Portec Rail Products (UK) Ltd., a wholly-owned
subsidiary of Portec Rail Products, Inc. Current balance of facility is £0.00.
 
   
 
  Credit Facility will expire on August 31, 2011

 



--------------------------------------------------------------------------------



 



L. B. Foster Company and Subsidiaries
Investments
As of March 31, 2011
Schedule 8.2.4

                  Nature of Investment   Description   Total Invested ( USD)
Joint Venture  
45% Ownership in L. B. Pipe and Coupling, LLC - Manufacturer of couplings used
to connect steel tubular products. Other owners include Lally Pipe (45%) and
James Legg (10%) who manages the operation.
  $ 2,074,010.00  

 



--------------------------------------------------------------------------------



 



L. B. Foster Company
Subsidiaries, Partnerships, Joint Ventures
Schedule 8.2.9

          Subsidiaries   Jurisdiction of Organization   Equity Interest
CXT Incorporated
  Delaware, USA   100% of shares of common stock owned by L. B. Foster Company
Coal Train Holdings, Inc.
  Delaware, USA   100% of shares of common stock owned by L. B. Foster Company
Portec Rail Products, Inc.
  West Virginia, USA   100% of shares of common stock owned by L. B. Foster
Company
Salient Systems, Inc.
  Ohio, USA   100% of shares of common stock owned by Portec Rail Products, Inc
Portec Rail Nova Scotia Company
  Canada   100% of shares of common stock owned by Portec Rail Products, Inc
Portec Rail Products, Ltd.
  Canada   100% of shares of common stock owned by Portec Rail Nova Scotia
Company
Kelsan Technologies Corporation
  Canada   100% of shares of common stock owned by Portec Rail Products, Ltd
Portec Rail Products (UK) Ltd.
  England   100% of shares of common stock owned by Portec Rail Products, Inc
Coronet Rail Limited
  England   100% of shares of common stock owned by Portec Rail Products
(UK) Ltd
Kelsan Technologies (Europe) Ltd.
  England   100% of shares of common stock owned by Portec Rail Products
(UK) Ltd

          Joint Ventures   Jurisdiction of Organization   Equity Interest
L. B. Pipe and Coupling, LLC
  Delaware, USA   45% stock ownership held by L. B. Foster Company
 
      45% stock ownership held by Lally Pipe & Tube
 
      10% stock ownership held by James Legg

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(A)
ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”)
is dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the "Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, any Letters of
Credit and guarantees included in such facilities), and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

                 
 
    1.     Assignor:   ____________________
 
               
 
    2.     Assignee:   ____________________
[and is an Affiliate of [identify Lender]]
 
               
 
    3.     Borrowers:   L.B. FOSTER COMPANY, a Pennsylvania corporation, and
certain of its Affiliates named in the Credit Agreement (referred to below)
 
               
 
    4.     Administrative Agent:   PNC BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement

 



--------------------------------------------------------------------------------



 



                 
 
    5.     Credit Agreement:   The Credit Agreement dated as of May 2, 2011,
among L.B. Foster Company, CXT Incorporated, Salient Systems, Inc., Portec Rail
Products, Inc., Portec, Rail Products Ltd., Kelsan Technologies Corp., the other
Borrowers and Guarantors now or hereafter party thereto, the Lenders party
thereto and PNC Bank, National Association, as Administrative Agent.
 
               
 
    6.     Assigned Interest:    

                                      Aggregate Amount                        
of     Amount of     Percentage Assigned         Facility   Commitment/Loans    
Commitment/     of         Assigned   for all Lenders     Loans Assigned    
Commitment/Loans1     CUSIP Number  
Revolving Credit Commitment
  $       $         %          

                 
 
    7.     [Trade Date:   ______________]2

 

1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   2   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

2



--------------------------------------------------------------------------------



 



     Effective Date: ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]3
     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                     
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASSIGNEE    
 
                     
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Consented to and Accepted:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 

3   Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.

3



--------------------------------------------------------------------------------



 



Consented to:4
L.B. Foster Company, a Pennsylvania corporation

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

CXT Incorporated, a Delaware corporation

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Salient Systems, Inc., an Ohio corporation

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Portec Rail Products, Inc., a West Virginia corporation

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 

4   If applicable.

4



--------------------------------------------------------------------------------



 



Portec, Rail Products Ltd., a corporation
registered under the laws of Canada

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Kelsan Technologies Corp., a corporation
amalgamated under the laws of Canada

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

5



--------------------------------------------------------------------------------



 



ANNEX 1
L.B. FOSTER COMPANY
CREDIT FACILITY
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION AGREEMENT
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an eligible assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.3 [Reporting
Requirements] thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if
Assignee is not incorporated or organized under the Laws of the United States of
America or a state thereof, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles.

2



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(B)
BORROWER JOINDER AND ASSUMPTION AGREEMENT
     THIS BORROWER JOINDER AND ASSUMPTION AGREEMENT is made as of
_______________, 20___, by _____________________________, a
_________________________ [corporation/partnership/limited liability company]
(the “New Borrower”).
Background
     Reference is made to (i) the Credit Agreement dated as of May 2, 2011 (as
the same may be modified, supplemented or amended, the “Credit Agreement”) by
and among L.B. Foster Company, a Pennsylvania corporation, CXT Incorporated, a
Delaware corporation, Salient Systems, Inc., an Ohio corporation, Portec Rail
Products, Inc., a West Virginia corporation, Portec, Rail Products Ltd., a
corporation registered under the laws of Canada, and Kelsan Technologies Corp.,
a corporation amalgamated under the laws of Canada (collectively, the
“Borrowers”), the other Borrowers and Guarantors now or hereafter party thereto,
PNC Bank, National Association, in its capacity as administrative agent for the
Lenders party thereto (in such capacity, the “Administrative Agent”), and the
Lenders now or hereafter party thereto, (ii) the Revolving Credit Notes dated as
of May 2, 2011 made by the Borrowers and payable to the Lenders (the “Revolving
Credit Notes”), (iii) the Swing Loan Note dated as of May 2, 2011 made by the
Borrowers and payable to PNC Bank, National Association (the “Swing Loan Note”
and together with the Revolving Credit Notes, collectively referred to herein as
the “Notes”), (iv) the Intercompany Subordination Agreement dated as of May 2,
2011 (as the same may be modified, supplemented, or amended, the “Intercompany
Subordination Agreement”) by and among the Borrowers and Guarantors party
thereto and the Administrative Agent, and (v) the other Loan Documents referred
to in the Credit Agreement, as the same may be modified, supplemented or amended
(the “Loan Documents”).
Agreement
     Capitalized terms defined in the Credit Agreement are used herein as
defined therein. In consideration of the New Borrower becoming a Borrower under
the terms of the Credit Agreement and in consideration of the value of the
direct and indirect benefits received by New Borrower as a result of becoming
affiliated with the Borrowers, the New Borrower hereby agrees that effective as
of the date hereof it hereby is, and shall be deemed to be, a Borrower under the
Credit Agreement, the Notes, the Intercompany Subordination Agreement and each
of the other Loan Documents to which the Borrowers are a party and agrees that
from the date hereof and so long as any Loan or any Commitment of any Lender
shall remain outstanding and until the Payment In Full, subject in the case of a
Foreign Borrower to the applicable provisions of the Credit Agreement, New
Borrower has assumed the joint and several obligations of a “Borrower” or a
“Company”, as applicable, and New Borrower shall perform, comply with and be
subject to and bound by, jointly and severally, each of the terms, provisions
and waivers of, the Credit Agreement, the Notes, the Intercompany Subordination
Agreement and each of the other Loan Documents which are stated to apply to or
are made by a “Borrower” or a “Company”, as the

 



--------------------------------------------------------------------------------



 



case may be. Notwithstanding anything to the contrary set forth in this
Agreement, no Foreign Guarantor shall have any liability with respect to a
Revolving Credit Loan made to a Domestic Loan Party, any Letters of Credit
issued for the account of a Domestic Loan Party or other Obligation for which a
Domestic Loan Party is the primary obligor. Without limiting the generality of
the foregoing, the New Borrower hereby represents and warrants that (i) each of
the representations and warranties set forth in Article 6 of the Credit
Agreement applicable to New Borrower as a Borrower is true and correct as to New
Borrower on and as of the date hereof, and (ii) New Borrower has heretofore
received a true and correct copy of the Credit Agreement, the Notes, the
Intercompany Subordination Agreement and each of the other Loan Documents
(including any modifications thereof or supplements or waivers thereto) in
effect on the date hereof.
     New Borrower hereby makes, affirms and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, the Notes, the Intercompany
Subordination Agreement and each of the other Loan Documents given by the
Borrowers and the Companies, as the case may be, to Administrative Agent and any
of the Lenders.
     New Borrower is simultaneously delivering to the Administrative Agent the
following documents together with the Borrower Joinder required under
Section 12.15.1 [Joinder of Borrowers and Guarantors]:
Updated Schedules to Credit Agreement as described below [Note: updates to
schedules do not cure any breach of warranties].
Items for New Borrower specified in Sections 7.1.1(i), (ii), (iii), (iv),
(vi) and (xi) of the Credit Agreement, and fulfillment of any other appropriate
requirements set forth in Section 7.1.1., as applicable and as applied to New
Borrower.

                  Not Schedule No. and Description   Delivered   Delivered
Schedule 6.1.2 — Subsidiaries
  o   o
Opinion of Counsel (Schedule 7.1.1)
  o   o
Any other Schedules to Credit Agreement that necessitate updates after giving
effect to this Borrower Joinder and Assumption Agreement
  o   o

     In furtherance of the foregoing, New Borrower shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this Borrower
Joinder and Assumption Agreement.
     This Borrower Joinder and Assumption Agreement may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which, when so

2



--------------------------------------------------------------------------------



 



executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. New Borrower acknowledges and agrees
that a telecopy transmission to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Borrower shall
constitute effective and binding execution and delivery hereof by New Borrower.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO BORROWER JOINDER AND ASSUMPTION AGREEMENT]
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the New
Borrower has duly executed this Borrower Joinder and Assumption Agreement and
delivered the same to the Administrative Agent for the benefit of the Lenders,
as of the date and year first above written with the intention that it
constitute a sealed instrument.

             
 
  By:       (SEAL)
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           

Acknowledged and accepted:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

     
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(G)(1)
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT
     THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of
_______________, 20___, by _____________, a _________________________
[corporation/partnership/limited liability company] (the “New Guarantor”).
Background
     Reference is made to (i) the Credit Agreement dated as of May 2, 2011 (as
the same may be modified, supplemented, or amended, the “Credit Agreement”) by
and among L.B. Foster Company, a Pennsylvania corporation, CXT Incorporated, a
Delaware corporation, Salient Systems, Inc., an Ohio corporation, Portec Rail
Products, Inc., a West Virginia corporation, Portec, Rail Products Ltd., a
corporation registered under the laws of Canada, and Kelsan Technologies Corp.,
a corporation amalgamated under the laws of Canada (collectively, the
“Borrowers”), PNC Bank, National Association, in its capacity as administrative
agent for the Lenders party thereto (in such capacity, the “Administrative
Agent”), the other Borrowers and Guarantors now or hereafter party thereto and
the Lenders party thereto, (ii) the Continuing Agreement of Guaranty and
Suretyship dated as of May 2, 2011 (as the same may be modified, supplemented,
or amended, the “Guaranty Agreement”) of the Guarantors given in favor of the
Administrative Agent, (iii) the Intercompany Subordination Agreement dated as of
May 2, 2011 (as the same may be modified, supplemented, or amended, the
“Intercompany Subordination Agreement”) by and among the Companies and the
Administrative Agent, and (iv) the other Loan Documents referred to in the
Credit Agreement, as the same may be modified, supplemented, or amended.
Agreement
     Capitalized terms defined in the Credit Agreement are used herein as
defined therein and the rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Guarantor Joinder.
     New Guarantor hereby becomes a Guarantor under the terms of the Credit
Agreement and in consideration of the value of the synergistic and other
benefits received by New Guarantor as a result of being or becoming affiliated
with the Borrowers and the Guarantors, the New Guarantor hereby agrees that
effective as of the date hereof it hereby is, and shall be deemed to be, and
assumes the obligations of, a “Loan Party” and a “Guarantor” under the Credit
Agreement, a “Guarantor,” jointly and severally with the existing Guarantors
under the Guaranty Agreement, a “Company” under the Intercompany Subordination
Agreement and a Loan Party or Guarantor, as the case may be, under each of the
other Loan Documents to which the Loan Parties or Guarantors are a party; and
New Guarantor hereby agrees that from the date hereof and so long as any Loan or
any Commitment of any Lender shall remain outstanding and until Payment in Full
and the performance of all other obligations of the Loan Parties under the Loan
Documents, New Guarantor shall perform, comply with, and be subject to and bound
by each of

 



--------------------------------------------------------------------------------



 



the terms and provisions of the Credit Agreement, Guaranty Agreement,
Intercompany Subordination Agreement and each of the other Loan Documents
jointly and severally with the existing parties thereto. Notwithstanding
anything to the contrary set forth in this Agreement, no Foreign Guarantor shall
have any liability with respect to a Revolving Credit Loan made to a Domestic
Loan Party, any Letters of Credit issued for the account of a Domestic Loan
Party or other Obligation for which a Domestic Loan Party is the primary
obligor. Without limiting the generality of the foregoing, the New Guarantor
hereby represents and warrants that (i) each of the representations and
warranties set forth in Section 6 of the Agreement applicable to New Guarantor
as a Guarantor is true and correct on and as of the date hereof and (ii) New
Guarantor has heretofore received a true and correct copy of the Credit
Agreement, Guaranty Agreement, Intercompany Subordination Agreement and each of
the other Loan Documents (including any modifications thereof or supplements or
waivers thereto) in effect on the date hereof.
     New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders
and the Administrative Agent the Credit Agreement, Guaranty Agreement,
Intercompany Subordination Agreement and each of the other Loan Documents given
by the Guarantors to Administrative Agent and any of the Lenders.
     New Guarantor is simultaneously delivering to the Administrative Agent the
following documents together with the Guarantor Joinder required under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures]:
Updated Schedules to Credit Agreement. [Note: updates to schedules do not cure
any breach of warranties].

                  Not Schedule No. and Description   Delivered   Delivered
Schedule 6.1.1 - Qualifications To Do Business
  o   o
Schedule 6.1.2 - Subsidiaries
  o   o
Opinion of Counsel (Schedule 7.1.1)
  o   o
Any other Schedules to Credit Agreement that necessitate updates after giving
effect to this Guarantor Joinder and Assumption Agreement
  o   o

     In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement.

2



--------------------------------------------------------------------------------



 



     This Guarantor Joinder and Assumption Agreement may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. New
Guarantor acknowledges and agrees that a telecopy transmission to the
Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of New Guarantor shall constitute effective and binding
execution and delivery hereof by New Guarantor.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO GUARANTOR JOINDER
AND ASSUMPTION AGREEMENT]
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the New
Guarantor has duly executed this Guarantor Joinder and Assumption Agreement and
delivered the same to the Administrative Agent for the benefit of the Lenders,
as of the date and year first above written with the intention that it
constitute a sealed instrument.

             
 
  By:       (SEAL)
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           

Acknowledged and accepted:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       





--------------------------------------------------------------------------------



 



EXHIBIT 1.1(G)(2)
CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP
     This Continuing Agreement of Guaranty and Suretyship (this “Guaranty”),
dated as of this 2nd day of May, 2011, is jointly and severally given by each of
the undersigned and each of the other Persons which become Guarantors hereunder
from time to time (each a “Guarantor” and collectively the “Guarantors”) in
favor of PNC Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”) in connection with that Credit Agreement, dated as
of May 2, 2011, by and among L.B. Foster Company, a Pennsylvania corporation,
CXT Incorporated, a Delaware corporation, Salient Systems, Inc., an Ohio
corporation, Portec Rail Products, Inc., a West Virginia corporation, Portec,
Rail Products Ltd., a corporation registered under the laws of Canada, and
Kelsan Technologies Corp., a corporation amalgamated under the laws of Canada
(collectively, the “Borrowers”), the other Borrowers now or hereafter party
thereto, the Administrative Agent, the Lenders now or hereafter party thereto
(the “Lenders”) and the Guarantors (as amended, restated, modified, or
supplemented from time to time hereafter, the “Credit Agreement”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to them by the Credit Agreement and the rules of construction set forth in
Section 1.2 [Construction] of the Credit Agreement shall apply to this Guaranty.
     1. Guarantied Obligations. To induce the Administrative Agent and the
Lenders to make loans and grant other financial accommodations to the Borrowers
under the Credit Agreement, each Guarantor hereby jointly and severally
unconditionally, and irrevocably, guaranties to the Administrative Agent, each
Lender and any provider of a Lender Provided Interest Rate Hedge or any provider
of Other Lender Provided Financial Service Products; and becomes surety, as
though it was a primary obligor for, the full and punctual payment and
performance when due (whether on demand, at stated maturity, by acceleration, or
otherwise and including any amounts which would become due but for the operation
of an automatic stay under the federal bankruptcy code of the United States or
any similar Laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, all obligations, liabilities,
and indebtedness from time to time of the Borrowers or any other Guarantor to
the Administrative Agent or any of the Lenders or any Affiliate of any Lender
under or in connection with the Credit Agreement or any other Loan Document,
whether for principal, interest, fees, indemnities, expenses, or otherwise, and
all renewals, extensions, amendments, refinancings or refundings thereof,
whether such obligations, liabilities, or indebtedness are direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to the Borrowers or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding, even if the claim
for such obligation, liability, or indebtedness is not enforceable or allowable
in such proceeding, and including all Obligations, liabilities, and Indebtedness
arising from any extensions of credit under or in connection with any Loan
Document from time to time, regardless of whether any such extensions of credit
are in excess of the amount committed under or contemplated by the Loan
Documents or are made in

 



--------------------------------------------------------------------------------



 



circumstances in which any condition to extension of credit is not satisfied)
(all of the foregoing obligations, liabilities and indebtedness are referred to
herein collectively as the "Guarantied Obligations” and each as a “Guarantied
Obligation”). Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty if the Administrative Agent or any of the Lenders (or any one
or more assignees or transferees thereof) from time to time assign or otherwise
transfer all or any portion of their respective rights and obligations under the
Loan Documents, or any other Guarantied Obligations, to any other Person. In
furtherance of the foregoing, each Guarantor jointly and severally agrees as
follows.
     2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature.
     3. Obligations Absolute. The obligations of the Guarantors hereunder shall
not be discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or any Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity. Each of the Guarantors agrees that the Guarantied
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents. Without limiting the generality of the foregoing, each
Guarantor hereby consents to, at any time and from time to time, and, the joint
and several obligations of each Guarantor hereunder shall not be diminished,
terminated, or otherwise similarly affected by any of the following:
     (a) Any lack of genuineness, legality, validity, enforceability or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;
     (b) Any increase, decrease, or change in the amount, nature, type or
purpose of any of, or any release, surrender, exchange, compromise or settlement
of any of the Guarantied Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the
Guarantied Obligations; any execution or delivery of any additional Loan
Documents; or any amendment, modification or supplement to, or renewals,
extensions, refinancing or refunding of, any Loan Document or any of the
Guarantied Obligations;
     (c) Any failure to assert any breach of or default under any Loan Document
or any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other

2



--------------------------------------------------------------------------------



 



failure, omission, breach, default, delay, or wrongful action in connection with
any exercise or non-exercise, of any right or remedy against the Borrowers or
any other Person under or in connection with any Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;
     (d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;
     (e) Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, any Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to the Borrowers or any other Person; or any action taken or
election made by the Administrative Agent or the Lenders, or any of them
(including but not limited to any election under Section 1111(b)(2) of the
United States Bankruptcy Code), the Borrowers, or any other Person in connection
with any such proceeding;
     (f) Any defense, setoff, or counterclaim which may at any time be available
to or be asserted by any Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of the Borrowers or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations; or
     (g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.
     Each Guarantor acknowledges, consents, and agrees that new Guarantors may
join in this Guaranty pursuant to Section 8.2.9 [Subsidiaries, Partnerships and
Joint Ventures] of the Credit

3



--------------------------------------------------------------------------------



 



Agreement and each Guarantor affirms that its obligations shall continue
hereunder undiminished.
     4. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:
     (a) All notices, disclosures and demand of any nature which otherwise might
be required from time to time to preserve intact any rights against any
Guarantor, including the following: any notice of any event or circumstance
described in Section 3 hereof; any notice required by any Law, regulation or
order now or hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the
Borrowers or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrowers or any other Person;
     (b) Any right to any marshalling of assets, to the filing of any claim
against the Borrowers or any other Person in the event of any bankruptcy,
insolvency, reorganization or similar proceeding, or to the exercise against the
Borrowers or any other Person of any other right or remedy under or in
connection with any Loan Document or any of the Guarantied Obligations or any
direct or indirect security for any of the Guarantied Obligations; any
requirement of promptness or diligence on the part of the Administrative Agent
or the Lenders, or any of them, or any other Person; any requirement to exhaust
any remedies under or in connection with, or to mitigate the damages resulting
from default under, any Loan Document or any of the Guarantied Obligations or
any direct or indirect security for any of the Guarantied Obligations; any
benefit of any statute of limitations; and any requirement of acceptance of this
Guaranty or any other Loan Document, and any requirement that any Guarantor
receive notice of any such acceptance;
     (c) Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including but not limited to anti-deficiency laws, “one action” laws or the
like), or by reason of any election of remedies or other action or inaction by
the Administrative Agent or the Lenders, or any of them (including but not
limited to commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Guarantied
Obligations), which results in denial or impairment of the right of the
Administrative Agent or the Lenders, or any of them, to seek a deficiency
against the Borrowers or any other Person or which otherwise discharges or
impairs any of the Guarantied Obligations; and
     (d) Any and all defenses it may now or hereafter have based on principles
of suretyship, impairment of collateral, or the like.
     5. Reinstatement. This Guaranty is a continuing obligation of the
Guarantors and shall remain in full force and effect notwithstanding that no
Guarantied Obligations may be

4



--------------------------------------------------------------------------------



 



outstanding from time to time and notwithstanding any other event or
circumstance. Upon termination of all Commitments, the expiration of all Letters
of Credit and indefeasible payment in full of all Guarantied Obligations, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or Administrative Agent upon or
during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrowers or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.
     6. Subrogation. Each Guarantor waives and agrees it will not exercise any
rights against Borrowers or any other Guarantor arising in connection with, or
any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until the Guarantied Obligations have
been indefeasibly paid in full, and all Commitments have been terminated and all
Letters of Credit have expired. If any amount shall be paid to any Guarantor by
or on behalf of the Borrowers or any other Guarantor by virtue of any right of
subrogation, contribution, or the like, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and shall be held in trust for the
benefit of, the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent to be credited and applied upon the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.
     7. No Stay. Without limitation of any other provision of this Guaranty, if
any declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrowers or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.
     8. Taxes.
     (a) No Deductions. All payments made by any Guarantor under any of the Loan
Documents shall be made free and clear of and without deduction for any present
or future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding Excluded Taxes (all such
non-Excluded Taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as “Taxes”). If any Guarantor shall be
required by Law to deduct any Taxes from or in respect of any sum payable under
any of the Loan Documents, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this subsection (a) such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions, and
(iii) such Guarantor shall timely pay the full amount deducted to the relevant
tax authority or other authority in accordance with applicable Law.

5



--------------------------------------------------------------------------------



 



     (b) Stamp Taxes. In addition, each Guarantor agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies which arise from any payment made hereunder or from
the execution, delivery, or registration of, or otherwise with respect to, any
of the Loan Documents (hereinafter referred to as “Other Taxes”).
     (c) Indemnification for Taxes Paid by any Lender. Each Guarantor shall
indemnify each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Subsection) paid by any Lender and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days from the
date a Lender makes written demand therefor.
     (d) Certificate. Within thirty (30) days after the date of any payment of
any Taxes by any Guarantor, such Guarantor shall furnish to each Lender, the
original or a certified copy of a receipt evidencing payment thereof. If no
Taxes are payable in respect of any payment by such Guarantor, such Guarantor
shall, if so requested by a Lender, provide a certificate of an officer of such
Guarantor to that effect.
     9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
and Assumption Agreement given under, the Credit Agreement and in the manner
provided in Section 11.5 [Notices; Effectiveness; Electronic Communication] of
the Credit Agreement. The Administrative Agent and the Lenders may rely on any
notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.
     10. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.
     11. Setoff, Default Payments by Borrowers.
     (a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender. Such right shall be
absolute and unconditional in all circumstances and, without limitation, shall

6



--------------------------------------------------------------------------------



 



exist whether or not the Administrative Agent or the Lenders, or any of them,
shall have given any notice or made any demand under this Guaranty or under such
obligation to the Guarantor, whether such obligation to the Guarantor is
absolute or contingent, matured or unmatured (it being agreed that the
Administrative Agent and the Lenders, or any of them, may deem such obligation
to be then due and payable at the time of such setoff), and regardless of the
existence or adequacy of any collateral, guaranty, or other direct or indirect
security or right or remedy available to the Administrative Agent or any of the
Lenders. The rights of the Administrative Agent and the Lenders under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of setoff and banker’s lien) which the Administrative
Agent and the Lenders, or any of them, may have, and nothing in this Guaranty or
in any other Loan Document shall be deemed a waiver of or restriction on the
right of setoff or banker’s lien of the Administrative Agent and the Lenders, or
any of them. Each of the Guarantors hereby agrees that, to the fullest extent
permitted by Law, any affiliate or subsidiary of the Administrative Agent or any
of the Lenders and any holder of a participation in any obligation of any
Guarantor under this Guaranty, shall have the same rights of setoff as the
Administrative Agent and the Lenders as provided in this Section (regardless
whether such affiliate or participant otherwise would be deemed a creditor of
the Guarantor).
     (b) Upon the occurrence and during the continuation of any default under
any Guarantied Obligation, if any amount shall be paid to any Guarantor by or
for the account of Borrowers, such amount shall be held in trust for the benefit
of each Lender and Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.
     12. Construction. The section and other headings contained in this Guaranty
are for reference purposes only and shall not affect interpretation of this
Guaranty in any respect. This Guaranty has been fully negotiated between the
applicable parties, each party having the benefit of legal counsel, and
accordingly neither any doctrine of construction of guaranties or suretyships in
favor of the guarantor or surety, nor any doctrine of construction of
ambiguities in agreement or instruments against the party controlling the
drafting thereof, shall apply to this Guaranty.
     13. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Administrative Agent and the Lenders, or any of them, and
their successors and permitted assigns; provided, however, that no Guarantor may
assign or transfer any of its rights or obligations hereunder or any interest
herein and any such purported assignment or transfer shall be null and void.
Without limitation of the foregoing, the Administrative Agent and the Lenders,
or any of them (and any successive assignee or transferee), from time to time
may assign or otherwise transfer all or any portion of its rights or obligations
under the Loan Documents (including all or any portion of any commitment to
extend credit), or any other Guarantied Obligations, to any other person and
such Guarantied Obligations (including any Guarantied Obligations resulting from
extension of credit by such other Person under or in connection with the Loan
Documents) shall be and remain Guarantied Obligations entitled to the benefit of
this Guaranty, and to the extent of its interest in such Guarantied Obligations
such other Person shall be vested with all the benefits in respect thereof
granted to the Administrative Agent and the Lenders in this Guaranty or
otherwise.

7



--------------------------------------------------------------------------------



 



     14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
     (a) Governing Law. This Guaranty shall be governed by, construed, and
enforced in accordance with, the internal Laws of the Commonwealth of
Pennsylvania, without regard to conflict of laws principles.
     (b) Certain Waivers. Each Guarantor hereby irrevocably:
     (i) Submits to the nonexclusive jurisdiction of any state or federal court
sitting in Allegheny County, in any action or proceeding arising out of or
relating to this Agreement, and each Guarantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such state or federal court. Each Guarantor hereby waives to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of any such action or proceeding. Each Guarantor hereby appoints the
process agent identified below (the “Process Agent”) as its agent to receive on
behalf of such party and its respective property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Guarantor in care of the Process Agent at the Process Agent’s
address, and each Guarantor hereby authorizes and directs the Process Agent to
receive such service on its behalf. Each Guarantor agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions (or any political subdivision thereof) by suit on the
judgment or in any other manner provided at law. Each Guarantor further agrees
that it shall, for so long as any commitment or any obligation of any Loan Party
to any Lender remains outstanding, continue to retain Process Agent for the
purposes set forth in this Section 14. The Process Agent is the [L.B. Foster
Company], with an office on the date hereof as set forth in the Credit
Agreement. The Process Agent hereby accepts the appointment of Process Agent by
the Companies and agrees to act as Process Agent on behalf of the Companies;
     (ii) Waives any objection to jurisdiction and venue of any action
instituted against it as provided herein and agrees not to assert any defense
based on lack of jurisdiction or venue; and
     (iii) WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM
OF ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.
     15. Severability; Modification to Conform to Law.
     (a) It is the intention of the parties that this Guaranty be enforceable to
the fullest extent permissible under applicable Law, but that the
unenforceability (or modification to conform to such Law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof. If any provision in this Guaranty shall be held invalid or unenforceable
in whole or in part in any jurisdiction, this Guaranty shall, as to such
jurisdiction, be deemed amended to modify or delete, as necessary, the offending
provision or provisions and

8



--------------------------------------------------------------------------------



 



to alter the bounds thereof in order to render it or them valid and enforceable
to the maximum extent permitted by applicable Law, without in any manner
affecting the validity or enforceability of such provision or provisions in any
other jurisdiction or the remaining provisions hereof in any jurisdiction.
     (b) Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:
     (i) the fair consideration actually received by such Guarantor under the
terms and as a result of the Loan Documents and the value of the benefits
described in this Section 15 (b) hereof, including (and to the extent not
inconsistent with applicable federal and state Laws affecting the enforceability
of guaranties) distributions, commitments, and advances made to or for the
benefit of such Guarantor with the proceeds of any credit extended under the
Loan Documents, or
     (ii) the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.
     (c) Notwithstanding anything to the contrary in this Section or elsewhere
in this Guaranty, this Guaranty shall be presumptively valid and enforceable to
its full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.
     16. Additional Guarantors. At any time after the initial execution and
delivery of this Guaranty to the Administrative Agent and the Lenders,
additional Persons may become parties to this Guaranty and thereby acquire the
duties and rights of being Guarantors hereunder by executing and delivering to
the Administrative Agent and the Lenders a Guarantor Joinder pursuant to the
Credit Agreement. No notice of the addition of any Guarantor shall be required
to be given to any pre-existing Guarantor and each Guarantor hereby consents
thereto.

9



--------------------------------------------------------------------------------



 



     17. Joint and Several Obligations.
     (a) Except as set forth in Section 17(b) below, the obligations and
additional liabilities of the Guarantors under this Guaranty are joint and
several obligations of the Guarantors, and each Guarantor hereby waives to the
full extent permitted by Law any defense it may otherwise have to the payment
and performance of the Obligations that its liability hereunder is limited and
not joint and several. Each Guarantor acknowledges and agrees that the foregoing
waivers and those set forth below serve as a material inducement to the
agreement of the Administrative Agent and the Lenders to make the Loans, and
that the Administrative Agent and the Lenders are relying on each specific
waiver and all such waivers in entering into this Guaranty. The undertakings of
each Guarantor hereunder secure the obligations of itself and the other
Guarantors. The Administrative Agent and the Lenders, or any of them, may, in
their sole discretion, elect to enforce this Guaranty against any Guarantor
without any duty or responsibility to pursue any other Guarantor and such an
election by the Administrative Agent and the Lenders, or any of them, shall not
be a defense to any action the Administrative Agent and the Lenders, or any of
them, may elect to take against any Guarantor. Each of the Lenders and
Administrative Agent hereby reserve all rights against each Guarantor.
     (b) Notwithstanding anything to the contrary set forth in this Guaranty, no
Foreign Guarantor shall have any liability with respect to a Revolving Credit
Loan made to a Domestic Loan Party, any Letters of Credit issued for the account
of a Domestic Loan Party or other Obligation for which a Domestic Loan Party is
the primary obligor.
     18. Receipt of Credit Agreement, Other Loan Documents, Benefits.
     (a) Each Guarantor hereby acknowledges that it has received a copy of the
Credit Agreement and the other Loan Documents and each Guarantor certifies that
the representations and warranties made therein with respect to such Guarantor
are true and correct. Further, each Guarantor acknowledges and agrees to
perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents.
     (b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with
Borrowers and the other Guarantors and that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Credit Agreement
and that such benefits, together with the rights of contribution and subrogation
that may arise in connection herewith are a reasonably equivalent exchange of
value in return for providing this Guaranty.
     19. Miscellaneous.
     (a) Generality of Certain Terms. As used in this Guaranty, the terms
“hereof”, “herein” and terms of similar import refer to this Guaranty as a whole
and not to any particular term or provision; the term “including”, as used
herein, is not a term of limitation and means “including without limitation”.
     (b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the

10



--------------------------------------------------------------------------------



 



Lenders. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No delay or failure of
the Administrative Agent or the Lenders, or any of them, in exercising any right
or remedy under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of the Administrative Agent and the Lenders under this
Guaranty are cumulative and not exclusive of any other rights or remedies
available hereunder, under any other agreement or instrument, by Law, or
otherwise.
     (c) Telecommunications. Each Lender and Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy,
electronic or telephonic notice, request, or signature without the necessity of
receipt of any verification thereof.
     (d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and Administrative Agent for,
and hold it harmless from and against, any and all obligations, liabilities,
losses, damages, costs, expenses (including disbursements and reasonable legal
fees of counsel to any Lender or Administrative Agent), penalties, judgments,
suits, actions, claims, and disbursements imposed on, asserted against, or
incurred by any Lender or Administrative Agent:
     (i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof;
     (ii) relating to any amendment, modification, waiver, or consent hereunder
or relating to any telecopy or telephonic transmission purporting to be by any
Guarantor or Borrower; and
     (iii) in any way relating to or arising out of this Guaranty, or any
document, instrument, or agreement relating to any of the Guarantied
Obligations, or any action taken or omitted to be taken by any Lender or
Administrative Agent hereunder, and including those arising directly or
indirectly from the violation or asserted violation by any Guarantor or Borrower
or Administrative Agent or any Lender of any Law, rule, regulation, judgment,
order, or the like of any jurisdiction or political subdivision thereof
(including those relating to environmental protection, health, labor, importing,
exporting, or safety) and regardless whether asserted by any governmental entity
or any other Person.
     (e) Prior Understandings. This Guaranty and the Credit Agreement constitute
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersede any and all other prior and contemporaneous understandings
and agreements.
     (f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and

11



--------------------------------------------------------------------------------



 



the Lenders, or any of them, any extension of credit, or any other event or
circumstance whatsoever.
[SIGNATURE PAGE FOLLOWS]

12



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE — CONTINUING
AGREEMENT OF GUARANTY AND SURETYSHIP]
     IN WITNESS WHEREOF, the undersigned parties intending to be legally bound,
have executed this Guaranty as of the date first above written with the
intention that this Guaranty shall constitute a sealed instrument.

               
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Acknowledged and consented to:
[BORROWERS]
____________________________

         
By:
  (SEAL)    
 
       
Name:
       
Title:
 
 
   
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(I)
INTERCOMPANY SUBORDINATION AGREEMENT
     THIS INTERCOMPANY SUBORDINATION AGREEMENT is dated as of May 2, 2011 and is
made by and among L.B. FOSTER COMPANY, a Pennsylvania corporation, CXT
INCORPORATED, a Delaware corporation, SALIENT SYSTEMS, INC., an Ohio
corporation, PORTEC RAIL PRODUCTS, INC., a West Virginia corporation, PORTEC,
RAIL PRODUCTS LTD., a corporation registered under the laws of Canada, and
KELSAN TECHNOLOGIES CORP., a corporation amalgamated under the laws of Canada
(collectively, the "Borrowers”), EACH OF THE PERSONS LISTED ON THE SIGNATURE
PAGES HERETO AND EACH OF THE OTHER PERSONS WHICH BECOME BORROWERS OR GUARANTORS
HEREUNDER FROM TIME TO TIME, (the Borrowers and each Guarantor being
individually referred to herein as a “Company” and collectively as the
"Companies”), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”), for the Lenders (defined below).
WITNESSETH THAT:
     WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in that certain Credit Agreement by and among
the Borrowers, the other Borrowers and Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto (the "Lenders”), and the
Administrative Agent, dated as of even date hereof (as it may be hereafter
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
     WHEREAS, pursuant to the Credit Agreement and the other Loan Documents
referred to and defined in the Credit Agreement, the Lenders intend to make
Loans to the Borrowers; and
     WHEREAS, the Companies have or, in the future, may have liabilities,
obligations or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
“Intercompany Indebtedness”); and
     WHEREAS, the obligations of the Lenders to maintain the Commitments and
make Loans to the Borrowers from time to time are subject to the condition,
among others, that the Companies subordinate the Intercompany Indebtedness to
the Obligations of the Borrowers or any other Company to the Administrative
Agent or the Lenders pursuant to the Credit Agreement, the other Loan Documents
or any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Product (collectively, the “Senior Debt”) in the manner set
forth herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:
     1. Intercompany Indebtedness Subordinated to Senior Debt. The recitals set
forth above are hereby incorporated by reference. All Intercompany Indebtedness
shall be subordinate and subject in right of payment to the prior indefeasible
payment in full of all Senior Debt pursuant to the provisions contained herein.
     2. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to any such Company or to
its creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of any such Company, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy, or (c) any assignment for the
benefit of creditors or any marshalling of assets and liabilities of any such
Company (a Company distributing assets as set forth herein being referred to in
such capacity as a “Distributing Company”), then and in any such event, the
Administrative Agent shall be entitled to receive, for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
indefeasible payment in full of all amounts due or to become due (whether or not
an Event of Default has occurred under the terms of the Loan Documents or the
Senior Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable) on or in respect of any and all
Senior Debt before the holder of any Intercompany Indebtedness owed by the
Distributing Company is entitled to receive any payment on account of the
principal of or interest on such Intercompany Indebtedness, and to that end, the
Administrative Agent shall be entitled to receive, for application to the
payment of the Senior Debt, any payment or distribution of any kind or
character, whether in cash, property or securities, which may be payable or
deliverable in respect of the Intercompany Indebtedness owed by the Distributing
Company in any such case, proceeding, dissolution, liquidation or other winding
up event.
     3. No Commencement of Any Proceeding. Each Company agrees that, so long as
the Senior Debt shall remain unpaid, it will not commence, or join with any
creditor other than the Lenders and the Administrative Agent in commencing, any
proceeding referred to in the first paragraph of Section 2 against any other
Company that owes it any Intercompany Indebtedness.
     4. Prior Payment of Senior Debt Upon Acceleration of Intercompany
Indebtedness. If any portion of the Intercompany Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Administrative Agent and the Lenders shall be entitled to
receive indefeasible payment in full of all amounts due and to become due on or
in respect of the Senior Debt (whether or not an Event of Default has occurred
under the terms of the Loan Documents or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) before the holder of any such Intercompany Indebtedness is entitled to
receive any payment thereon.
     5. No Payment When Senior Debt in Default. If any Event of Default shall
have occurred and be continuing, or such an Event of Default or Potential
Default would result from or exist after giving effect to a payment with respect
to any portion of the Intercompany

2



--------------------------------------------------------------------------------



 



Indebtedness, unless the Required Lenders shall have consented to or waived the
same, so long as any of the Senior Debt shall remain outstanding, no payment
shall be made by any Company owing such Intercompany Indebtedness on account of
principal or interest on any portion of the Intercompany Indebtedness.
     6. Payment Permitted if No Default. Nothing contained in this Agreement
shall prevent any of the Companies, at any time except during the pendency of
any of the conditions described in Sections 2, 4 and 5, from making regularly
scheduled payments of principal of or interest on any portion of the
Intercompany Indebtedness, or the retention thereof by any of the Companies of
any money deposited with them for the payment of or on account of the principal
of or interest on the Intercompany Indebtedness.
     7. Receipt of Prohibited Payments. If, notwithstanding the foregoing
provisions of Sections 2, 4, 5 and 6, a Company that is owed Intercompany
Indebtedness by a Distributing Company shall have received any payment or
distribution of assets from the Distributing Company of any kind or character,
whether in cash, property or securities, then and in such event such payment or
distribution shall be held in trust for the benefit of the Administrative Agent
and the Lenders as their respective interests may appear, shall be segregated
from other funds and property held by such Company, and shall be forthwith paid
over to the Administrative Agent in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of noncash property or securities) for the payment or
prepayment of the Senior Debt in accordance with the terms of the Credit
Agreement.
     8. Rights of Subrogation. Each Company agrees that no payment or
distribution to the Administrative Agent or the Lenders pursuant to the
provisions of this Agreement shall entitle it to exercise any rights of
subrogation in respect thereof until the Senior Debt shall have been
indefeasibly paid in full and the Commitments shall have terminated and the
Letters of Credit have expired.
     9. Agreement Solely to Define Relative Rights. The purpose of this
Agreement is solely to define the relative rights of the Companies, on the one
hand, and the Administrative Agent and the Lenders, on the other hand. Nothing
contained in this Agreement is intended to or shall impair, as between any of
the Companies and their creditors other than the Administrative Agent and the
Lenders, the obligation of the Companies to each other to pay the principal of
and interest on the Intercompany Indebtedness as and when the same shall become
due and payable in accordance with its terms, or is intended to or shall affect
the relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Intercompany Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Intercompany Indebtedness.
     10. Instruments Evidencing Intercompany Indebtedness. Each Company shall
cause each instrument which now or hereafter evidences all or a portion of the
Intercompany Indebtedness to be conspicuously marked as follows:

3



--------------------------------------------------------------------------------



 



     “This instrument is subject to the terms of that certain Intercompany
Subordination Agreement dated as of May 2, 2011, in favor of PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders referred to therein, which
Intercompany Subordination Agreement is incorporated herein by reference.
Notwithstanding any contrary statement contained in the within instrument, no
payment on account of the principal thereof or interest thereon shall become due
or payable except in accordance with the express terms of the Intercompany
Subordination Agreement.”
Each Company will further mark its internal records in such a manner as shall be
effective to give proper notice to the effect of this Agreement.
     11. No Implied Waivers of Subordination. No right of the Administrative
Agent or any Lender to enforce subordination, as herein provided, shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Company or by any act or failure to act by the Administrative Agent
or any Lender, or by any non-compliance by any Company with the terms,
provisions and covenants of any agreement pursuant to which the Intercompany
Indebtedness is created, regardless of any knowledge thereof with which the
Administrative Agent or any Lender may have or be otherwise charged. Each
Company by its acceptance hereof shall agree that, so long as there is Senior
Debt outstanding or Commitments in effect under the Credit Agreement, such
Company shall not agree to sell, assign, pledge, encumber or otherwise dispose
of, or agree to compromise, the obligations of the other Companies with respect
to their Intercompany Indebtedness, other than by means of payment of such
Intercompany Indebtedness according to its terms, without the prior written
consent of the Administrative Agent.
     Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to the Companies, without incurring
responsibility to the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following in accordance with the terms of the Credit Agreement: (i) change the
manner, place or terms of payment, or extend the time of payment, renew or alter
the Senior Debt or otherwise amend or supplement the Senior Debt or the Loan
Documents; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Debt; (iii) release any
person liable in any manner for the payment or collection of the Senior Debt;
and (iv) exercise or refrain from exercising any rights against any of the
Companies and any other person.
     12. Additional Subsidiaries. The Companies covenant and agree that they
shall cause Subsidiaries created or acquired after the date of this Agreement,
and any other Subsidiaries required to join this Agreement pursuant to
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] or otherwise under
the Credit Agreement, to execute a Guarantor Joinder in substantially the form
of Exhibit 1.1(G)(1) to the Credit Agreement, whereby such Subsidiary joins this
Agreement and subordinates all Indebtedness owed to any such Subsidiary by any
of the Companies or other Subsidiaries hereafter created or acquired to the
Senior Debt.

4



--------------------------------------------------------------------------------



 



     13. Continuing Force and Effect. This Agreement shall continue in force for
so long as any portion of the Senior Debt remains unpaid and any Commitments or
Letters of Credit under the Credit Agreement remain outstanding, it being
contemplated that this Agreement be of a continuing nature.
     14. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of the Companies hereunder,
shall be made only by written agreement, waiver or consent signed by the
Administrative Agent, acting on behalf of all the Lenders, with the written
consent of the Required Lenders, any such agreement, waiver or consent made with
such written consent being effective to bind all the Lenders.
     15. Expenses. The Companies unconditionally and jointly and severally agree
upon demand to pay to the Administrative Agent and the Lenders the amount of any
and all out-of-pocket costs, expenses and disbursements, including fees and
expenses of counsel (including the allocated costs of staff counsel) for which
reimbursement is customarily obtained, which the Administrative Agent or any of
the Lenders may incur in connection with (a) the exercise or enforcement of any
of the rights of the Administrative Agent or the Lenders hereunder, or (b) the
failure by the Companies to perform or observe any of the provisions hereof.
     16. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
     17. Governing Law. This Agreement shall be a contract under the internal
laws of the Commonwealth of Pennsylvania and for all purposes shall be construed
in accordance with the internal laws of the Commonwealth of Pennsylvania without
giving effect to its principles of conflict of laws.
     18. Successors and Assigns. This Agreement shall inure to the benefit of
the Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of the Companies shall be binding upon their
respective successors and permitted assigns, provided, that no Company may
assign or transfer its rights or obligations hereunder or any interest herein
and any such purported assignment or transfer shall be null and void. The duties
and obligations of the Companies may not be delegated or transferred by the
Companies without the written consent of the Required Lenders and any such
delegation or transfer without such consent shall be null and void. Except to
the extent otherwise required by the context of this Agreement, the word
“Lenders” when used herein shall include, without limitation, any holder of a
Note or an assignment of rights therein originally issued to a Lender under the
Credit Agreement, and each such holder of a Note or assignment shall have the
benefits of this Agreement to the same extent as if such holder had originally
been a Lender under the Credit Agreement.

5



--------------------------------------------------------------------------------



 



     19. Joint and Several Obligations. Each of the obligations of each and
every Company under this Agreement is joint and several. The Administrative
Agent and the Lenders, or any of them, may, in their sole discretion, elect to
enforce this Agreement against any Company without any duty or responsibility to
pursue any other Company and such an election by the Administrative Agent and
the Lenders, or any of them, shall not be a defense to any action the
Administrative Agent and the Lenders, or any of them, may elect to take against
any Company. Each of the Lenders and Administrative Agent hereby reserve all
right against each Company. Notwithstanding anything to the contrary set forth
in this Agreement, no Foreign Guarantor shall have any liability with respect to
a Revolving Credit Loan made to a Domestic Loan Party, any Letters of Credit
issued for the account of a Domestic Loan Party or other Obligation for which a
Domestic Loan Party is the primary obligor.
     20. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. Each Company
acknowledges and agrees that a telecopy or electronic transmission to the
Administrative Agent or any Lender of the signature page hereof purporting to be
signed on behalf of such Company shall constitute effective and binding
execution and delivery hereof by such Company.
     21. Attorneys-in-Fact. Each of the Companies hereby authorizes and empowers
the Administrative Agent, at its election and in the name of either itself, for
the benefit of the Administrative Agent and the Lenders as their respective
interests may appear, or in the name of each such Company as is owed
Intercompany Indebtedness, to execute and file proofs and documents and take any
other action the Administrative Agent may deem advisable to completely protect
the Administrative Agent’s and the Lenders’ interests in the Intercompany
Indebtedness and their right of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement, and
taking any action and executing, delivering, filing and recording any
instruments that the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which power of attorney, being given for
security, is coupled with an interest and is irrevocable. Each Company hereby
ratifies and confirms, and agrees to ratify and confirm, all action taken by the
Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney.
     22. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.
     23. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any

6



--------------------------------------------------------------------------------



 



other remedy available at law or in equity, it being recognized that the
remedies of the Administrative Agent on behalf of the Lenders at law may not
fully compensate the Administrative Agent on behalf of the Lenders for the
damages they may suffer in the event of a breach hereof.
     24. Consent to Jurisdiction; Waiver of Jury Trial. Each Company hereby
irrevocably submits to the nonexclusive jurisdiction of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, and each Company hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such Pennsylvania
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each Company hereby waives to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any such action or proceeding. Each Company hereby appoints the process agent
identified below (the “Process Agent”) as its agent to receive on behalf of such
party and its respective property service of copies of the summons and complaint
and any other process which may be served in any action or proceeding. Such
service may be made by mailing or delivering a copy of such process to the
Company in care of the Process Agent at the Process Agent’s address, and each
Company hereby authorizes and directs the Process Agent to receive such service
on its behalf. Each Company agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions (or
any political subdivision thereof) by suit on the judgment or in any other
manner provided at law. Each Company further agrees that it shall, for so long
as any commitment or any obligation of any Loan Party to any Lender remains
outstanding, continue to retain Process Agent for the purposes set forth in this
Section 24. The Process Agent is the Borrower, with an office on the date hereof
as set forth in the Credit Agreement. The Process Agent hereby accepts the
appointment of Process Agent by the Companies and agrees to act as Process Agent
on behalf of the Companies.
     25. EXCEPT AS PROHIBITED BY LAW, EACH COMPANY, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY WAIVE TRIAL BY A JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE COLLATERAL TO THE FULLEST EXTENT PERMITTED BY LAW.
     26. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made as provided in Section 12.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.
     27. Rules of Construction. The rules of construction set forth in
Section 1.2 [Construction] of the Credit Agreement shall apply to this
Agreement.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

7



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 3 TO INTERCOMPANY SUBORDINATION AGREEMENT]
     WITNESS the due execution hereof as of the day and year first above written
with the intent that it constitute a sealed instrument.

              BORROWERS:
 
            L.B. Foster Company, a Pennsylvania corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CXT Incorporated, a Delaware corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Salient Systems, Inc., an Ohio corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Portec Rail Products, Inc., a West Virginia corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 3 TO INTERCOMPANY SUBORDINATION AGREEMENT]

              Portec, Rail Products Ltd., a corporation registered under the
laws of Canada
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Kelsan Technologies Corp., a corporation amalgamated under the laws
of Canada
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 3 TO INTERCOMPANY SUBORDINATION AGREEMENT]

              PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.11
LENDER JOINDER AND ASSUMPTION AGREEMENT
     THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
____________, 20__ (the “Effective Date”) by ____________________________, (the
“New Lender”).
Background
     Reference is made to the Credit Agreement dated as of May 2, 2011 among
L.B. Foster Company, a Pennsylvania corporation, CXT Incorporated, a Delaware
corporation, Salient Systems, Inc., an Ohio corporation, Portec Rail Products,
Inc., a West Virginia corporation, Portec, Rail Products Ltd., a corporation
registered under the laws of Canada, and Kelsan Technologies Corp., a
corporation amalgamated under the laws of Canada (collectively, the
“Borrowers”), the other Borrowers and Guarantors now or hereafter party thereto,
the Lenders now or hereafter party thereto and PNC Bank, National Association,
as administrative agent (the “Administrative Agent”) (as the same has been and
may hereafter be modified, supplemented, amended or restated, the “Credit
Agreement”). Capitalized terms defined in the Credit Agreement are used herein
as defined therein.
Agreement
     In consideration of the Lenders permitting the New Lender to become a
Lender under the Credit Agreement, the New Lender agrees that effective as of
the Effective Date it shall become, and shall be deemed to be, a Lender under
the Credit Agreement and each of the other Loan Documents and agrees that from
the Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date, and (ii) the executed original of
its Revolving Credit Note dated the Effective Date issued by the Borrowers under
the Credit Agreement in the face amount of $_____________.
     The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement.
Schedule 1.1(B) to the Credit Agreement is being amended and restated effective
as of the Effective Date hereof to read as set forth on Schedule 1.1(B) hereto.
Schedule 1 hereto lists as of the date hereof the amount of Loans under each
outstanding Borrowing Tranche. Notwithstanding the foregoing on the date hereof,
the Borrowers shall repay all outstanding Loans to which either the Base Rate
Option or the Euro-Rate Option applies and simultaneously reborrow a like amount
of Loans under each such Interest Rate Option from the Lenders (including the
New Lender) according to the Ratable

 



--------------------------------------------------------------------------------



 



Shares set forth on attached Schedule 1.1(B) and shall be subject to breakage
fees and other indemnities provided in Section 5.10 [Indemnity].
     The New Lender is executing and delivering this Joinder as of the Effective
Date and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrowers on and after the Effective Date according to its
Ratable Share; and (B) participate in all Letters of Credit outstanding on and
after the Effective Date according to its Ratable Share.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO LENDER
JOINDER AND ASSUMPTION AGREEMENT]
     IN WITNESS WHEREOF, the New Lender has duly executed and delivered this
Joinder as of the Effective Date.

              [NEW LENDER]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]
ACKNOWLEDGED:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
        BORROWERS:       L.B. FOSTER COMPANY, a Pennsylvania corporation    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
        CXT INCORPORATED, a Delaware
corporation    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
        SALIENT SYSTEMS, INC., an Ohio corporation    
 
       
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

 



--------------------------------------------------------------------------------



 



          PORTEC RAIL PRODUCTS, INC., a West Virginia corporation    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
        PORTEC, RAIL PRODUCTS, LTD. a corporation registered under the laws of
Canada    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
        KELSAN TECHNOLOGIES CORP., a corporation amalgamated under the laws of
Canada    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
OUTSTANDING TRANCHES

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(N)(1)
REVOLVING CREDIT NOTE

      $______________   Pittsburgh, Pennsylvania     May 2, 2011

     FOR VALUE RECEIVED, the undersigned, L.B. FOSTER COMPANY, a Pennsylvania
corporation, CXT INCORPORATED, a Delaware corporation, SALIENT SYSTEMS, INC., an
Ohio corporation, PORTEC RAIL PRODUCTS, INC., a West Virginia corporation,
PORTEC, RAIL PRODUCTS LTD., a corporation registered under the laws of Canada,
and KELSAN TECHNOLOGIES CORP., a corporation amalgamated under the laws of
Canada (herein collectively called the “Borrowers”), hereby unconditionally
promise to pay to the order of ________________________________ (the “Lender”)
the lesser of: (i) the principal sum of ______________________________ Dollars
(US$____________) (or the Dollar Equivalent of such amount in Optional
Currencies as provided in the Credit Agreement), or (ii) the aggregate unpaid
principal balance of all Revolving Credit Loans made by the Lender to the
Borrowers pursuant to Section 2.5.4 [Repayment of Revolving Credit Loans] of the
Credit Agreement, dated as of May 2, 2011, among the Borrowers, the other
Borrowers and Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto and PNC Bank, National Association, as administrative
agent, (hereinafter referred to in such capacity as the “Administrative Agent”)
(as amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), together with all outstanding interest thereon on the Expiration
Date.
     The Borrowers shall pay interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Borrowers pursuant to, or as otherwise provided in, the
Credit Agreement. Subject to the provisions of the Credit Agreement, interest on
this Revolving Credit Note will be payable pursuant to Section 5.5 [Interest
Payment Dates] of, or as otherwise provided in, the Credit Agreement. If any
payment or action to be made or taken hereunder shall be stated to be or become
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, unless otherwise provided in the
Credit Agreement, and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action. Upon the
occurrence and during the continuation of an Event of Default, the Borrowers
shall pay interest on the entire principal amount of the then outstanding
Revolving Credit Loans evidenced by this Revolving Credit Note and all other
obligations due and payable to the Lender pursuant to the Credit Agreement and
the other Loan Documents at a rate per annum as set forth in Section 4.3
[Interest After Default] of the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Administrative Agent located at 500
First Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in
writing by the Administrative Agent, in lawful money of the United States

 



--------------------------------------------------------------------------------



 



of America or, in the case of any Revolving Credit Loans made in an Optional
Currency, in the applicable Optional Currency, in each case in immediately
available funds.
     This Revolving Credit Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the other Loan Documents,
including the representations, warranties, covenants, conditions, security
interests and Liens contained or granted therein. The Credit Agreement among
other things contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. Each Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note and the Credit Agreement.
     This Revolving Credit Note shall bind the Borrowers and their successors
and assigns, and the benefits hereof shall inure to the benefit of the Lender
and its successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
     This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the Commonwealth of Pennsylvania without giving effect to
its conflicts of law principles.
     All capitalized terms used herein shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement and
Section 1.2 [Construction] of the Credit Agreement shall apply to this Revolving
Credit Note.
     The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 12.14 [Liability of Foreign Borrowers] of the Credit
Agreement. Notwithstanding anything to the contrary set forth in this Revolving
Credit Note, no Foreign Guarantor shall have any liability with respect to a
Revolving Credit Loan made to a Domestic Loan Party, any Letters of Credit
issued for the account of a Domestic Loan Party or other Obligation for which a
Domestic Loan Party is the primary obligor.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 2 TO REVOLVING CREDIT NOTE]
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned have executed this Revolving Credit Note by their duly authorized
officers with the intention that it constitute a sealed instrument.

              L.B. Foster Company, a Pennsylvania corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CXT Incorporated, a Delaware corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Salient Systems, Inc., an Ohio corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Portec Rail Products, Inc., a West Virginia corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       

3



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 2 TO REVOLVING CREDIT NOTE]

              Portec, Rail Products Ltd., a corporation registered under the
laws of Canada
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Kelsan Technologies Corp., a corporation amalgamated under the laws
of Canada
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(N)(2)
SWING LOAN NOTE

      $15,000,000.00   Pittsburgh, Pennsylvania     May 2, 2011

     FOR VALUE RECEIVED, the undersigned, L.B. FOSTER COMPANY, a Pennsylvania
corporation, CXT INCORPORATED, a Delaware corporation, SALIENT SYSTEMS, INC., an
Ohio corporation, PORTEC RAIL PRODUCTS, INC., a West Virginia corporation,
PORTEC, RAIL PRODUCTS LTD., a corporation registered under the laws of Canada,
and KELSAN TECHNOLOGIES CORP., a corporation amalgamated under the laws of
Canada (herein collectively called the “Borrowers”), hereby unconditionally
promise to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”),
the lesser of (a) the principal sum of Fifteen Million Dollars
(US$15,000,000.00), or (b) the aggregate unpaid principal balance of all Swing
Loans made by the Lender to the Borrowers pursuant to the Credit Agreement,
dated as of May 2, 2011, among the Borrowers, the other Borrowers and Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto, and
the Lender, as administrative agent (hereinafter referred to in such capacity as
the “Administrative Agent”) (as amended, restated, modified, or supplemented
from time to time, the “Credit Agreement”), payable with respect to each Swing
Loan evidenced hereby on the earlier of (i) demand by the Lender or (ii) on the
Expiration Date.
     The Borrowers shall pay interest on the unpaid principal balance of each
Swing Loan from time to time outstanding from the date hereof at the rate per
annum and on the date(s) provided in the Credit Agreement. Subject to the
provisions of the Credit Agreement, interest on this Swing Loan Note will be
payable pursuant to Section 5.5 [Interest Payment Dates] of, or as otherwise
provided in, the Credit Agreement. If any payment or action to be made or taken
hereunder shall be stated to be or become due on a day which is not a Business
Day, such payment or action shall be made or taken on the next following
Business Day, unless otherwise provided in the Credit Agreement, and such
extension of time shall be included in computing interest or fees, if any, in
connection with such payment or action. Upon the occurrence and during the
continuation of an Event of Default, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Swing Loans evidenced by this
Swing Loan Note at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Administrative Agent located at 500
First Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in
writing by the holder hereof, in lawful money of the United States of America in
immediately available funds.
     This Swing Loan Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties,

 



--------------------------------------------------------------------------------



 



covenants, conditions, security interests and Liens contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. Each
Borrower waives presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Swing Loan Note and the Credit Agreement.
     Each Borrower acknowledges and agrees that the Lender may at any time and
in its sole discretion demand payment of all amounts outstanding under this
Swing Loan Note without prior notice to the Borrowers.
     This Swing Loan Note shall bind the Borrowers and their successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
     This Swing Loan Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the Commonwealth of Pennsylvania without giving effect to
its conflicts of law principles.
     All capitalized terms used herein shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement and
Section 1.2 [Construction] of the Credit Agreement shall apply to this Swing
Loan Note.
     The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 12.14 [Liability of Foreign Borrowers] of the Credit
Agreement. Notwithstanding anything to the contrary set forth in this Swing Loan
Note, no Foreign Guarantor shall have any liability with respect to a Loan made
to a Domestic Loan Party, any Letters of Credit issued for the account of a
Domestic Loan Party or other Obligation for which a Domestic Loan Party is the
primary obligor.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 2 TO SWING LOAN NOTE]
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned have executed this Swing Loan Note by their duly authorized officers
with the intention that it constitute a sealed instrument.

              L.B. Foster Company, a Pennsylvania corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CXT Incorporated, a Delaware corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Salient Systems, Inc., an Ohio corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Portec Rail Products, Inc., a West Virginia corporation
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 2 TO SWING LOAN NOTE]

              Portec, Rail Products Ltd., a corporation registered under the
laws of Canada
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Kelsan Technologies Corp., a corporation amalgamated under the laws
of Canada
 
       
 
  By:   (SEAL)
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4.1
LOAN REQUEST

     
TO:
  PNC Bank, National Association, as Administrative Agent
 
  PNC Firstside Center P7 PFSC 05 W
 
  500 First Avenue, 4th Floor
 
  Pittsburgh, Pennsylvania 15219
 
  Telephone No.: (412) 762-7638
 
  Telecopier No.: (412) 762-8672
 
  Attn: Rini Davis, PNC Agency Services
 
   
FROM:
  L.B. Foster Company, a Pennsylvania corporation (the “Company”)
 
   
RE:
  Credit Agreement (as it may be amended, restated, modified or supplemented,
the “Credit Agreement”), dated as of May 2, 2011, by and among the Company, CXT
Incorporated, Salient Systems, Inc., Portec Rail Products, Inc., Portec, Rail
Products Ltd. and Kelsan Technologies Corp., the other Borrowers and Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto and
PNC Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

A.   Pursuant to Section 2.4.1 [Revolving Credit Loan Requests] or Section 4.1.1
[Revolving Credit Interest Rate Options, etc.], as the case may be, of the
Credit Agreement, the Company irrevocably requests [check one line under 1
below, as applicable, and fill in blank space next to the line as appropriate].

  1                         A new Revolving Credit Loan, OR      
                       Renewal of the Euro-Rate Option applicable to an
outstanding _______________ Revolving Credit Loan originally made on __________,
20__, OR                               Conversion of the Base Rate Option
applicable to an outstanding _______________ Revolving Credit Loan originally
made on _________, 20__ to a Loan to which the Euro-Rate Option applies, OR    
                         Conversion of the Euro-Rate Option applicable to an
outstanding _______________ Revolving Credit Loan originally made on __________
__, 20__ to a Loan to which the Base Rate Option applies.

 



--------------------------------------------------------------------------------



 



SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:
[Check 2(a) or (b), below and fill in blank spaces in line next to line]:

  2(a)                         Under the Base Rate Option. Such Loan shall have
a Borrowing Date of __________, 20___ (which date shall be the same Business Day
of receipt by the Administrative Agent by 11:00 a.m. eastern time of this Loan
Request for making a new Revolving Credit Loan to which the Base Rate Option
applies, or (ii) the last day of the preceding Interest Period if a Loan to
which the Euro-Rate Option applies is being converted to a Loan to which the
Base Rate Option applies).         OR     (b)                        Under the
Euro-Rate Option. Such Loan shall have a Borrowing Date of _____________, 20__
(which date shall be four (4) Business Days, in the case of Optional Currency
Loans, and three (3) Business Days for all other Loans), subsequent to the
Business Day of receipt by the Administrative Agent by 1:00 p.m. eastern time of
this Loan Request for making a new Revolving Credit Loan to which the Euro-Rate
Option applies, renewing a Loan to which the Euro-Rate Option applies, or
converting a Loan to which the Base Rate Option applies to a Loan to which the
Euro-Rate Option applies).

[Check 3(a) or (b), below and fill in blank spaces in line next to line]:

  3(a)    Such Loan is in Dollars, in the principal amount of U.S.
$_____________ or the principal amount to be renewed or converted is U.S.
$_____________         OR     (b)   Such Loan is in the following Optional
Currency, in the principal amount of _____________, or the principal amount of
such Optional Currency to be renewed is _____________.
[for Loans under Section 2.4.1 not to be less than $1,000,000 and in increments
of $250,000 for each Borrowing Tranche under the Euro-Rate Option and not less
than $500,000 and increments of $100,000 for each Borrowing Tranche under the
Base Rate Option.]     4   [Complete blank below if the Company is selecting the
Euro-Rate Option]:
Such Loan shall have an Interest Period of one week or one, two, three, or six
Month(s): _______________________________

2



--------------------------------------------------------------------------------



 



  5   The proceeds of the Loan shall be advanced:
To o the Company for its benefit [check box if applicable]
OR to the following Borrower(s) for its/their benefit: [insert names if
applicable] _______________________________ OR, in compliance with the Credit
Agreement, to the Company for the benefit of the following Borrower(s):
_______________________________ [insert names if applicable]

B    As of the date hereof and the date of making the above-requested Loan (and
after giving effect thereto): the Loan Parties have performed and complied with
all covenants and conditions of such Persons under the Credit Agreement and the
other Loan Documents; all of the representations and warranties contained in
Section 6 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless any such representation or warranty is
qualified to materiality, in which case such representation or warranty is true
and correct in all respects), except for representations and warranties made as
of a specified date (which were true and correct in all material respects, as
applicable, as of such date); no Event of Default or Potential Default has
occurred and is continuing or exists; the making of such Loan shall not
contravene any Law applicable to any Borrower, any other Loan Party, any
Subsidiary of any Borrower or of any other Loan Party; the making of such Loan
shall not cause Revolving Facility Usage to exceed the Revolving Credit
Commitments.   C    Each of the undersigned hereby irrevocably requests [check
one line below and fill in blank spaces next to the line as appropriate]:

  1                       Funds to be deposited into a PNC Bank bank account per
our current standing instructions. Complete amount of deposit if not full loan
advance amount: U.S. $                     OR Optional Currency
                         2                       Funds to be wired per the
following wire instructions: _________________ [U.S. dollars OR Optional
Currency] Amount of Wire Transfer
Bank Name: _____________________
ABA: __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________     3                       Funds to be wired
per the attached Funds Flow (multiple wire transfers).

3



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE — LOAN REQUEST]
     The Company certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on ____, 20___.

              L.B. Foster Company, a Pennsylvania corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4.2
SWING LOAN REQUEST

     
TO:
  PNC Bank, National Association, as Administrative Agent
 
  PNC Firstside Center P7 PFSC 05 W
 
  500 First Avenue, 4th Floor
 
  Pittsburgh, Pennsylvania 15219
 
  Telephone No.: (412) 762-7638
 
  Telecopier No.: (412) 762-8672
 
  Attn: Rini Davis, PNC Agency Services
 
   
FROM:
  L.B. Foster Company, a Pennsylvania corporation (the “Company”)
 
   
RE:
  Credit Agreement (as it may be amended, restated, modified or supplemented,
the “Credit Agreement”), dated as May 2, 2011, by and among the Company, Salient
Systems, Inc., Portec Rail Products, Inc., Portec, Rail Products Ltd. and Kelsan
Technologies Corp., the other Borrowers and Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as administrative agent for the Lenders, (the “Administrative
Agent”).

     Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Agreement.
     Pursuant to Section 2.4.2 of the Agreement, the Company hereby makes the
following Swing Loan Request:

         
1.
  Aggregate principal amount of such Swing Loan (may not be less than    
 
  $100,000)   U.S. $                    
 
       
2.
  Proposed Borrowing Date
   
 
  (which date shall be on or after the date on which the    
 
  Administrative Agent receives this Swing Loan Request, with such    
 
  Swing Loan Request to be received no later than 2:00 p.m. eastern    
 
  time on the Borrowing Date)                       
 
        3.   The proceeds of the Swing Loan shall be advanced:
To o the Company for its benefit [check box if applicable]
OR to the following Borrower(s) for its/their benefit: [insert names if
applicable]
_______________________________ OR, in compliance with the Credit Agreement, to
the Company for the benefit of the following Borrower(s):
_______________________________ [insert names

 



--------------------------------------------------------------------------------



 



              if applicable]
 
        4.   As of the date hereof and the date of making the above-requested
Swing Loan (and after giving effect thereto): the Loan Parties and the other
Guarantors have performed and complied with all covenants and conditions of such
Persons under the Credit Agreement and the other Loan Documents; all of the
representations and warranties contained in Section 6 of the Credit Agreement
and in the other Loan Documents are true and correct in all material respects
(unless any such representation or warranty is qualified to materiality, in
which case such representation or warranty is true and correct in all respects),
except for representations and warranties made as of a specified date (which
were true and correct in all material respects, as applicable, as of such date);
no Event of Default or Potential Default has occurred and is continuing or
exists; the making of such Loan shall not contravene any Law applicable to the
Company, any other Loan Party, any Subsidiary of the Company or of any other
Loan Party or any other Guarantor, or any Lender; the making of such Loan shall
not exceed the Swing Loan Commitment or cause (i) the Revolving Facility Usage
to exceed the Revolving Credit Commitments, or (ii) the amount of the
outstanding Swing Loans to exceed the Swing Loan Commitment.   5.   Each of the
undersigned hereby irrevocably requests [check one line below and fill in blank
spaces next to the line as appropriate]:

             
 
  A                          Funds to be deposited into a PNC Bank bank account
per our current standing instructions. Complete amount of deposit if not full
loan advance amount: U.S. $_______________.
 
           
 
  B                          Funds to be wired per the following wire
instructions:
U.S. $_________________ Amount of Wire Transfer
Bank Name: _____________________
ABA: __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________

 
           
 
  C                          Funds to be wired per the attached Funds Flow
(multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE — SWING LOAN REQUEST]
     The Company certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on ________________, 20___.

              L.B. Foster Company, a Pennsylvania corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.2.6
ACQUISITION COMPLIANCE CERTIFICATE
     This certificate is delivered pursuant to Section 8.2.6 of that certain
Credit Agreement dated as of May 2, 2011 (the “Credit Agreement”) by and among
L.B. FOSTER COMPANY, a Pennsylvania corporation (the “Company”), the other
Borrowers now or hereafter party thereto, the Guarantors now or hereafter party
thereto, the Lenders party thereto (the “Lenders”), and PNC Bank, National
Association as Administrative Agent for the Lenders (the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
are used herein with the same meanings.
     The undersigned officer, ______________________, the ___________ [Chief
executive officer, president, chief or deputy chief financial officer, treasurer
or assistant treasurer] of the Company, in such capacity does hereby certify on
behalf of the Company after giving pro forma effect to the Permitted Acquisition
which is the basis for this Certificate, as follows:
Description of Proposed Permitted Acquisition
(1) Company desires that ___________________ [Insert name of entity that will be
making the Acquisition] (the “Acquiring Company”) [acquire the assets/acquire
the stock] of ____________________________ [Insert name of entity or business
division whose assets are being acquired or the entity whose equity interests
are being acquired] (the “Acquired Business”) from ______________ [Identify the
name(s) of the seller(s) of such assets or equity interests] (the "Seller”) (the
“Acquisition”).
(2) The proposed date of Acquisition is _________________ (which date shall be
at least five (5) Business Days after the date of this Certificate, the
“Acquisition Date”). The most recent four fiscal quarter period for which
financial statements and a related compliance certificate were delivered to the
Administrative Agent is the period ended ___________, 20__ (the “Report Date”).
(3) The Acquired Business is engaged in ____________________ [describe business
being acquired].
(4) The board of directors or other equivalent governing body of the Seller has
approved of the acquisition and evidence of such approval is attached hereto.
(5) After giving effect to the proposed Permitted Acquisition, the Company shall
be in compliance with Section 8.2.6(e) of the Credit Agreement, as more fully
set forth below (all calculations set forth below give effect to the proposed
Permitted Acquisition and are calculated on a pro forma basis in a manner
acceptable to the Administrative Agent, using historical numbers, in accordance
with GAAP, as though the Acquisition occurred prior to the applicable periods
and the results of the Acquired Business shall be included for such applicable
periods to the extent provided below:

(6)   Pro Forma Maximum Leverage Ratio. After giving effect to the Permitted
Acquisition, the ratio of Consolidated Total Net Indebtedness to Consolidated
EBITDA is _______ to

 



--------------------------------------------------------------------------------



 



    1.00 [insert from Item 1(C) below], which does not exceed the permitted
ratio of 2.50 to 1.00.

     The calculations for the Leverage Ratio are as follows:

                      (A)   Consolidated Total Net Indebtedness with respect to
the Company and its Subsidiaries, as of the Report Date, calculated as follows
(without duplication):    
 
               
 
      Indebtedness of the Company and its Subsidiaries (excluding the
indebtedness described in Section (iv) of the definition of Indebtedness) as of
such date determined and consolidated in accordance with GAAP, as follows:   —
 
               
 
      (i)   indebtedness for borrowed money   $_____________
 
               
 
      (ii)   amounts raised under or liabilities in respect of any note purchase
or acceptance credit facility   $_____________
 
               
 
      (iii)   reimbursement obligations (contingent or otherwise) under any
letter of credit agreement   $_____________
 
               
 
      (iv)   any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due)   $_____________
 
               
 
      (v)   any Guaranty of Indebtedness for borrowed money   $_____________
 
               
 
      (vi)   the sum of Items 1(A)(i) through 1(A)(v) equals the Indebtedness of
the Company and its Consolidated Subsidiaries (excluding the indebtedness
described in Section (iv) of the definition of Indebtedness)   $_____________
 
               
 
      (vii)   Cash on Hand in excess of $15,000,000 which is held by the Company
or its Subsidiaries   $_____________

2



--------------------------------------------------------------------------------



 



                 
 
      (viii)   Item 1(A)(vi) minus Item 1(A)(vii) equals the Consolidated Total
Net Indebtedness   $_____________
 
                    (B)   Consolidated EBITDA of the Company and its
Subsidiaries, calculated as follows:   —
 
               
 
      (i)   net income   $_____________
 
               
 
      (ii)   depreciation   $_____________
 
               
 
      (iii)   amortization   $_____________
 
               
 
      (iv)   interest expense   $_____________
 
               
 
      (v)   income tax expense   $_____________
 
               
 
      (vi)   non-cash expenses in connection with the Borrowers’ employee stock
option plan   $_____________
 
               
 
      (vii)   reasonable transaction costs and expenses related to the Portec
Acquisition   $_____________
 
               
 
      (viii)   integration expenses incurred during fiscal year 2011 in an
amount not to exceed $2,000,000 relating to the Portec Acquisition  
$_____________
 
               
 
      (ix)   reasonable transaction costs and expenses related to Permitted
Acquisitions in an aggregate amount not to exceed $2,500,000 applied by the
Borrowers in the period that any such Permitted Acquisition occurred  
$_____________
 
               
 
      (x)   any other non-cash charges, non-cash expenses or non-cash losses of
the Company or any of its consolidated Subsidiaries (including but not limited
to costs recognized related to an acquisition purchase price allocation to
tangible or intangible assets not classified as depreciation or amortization);
provided, however, that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses shall be
subtracted from consolidated net income in calculating Consolidated EBITDA in
the period when such payments are made   $_____________
 
               
 
      (xi)   the sum of Items 1(B)(i) through Item 1(B)(x)   $_____________

3



--------------------------------------------------------------------------------



 



                 
 
      (xii)   non-cash credits to net income, in each case of the Company and
its Subsidiaries (including but not limited to benefits recognized related to an
acquisition purchase price allocation to tangible or intangible assets not
classified as depreciation or amortization) for such period determined and
consolidated in accordance with GAAP   $_____________
 
               
 
      (xiii)   Item 1(B)(xi) minus Item 1(B)(xii) equals Consolidated EBITDA  
$_____________
 
                    (C)   Item 1(A)(viii) divided by Item 1(B)(xiii) equals the
Leverage Ratio   ______ to 1.00

(7) Availability. After taking into account the Loans incurred in connection
with the proposed Acquisition, the Loan Parties have the ability to borrow an
additional $____________ under the Credit Agreement, which is not less than the
required amount of $15,000,000 pursuant to Section 8.2.6(e) of the Credit
Agreement.
(8) Representations, Warranties and Covenants. The Borrowers are in compliance
with, and have at all times complied with, the provisions of the Credit
Agreement. The representations and warranties contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true and correct on and as
of the date of this certificate (except to the extent such representations and
warranties refer to an earlier date, as of such earlier date) with the same
effect as though such representations and warranties had been made on the date
hereof, and the Borrowers have performed and complied with all covenants and
conditions thereof.
(9) Event of Default or Potential Default. No Event of Default or Potential
Default exists as of the date hereof.
[SIGNATURES FOLLOW]

4



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE — ACQUISITION COMPLIANCE CERTIFICATE]
     IN WITNESS WHEREOF, the undersigned has executed this Certificate this
_____ day of ____________, 20___.

                  COMPANY (ON BEHALF OF ITSELF AND THE OTHER
BORROWERS):
 
                L.B. FOSTER COMPANY, a Pennsylvania corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.3.3
QUARTERLY COMPLIANCE CERTIFICATE
     This Certificate is delivered pursuant to Section 8.3.3 of that certain
Credit Agreement dated as of May 2, 2011 (the “Credit Agreement”) by and among
L.B. FOSTER COMPANY, a Pennsylvania corporation (the “Company”), the other
Borrowers now or hereafter party thereto, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto (the “Lenders”), and PNC
Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.
     The undersigned officer, ______________________, the ___________ [Chief
executive officer, president, chief or deputy chief financial officer, treasurer
or assistant treasurer] of the Company, in such capacity does hereby certify on
behalf of the Company and other Borrowers as of the quarter/year ended
_________________, 20___ (the “Report Date”), as follows:1

(1)   Maximum Leverage Ratio (Section 8.2.13). As of the Report Date, the ratio
of Consolidated Total Net Indebtedness to Consolidated EBITDA is _______ to 1.00
[insert from Item 1(C) below], which does not exceed the permitted ratio of 3.00
to 1.00.

     The calculations for the Leverage Ratio are as follows:

                      (A)   Consolidated Total Net Indebtedness with respect to
the Company and its Subsidiaries, as of the Report Date, calculated as follows
(without duplication):

Indebtedness of the Company and its Subsidiaries (excluding the indebtedness
described in Section (iv) of the definition of Indebtedness) as of such date
determined and consolidated in accordance with GAAP, as follows:   —
 
               
 
      (i)   indebtedness for borrowed money   $_____________
 
               
 
      (ii)   amounts raised under or liabilities in respect of any note purchase
or acceptance credit facility   $_____________
 
               
 
      (iii)   reimbursement obligations (contingent or otherwise) under any
letter of credit agreement   $_____________

 

1   See Credit Agreement for full provisions relating to all financial
covenants.

 



--------------------------------------------------------------------------------



 



                 
 
      (iv)   any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due)   $_____________
 
               
 
      (v)   any Guaranty of Indebtedness for borrowed money   $_____________
 
               
 
      (vi)   the sum of Items 1(A)(i) through 1(A)(v) equals the Indebtedness of
the Company and its Consolidated Subsidiaries (excluding the indebtedness
described in Section (iv) of the definition of Indebtedness)   $_____________
 
               
 
      (vii)   Cash on Hand in excess of $15,000,000 which is held by the Company
or its Subsidiaries   $_____________
 
               
 
      (viii)   Item 1(A)(vi) minus Item 1(A)(vii) equals the Consolidated Total
Net Indebtedness   $_____________
 
                    (B)   Consolidated EBITDA of the Company and its
Subsidiaries, calculated as follows:   —
 
               
 
      (i)   net income   $_____________
 
               
 
      (ii)   depreciation   $_____________
 
               
 
      (iii)   amortization   $_____________
 
               
 
      (iv)   interest expense   $_____________
 
               
 
      (v)   income tax expense   $_____________
 
               
 
      (vi)   non-cash expenses in connection with the Borrowers’ employee stock
option plan   $_____________
 
               
 
      (vii)   reasonable transaction costs and expenses related to the Portec
Acquisition   $_____________

2



--------------------------------------------------------------------------------



 



                 
 
      (viii)   integration expenses incurred during fiscal year 2011 in an
amount not to exceed $2,000,000 relating to the Portec Acquisition  
$_____________
 
               
 
      (ix)   reasonable transaction costs and expenses related to Permitted
Acquisitions in an aggregate amount not to exceed $2,500,000 applied by the
Borrowers in the period that any such Permitted Acquisition occurred  
$_____________
 
               
 
      (x)   any other non-cash charges, non-cash expenses or non-cash losses of
the Company or any of its consolidated Subsidiaries (including but not limited
to costs recognized related to an acquisition purchase price allocation to
tangible or intangible assets not classified as depreciation or amortization);
provided, however, that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses shall be
subtracted from consolidated net income in calculating Consolidated EBITDA in
the period when such payments are made   $_____________
 
               
 
      (xi)   the sum of Items 1(B)(i) through Item 1(B)(x)   $_____________
 
               
 
      (xii)   non-cash credits to net income, in each case of the Company and
its Subsidiaries (including but not limited to benefits recognized related to an
acquisition purchase price allocation to tangible or intangible assets not
classified as depreciation or amortization) for such period determined and
consolidated in accordance with GAAP   $_____________
 
               
 
      (xiii)   Item 1(B)(xi) minus Item 1(B)(xii) equals Consolidated EBITDA  
$_____________
 
                    (C)   Item 1(A)(viii) divided by Item 1(B)(xiii) equals the
Leverage Ratio   ______ to 1.00

(2)   Minimum Interest Coverage Ratio (Section 8.2.14). As of the Report Date,
the ratio of Consolidated EBITDA less capital expenditures of the Company and
its Subsidiaries to consolidated interest expense of the Company and its
Subsidiaries, calculated as of the end of each fiscal quarter for the four
quarters then ended, is _________________ [insert ratio from Item 2(C) below],
which ratio is greater than or equal to 3.00 to 1.00.

3



--------------------------------------------------------------------------------



 



    The calculations for the Interest Coverage Ratio are as follows:

             
 
  (A)   Consolidated EBITDA for the Company and its Consolidated Subsidiaries as
set forth in Item 1(B)(xiii) above   $_____________
 
           
 
  (B)   capital expenditures of the Company and its Subsidiaries  
$_____________
 
           
 
  (C)   Item 2(A) minus Item 2(B)   $_____________
 
           
 
  (D)   consolidated interest expense of the Company and its Subsidiaries  
$_____________
 
           
 
  (E)   Item 2(C) divided by Item 2(D) equals the Interest Coverage Ratio  
_________ to 1.00

(3)   Representations, Warranties and Covenants. The Borrowers are in compliance
with, and have at all times complied with, the provisions of the Credit
Agreement. The representations and warranties contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true and correct on and as
of the date of this certificate (except to the extent such representations and
warranties refer to an earlier date, as of such earlier date) with the same
effect as though such representations and warranties had been made on the date
hereof, and the Borrowers have performed and complied with all covenants and
conditions thereof.

(4)   Event of Default or Potential Default. No Event of Default or Potential
Default exists as of the date hereof.

[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE — QUARTERLY COMPLIANCE CERTIFICATE]
     IN WITNESS WHEREOF, the undersigned has executed this Certificate this ____
day of ______, 20__.

                  COMPANY (ON BEHALF OF ITSELF AND THE OTHER
BORROWERS):
 
                L.B. FOSTER COMPANY, a Pennsylvania corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 